Exhibit 10.1

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

COLLABORATION AND LICENSE AGREEMENT

By and Among

Momenta Pharmaceuticals, Inc.

and

Sandoz AG

--------------------------------------------------------------------------------

June 13, 2007


--------------------------------------------------------------------------------


Table of Contents

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

1.1.

“Affiliate”

1

 

1.2.

“[**]”

2

 

1.3.

“Annual Collaboration Plan”

2

 

1.4.

“Application”

2

 

1.5.

“Application Final Approval”

2

 

1.6.

“Business Day”

2

 

1.7.

“cGMP”

2

 

1.8.

“Characterize” or “Characterization”

2

 

1.9.

“Change in Control”

3

 

1.10.

“Collaboration Know-How”

3

 

1.11.

“Collaboration Product”

3

 

1.12.

“Collaboration Product-Specific Patent Rights”

3

 

1.13.

“Collaborative Program”

3

 

1.14.

“Commercial Scale Validation Costs”

3

 

1.15.

“Commercial Year”

3

 

1.16.

“Commercialization,” “Commercialize” or “Commercializing”

4

 

1.17.

“Commercialization Costs”

4

 

1.18.

“Commercially Reasonable”

4

 

1.19.

“Committee”

5

 

1.20.

“Community of Interest Letters and Agreements”

5

 

1.21.

“Confidential Information”

5

 

1.22.

“Consumer Price Index”

5

 

1.23.

“Contract Year”

5

 

1.24.

“Control” or “Controlled”

5

 

1.25.

“Controlled Contractor”

5

 

1.26.

“Copaxone-Equivalent Product”

6

 

1.27.

“Copaxone-Referenced Product”

6

 

1.28.

“Cost of Goods Sold”

6

 

1.29.

“Develop” or “Development”

7

 

1.30.

“Development Costs”

7

 

1.31.

“EMEA”

7

 

1.32.

“[**]-Equivalent Product”

7

 

1.33.

“[**] Product-Specific Patent Rights”

8

 

1.34.

“[**]-Referenced Product”

8

 

1.35.

“Equity Agreements”

8

 

1.36.

“European Territory”

8

 

1.37.

“Executive Officers”

8

 

1.38.

“Existing US Lovenox Agreement”

8

 

1.39.

“FDA”

8

 

1.40.

“Field”

8

 

1.41.

“Final ROW Legal Clearance”

8

 

1.42.

“Final U.S. Legal Clearance”

9

 

1.43.

“First Commercial Sale”

9

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

1.44.

“[**]-Equivalent Product”

9

 

1.45.

“[**] Product-Specific Patent Rights”

9

 

1.46.

“[**]-Referenced Product”

10

 

1.47.

“FTE”

10

 

1.48.

“FTE Costs”

10

 

1.49.

“Full Affiliate”

10

 

1.50.

“Fully-Substitutable” or “Full-Substitutability”

10

 

1.51.

“GAAP”

10

 

1.52.

“Glycoprotein Product”

11

 

1.53.

“Glycoprotein Product-Related Patent Rights”

11

 

1.54.

“IFRS” means International Financial Reporting Standards

11

 

1.55.

“Improvement”

11

 

1.56.

“Innovator”

11

 

1.57.

“Investor Rights Agreement”

11

 

1.58.

“JAM”

11

 

1.59.

“Joint Collaboration IP”

11

 

1.60.

“Joint Collaboration Know-How”

11

 

1.61.

“Joint Collaboration Patent Rights”

11

 

1.62.

“Joint Product-Specific Know-How”

11

 

1.63.

“Joint Product-Specific Patent Rights”

11

 

1.64.

“Know-How”

12

 

1.65.

“Label”

12

 

1.66.

“Launch”

12

 

1.67.

“Legal Activities”

12

 

1.68.

“Legal Clearance”

12

 

1.69.

“Legal Clearance Costs”

12

 

1.70.

“Legal Costs”

12

 

1.71.

“Legal Expenses”

12

 

1.72.

“Lovenox-Equivalent Product”

13

 

1.73.

“Lovenox-Referenced Product”

13

 

1.74.

“Marketing Approval”

13

 

1.75.

“MIT”

13

 

1.76.

“MIT Agreement”

13

 

1.77.

“Momenta Collaboration Know-How”

13

 

1.78.

“Momenta Collaboration Patent Rights”

14

 

1.79.

“Momenta Indemnified Parties”

14

 

1.80.

“Momenta IP”

14

 

1.81.

“Momenta Know-How”

14

 

1.82.

“Momenta Patent Rights”

14

 

1.83.

“Momenta Product-Specific Know-How”

14

 

1.84.

“Momenta Product-Specific Patent Rights”

14

 

1.85.

“Momenta Profit Percentage”

14

 

1.86.

“Momenta Third Party Royalty Obligations”

15

 

1.87.

“MOU”

15

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

1.88.

“MOU Effective Date”

15

 

1.89.

“Net Sales”

15

 

1.90.

“Non-Owning Party”

15

 

1.91.

“Non-Substitutable Product”

15

 

1.92.

“[**]”

16

 

1.93.

“[**]”

16

 

1.94.

“Owning Party”

16

 

1.95.

“Owning Party’s IP”

16

 

1.96.

“Paragraph IV Certifications”

16

 

1.97.

“[**]”

16

 

1.98.

“Party”

16

 

1.99.

“Patent Litigation”

16

 

1.100.

“Patent Right”

16

 

1.101.

“Person”

17

 

1.102.

“Pre Final Legal Clearance Launch”

17

 

1.103.

“Prior Confidentiality Agreements”

17

 

1.104.

“Prior Obligations”

17

 

1.105.

“Product”

17

 

1.106.

“Product-Specific Patent Activities”

17

 

1.107.

“Product-Specific Patent Costs”

17

 

1.108.

“Product-Specific Patent Rights”

17

 

1.109.

“Profits”

17

 

1.110.

“Quarter”

18

 

1.111.

“Reference Drug”

18

 

1.112.

“Reference-Equivalent Product”

18

 

1.113.

“Region”

18

 

1.114.

“Regulatory Authority”

18

 

1.115.

“Related Product”

18

 

1.116.

“Research Institution”

18

 

1.117.

“Sandoz Collaboration Know-How”

18

 

1.118.

“Sandoz Collaboration Patent Rights”

18

 

1.119.

“Sandoz Indemnified Parties”

19

 

1.120.

“Sandoz IP”

19

 

1.121.

“Sandoz Know-How”

19

 

1.122.

“Sandoz Material”

19

 

1.123.

“Sandoz MFN Project”

19

 

1.124.

“Sandoz Patent Rights”

19

 

1.125.

“Sandoz Product-Specific Know-How”

19

 

1.126.

“Sandoz Product-Specific Patent Rights”

19

 

1.127.

“Sanofi-Aventis”

19

 

1.128.

“Selling Expenses”

20

 

1.129.

“[**]”

20

 

1.130.

“Settlement”

20

 

1.131.

“Settlement Costs”

20

 

iii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

1.132.

“Stock Purchase Agreement”

20

 

1.133.

“Sublicense Income”

20

 

1.134.

“Territory”

21

 

1.135.

“Teva”

21

 

1.136.

“Third Party”

21

 

1.137.

“Third Party Royalties”

21

 

1.138.

“[**]”

21

 

1.139.

“U.S. Territory”

21

 

1.140.

Other Defined Terms

21

2.

GRANT OF RIGHTS

23

 

2.1.

Momenta License Grants

23

 

2.2.

Sandoz License Grants

23

 

2.3.

Exclusivity

24

 

2.4.

Retained Rights

24

 

2.5.

Third Party Licensor Rights

24

 

2.6.

Bankruptcy

25

3.

SANDOZ MFN PROJECTS

25

 

3.1.

Sandoz MFN Project Rights

25

 

3.2.

Freedom

26

4.

FINANCIAL PAYMENTS

26

 

4.1.

Costs

26

 

4.2.

Milestone Payments

28

 

4.3.

Profit and Sublicense Income Sharing

31

 

4.4.

Payment/Accounting

31

5.

JOINT DEVELOPMENT AND COMMERCIALIZATION

33

 

5.1.

Joint Collaboration

33

 

5.2.

Sandoz Final-Decision Making Authority

34

 

5.3.

[**]

34

 

5.4.

Joint Project Team

34

 

5.5.

Alliance Managers

35

 

5.6.

Joint Operating Committee

35

 

5.7.

JOC Responsibilities

36

 

5.8.

Joint Steering Committee

36

 

5.9.

JSC Administration

36

 

5.10.

JSC Responsibilities

37

 

5.11.

JPT, JOC and/or JSC Meetings

37

 

5.12.

Termination of Committees

37

 

5.13.

Annual Collaboration Plans

37

 

5.14.

Compliance with Laws

38

 

5.15.

Legal Clearance

38

6.

ADDITIONAL COMMERCIALIZATION PROVISIONS

38

 

6.1.

Review and Oversight

38

 

6.2.

Pre Final Legal Clearance Launch

39

 

iv


--------------------------------------------------------------------------------


 

 

Page

 

 

 

7.

REGULATORY MATTERS

39

 

7.1.

Review and Oversight

39

 

7.2.

Application Filing

39

 

7.3.

Ownership Of The Applications

39

 

7.4.

Application Responsibility

39

 

7.5.

Regulatory Interaction

39

 

7.6.

Regulatory Policy

40

8.

INTELLECTUAL PROPERTY

40

 

8.1.

Ownership

40

 

8.2.

Patent Prosecution

41

 

8.3.

Participation of Other Persons

45

 

8.4.

Enforcement of Patent Rights

45

 

8.5.

Claimed Infringement

50

 

8.6.

Patent Invalidity Claim

50

 

8.7.

Obligations to Licensors

50

 

8.8.

Patent Marking

51

9.

WARRANTIES

51

 

9.1.

Representations and Warranties of the Parties

51

 

9.2.

No Reliance by Third Parties

52

 

9.3.

No Other Warranties

52

10.

CONFIDENTIALITY

53

 

10.1.

Prior Confidentiality Agreements

53

 

10.2.

Confidential Information

53

 

10.3.

Nondisclosure of Confidential Information

53

 

10.4.

Exceptions

53

 

10.5.

Identification

54

 

10.6.

Equitable Relief

54

 

10.7.

Survival

54

11.

TERM & TERMINATION

54

 

11.1.

Term

54

 

11.2.

Termination For Cause

55

 

11.3.

Need for Clinical Trials for Collaboration Products

55

 

11.4.

Sandoz Termination of Glycoprotein Products

55

 

11.5.

Momenta Termination of Glycoprotein Products

56

 

11.6.

Interpretation

56

 

11.7.

Effects of Termination

56

 

11.8.

Survival

64

 

11.9.

Non-Exclusive Remedy

65

12.

INDEMNIFICATION

65

 

12.1.

Sandoz Indemnification of Momenta

65

 

12.2.

Momenta Indemnification of Sandoz

65

 

12.3.

Final Misappropriation Determination

66

 

12.4.

Procedure

66

 

12.5.

Sharing of Legal Expenses

67

 

12.6.

Insurance

68

 

v


--------------------------------------------------------------------------------


 

 

Page

 

 

 

13.

 DISPUTE RESOLUTION

68

 

13.1.

First Level Resolution

68

 

13.2.

Negotiation Between Executives

68

 

13.3.

Legal Remedies

68

14.

ADDITIONAL PROVISIONS

68

 

14.1.

Entire Agreement

68

 

14.2.

Amendments and Waiver

69

 

14.3.

Assignment

69

 

14.4.

Nature of Relationship

69

 

14.5.

Notices

70

 

14.6.

Governing Law

70

 

14.7.

Jurisdiction and Venue

71

 

14.8.

Jury Waiver

71

 

14.9.

Counterparts; Facsimile Signature

71

 

14.10.

Severability

71

 

14.11.

Expenses

71

 

14.12.

Further Actions and Documents

71

 

14.13.

Use of Trade Names and Trademarks

71

 

14.14.

Affiliates

72

 

14.15.

Exports

72

 

14.16.

Force Majeure

72

 

14.17.

Non-Use of MIT Name

72

 

14.18.

Headings

72

 

14.19.

Construction

73

 

14.20.

No Consequential Damages

73

 

Schedule  1.28

–

Cost of Goods Sold

Schedule  1.82

–

Current Momenta Patent Rights

Schedule  1.89

–

Net Sales

Schedule  1.124

–

Current Sandoz Patent Rights

 

vi


--------------------------------------------------------------------------------


EXECUTION VERSION

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (“Agreement”) is entered into as of
this 13th day of June, 2007 (“Effective Date”), by and between Momenta
Pharmaceuticals, Inc., a Delaware corporation (“Momenta”) with a principal place
of business at 675 West Kendall Street, Cambridge, MA 02142, and Sandoz AG, a
Swiss corporation (“Sandoz”) with a principal place of business at Lichtstraße
35, CH 4056 Basel BS, Switzerland.

RECITALS

WHEREAS, Momenta is a biotechnology company with specific expertise in the
science of complex mixtures of peptides, sugars and polysaccharides; their
structures, their compositional analysis, their sequencing, and their
characterization;

WHEREAS, Sandoz has substantial knowledge and expertise in the research,
development, manufacture and sale of pharmaceuticals;

WHEREAS, Sandoz and Momenta wish to collaborate to develop and commercialize the
Products (as defined herein), under the terms and conditions specified herein;
and

WHEREAS, Sandoz Inc., an Affiliate of Sandoz, and Sandoz AG (via assignment from
Sandoz N.V. (f.k.a. Biochemie West Indies, N.V.)) and Momenta are parties to the
Existing US Lovenox Agreement (as defined herein), which relates to the
development and commercialization of the Lovenox-Referenced Product (as defined
herein) in the U.S. Territory (as defined herein);

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties agree as follows:


1.                    DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:


1.1.          “AFFILIATE”.  AFFILIATE MEANS ANY CORPORATION, COMPANY,
PARTNERSHIP, JOINT VENTURE AND/OR FIRM THAT CONTROLS, IS CONTROLLED BY, OR IS
UNDER COMMON CONTROL WITH A PERSON.  FOR PURPOSES OF THIS SECTION 1.1, “CONTROL”
MEANS (A) IN THE CASE OF CORPORATE ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF AT
LEAST FIFTY PERCENT (50%) OF THE STOCK OR SHARES HAVING THE RIGHT TO VOTE FOR
THE ELECTION OF DIRECTORS, AND (B) IN THE CASE OF NON-CORPORATE ENTITIES, DIRECT
OR INDIRECT OWNERSHIP OF AT LEAST FIFTY PERCENT (50%) OF THE EQUITY INTEREST
WITH THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF SUCH NON-CORPORATE
ENTITIES.  THE PARTIES ACKNOWLEDGE THAT IN THE CASE OF CERTAIN ENTITIES
ORGANIZED UNDER THE LAWS OF CERTAIN COUNTRIES OUTSIDE THE UNITED STATES, THE
MAXIMUM PERCENTAGE OWNERSHIP PERMITTED BY LAW FOR A FOREIGN INVESTOR MAY BE LESS
THAN FIFTY PERCENT (50%), AND THAT IN SUCH CASE SUCH LOWER PERCENTAGE SHALL BE
SUBSTITUTED IN THE PRECEDING SENTENCE, PROVIDED THAT SUCH FOREIGN INVESTOR HAS
THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF SUCH ENTITY.

1


--------------------------------------------------------------------------------



1.2.          “[**]”.  [**] MEANS (A) [**] (B) ITS AFFILIATES, (C) ANY PERSON
LICENSED TO DISTRIBUTE BY [**] OR ITS AFFILIATES FOR AN [**]-EQUIVALENT PRODUCT
(THE PERSONS DESCRIBED IN SECTIONS 1.2(A), (B) AND (C), COLLECTIVELY, THE “[**]
PERSONS”), AND (D) THE SUCCESSORS AND ASSIGNS OF ANY [**] PERSONS WITH RESPECT
TO ANY RIGHTS TO ANY [**]-EQUIVALENT PRODUCT.


1.3.          “ANNUAL COLLABORATION PLAN”.  ANNUAL COLLABORATION PLAN MEANS,
WITH RESPECT TO A PRODUCT, THE DEVELOPMENT, COMMERCIALIZATION AND LEGAL
ACTIVITIES PLAN FOR SUCH PRODUCT, INCLUDING GOALS, RESPONSIBILITIES, BUDGETS AND
TIMELINES FOR SUCH ACTIVITIES, TO BE DEVELOPED BY THE APPLICABLE JPT, SUBMITTED
TO THE JOC, AND APPROVED BY THE JSC FOR EACH CONTRACT YEAR, AND INCLUDING
FORECASTS FOR SUBSEQUENT CONTRACT YEARS, IN ACCORDANCE WITH THIS AGREEMENT.


1.4.          “APPLICATION”.  APPLICATION MEANS:  (A) WITH RESPECT TO THE U.S.
TERRITORY, ANY OF THE FOLLOWING:  (I) AN ABBREVIATED NEW DRUG APPLICATION FILED
WITH THE FDA OR ANY SUCCESSOR APPLICATIONS OR PROCEDURES SEEKING AUTHORIZATION
AND APPROVAL TO MANUFACTURE, PACKAGE, SHIP, AND SELL A PRODUCT IN THE U.S.
TERRITORY; (II) ANY OTHER REGULATORY FILING IN THE U.S. TERRITORY, INCLUDING
WITHOUT LIMITATION FILINGS THAT ARE SIMILAR TO FILINGS UNDER CLAUSE (I), SUCH AS
A BLA, AN NDA, SUPPLEMENTAL NDA OR AN APPLICATION PURSUANT TO SECTION 505(B)(2)
OF THE UNITED STATES FEDERAL FOOD, DRUG, AND COSMETIC ACT (THE “FD&C ACT”) OR
PURSUANT TO THE UNITED STATES PUBLIC HEALTH SERVICE ACT; AND (III) ALL
SUPPLEMENTS AND AMENDMENTS THAT MAY BE FILED WITH RESPECT TO THE FOREGOING; AND
(B) WITH RESPECT TO ANY OTHER RELEVANT JURISDICTION IN THE WORLD, ANY EQUIVALENT
OF THE ITEMS IN CLAUSE (A) IN SUCH JURISDICTION, INCLUDING, WITHOUT LIMITATION,
ANY MARKETING APPROVAL APPLICATION FILED WITH ANY REGULATORY AUTHORITY
(INCLUDING THE EMEA AND THE EUROPEAN COMMISSION, AS APPLICABLE) IN THE EUROPEAN
TERRITORY.


1.5.          “APPLICATION FINAL APPROVAL”.  APPLICATION FINAL APPROVAL MEANS,
WITH RESPECT TO A PRODUCT IN A COUNTRY IN THE RELEVANT TERRITORY OR, FOR THE
RELEVANT PURPOSES OF SECTION 4.2.1, A FULLY-SUBSTITUTABLE COPAXONE-EQUIVALENT
PRODUCT IN THE U.S. TERRITORY, THE GRANTING BY THE RELEVANT REGULATORY AUTHORITY
OF FINAL MARKETING APPROVAL (WITH “MARKETING APPROVAL” AND ITS INCORPORATED
TERMS APPLYING TO THE COPAXONE-EQUIVALENT PRODUCT TO THE SAME EXTENT AS THEY
APPLY TO PRODUCTS) FOR AN APPLICATION FOR SUCH PRODUCT OR FULLY-SUBSTITUTABLE
COPAXONE-EQUIVALENT PRODUCT, RESPECTIVELY, IN SUCH COUNTRY.


1.6.          “BUSINESS DAY”.  BUSINESS DAY MEANS ANY DAY THAT IS NOT A
SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS LOCATED IN THE STATE OF
NEW YORK AND MUNICH, GERMANY ARE AUTHORIZED OR REQUIRED TO BE CLOSED.


1.7.          “CGMP”.  CGMP MEANS CURRENT GOOD MANUFACTURING PRACTICES AS SET
FORTH IN TITLE 21, PARTS 210 AND 211 OF THE CFR, AS ESTABLISHED BY FDA OR AS SET
FORTH IN ANALOGOUS FOREIGN LAWS OR FOREIGN REGULATIONS AS ESTABLISHED BY FOREIGN
REGULATORY AUTHORITIES, AS APPLICABLE.


1.8.          “CHARACTERIZE” OR “CHARACTERIZATION”.  CHARACTERIZE OR
CHARACTERIZATION, WITH RESPECT TO A PRODUCT, MEANS CHEMICAL, PHYSICAL AND
BIOLOGICAL CHARACTERIZATION OF SUCH PRODUCT AND THE APPLICABLE REFERENCE DRUG
WITH SUFFICIENT SPECIFICITY, AND DOCUMENTATION THEREOF AS IS NECESSARY TO
ESTABLISH TO THE SATISFACTION OF THE RELEVANT REGULATORY AUTHORITY IN THE
RESPECTIVE TERRITORY THAT THE ACTIVE INGREDIENT OF SUCH PRODUCT IS THE SAME AS
THAT OF THE APPLICABLE REFERENCE DRUG, AS REQUIRED TO SUBMIT AN APPLICATION.

2


--------------------------------------------------------------------------------



1.9.          “CHANGE IN CONTROL”.  CHANGE IN CONTROL MEANS, WITH RESPECT TO A
PARTY, THE CLOSING OF A TENDER OFFER, STOCK PURCHASE, OTHER STOCK ACQUISITION,
MERGER, CONSOLIDATION, RECAPITALIZATION, REVERSE SPLIT, SALE OR TRANSFER OF
ASSETS OR OTHER TRANSACTION (A “TRANSACTION”), AS A RESULT OF WHICH ANY PERSON
OR GROUP (AS SUCH TERM IS DEFINED UNDER SECTION 13(D) OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED) (A) BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF SUCH PARTY REPRESENTING MORE THAN FIFTY PERCENT
(50%) OF THE COMMON STOCK OF SUCH PARTY OR REPRESENTING MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER WITH RESPECT TO THE ELECTION OF DIRECTORS (OR
MEMBERS OF ANY OTHER GOVERNING BODY) OF SUCH PARTY’S THEN OUTSTANDING
SECURITIES, (B) OBTAINS THE ABILITY TO APPOINT A MAJORITY OF THE BOARD OF
DIRECTORS (OR OTHER GOVERNING BODY) OF SUCH PARTY OR (C) OBTAINS THE ABILITY TO
DIRECT THE OPERATIONS OR MANAGEMENT OF SUCH PARTY OR ANY SUCCESSOR TO SUCH
PARTY’S BUSINESS, UNLESS, IMMEDIATELY FOLLOWING SUCH TRANSACTION, ALL OR
SUBSTANTIALLY ALL OF THE PERSONS AND GROUPS WHO WERE THE BENEFICIAL OWNERS OF
SUCH PARTY’S VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH TRANSACTION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE
COMBINED VOTING SECURITIES OF THE RESULTING OR SURVIVING ENTITY IN SUCH
TRANSACTION; PROVIDED, HOWEVER, THAT A CHANGE IN CONTROL SHALL NOT RESULT FROM
ANY TRANSACTION THAT OCCURS SOLELY BETWEEN SUCH PARTY AND ANY ONE OR MORE OF ITS
THEN-CURRENT AFFILIATES.


1.10.        “COLLABORATION KNOW-HOW”.  COLLABORATION KNOW-HOW MEANS SANDOZ
COLLABORATION KNOW-HOW, JOINT COLLABORATION KNOW-HOW AND MOMENTA COLLABORATION
KNOW-HOW.


1.11.        “COLLABORATION PRODUCT”.  COLLABORATION PRODUCT MEANS EACH OF THE
COPAXONE-REFERENCED PRODUCT AND THE LOVENOX-REFERENCED PRODUCT.


1.12.        “COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS”.  COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS MEANS THE PRODUCT-SPECIFIC PATENT RIGHTS, OTHER
THAN [**] PRODUCT-SPECIFIC PATENT RIGHTS AND [**] PRODUCT-SPECIFIC PATENT
RIGHTS.


1.13.        “COLLABORATIVE PROGRAM”.  COLLABORATIVE PROGRAM MEANS THE
DEVELOPMENT AND COMMERCIALIZATION OF, AND CONDUCT OF LEGAL ACTIVITIES WITH
RESPECT TO, THE PRODUCTS IN THE RELEVANT TERRITORIES, AS APPLICABLE, WITHIN THE
FIELD, UNDER THIS AGREEMENT AS DESCRIBED IN ARTICLES 5, 6 AND 7 AND IN THE
ANNUAL COLLABORATION PLANS.


1.14.        “COMMERCIAL SCALE VALIDATION COSTS”.  COMMERCIAL SCALE VALIDATION
COSTS MEANS, WITH RESPECT TO A PRODUCT, EACH PARTY’S FTE COSTS, AND ALL
OUT-OF-POCKET COSTS PAID BY SANDOZ OR MOMENTA TO THIRD PARTIES AFTER THE
EFFECTIVE DATE, IN CONNECTION WITH VALIDATION OF COMMERCIAL SCALE PROCESS (FOR
DRUG SUBSTANCE AND DRUG PRODUCT, AS WELL AS ASSOCIATED STABILITY STUDIES) FOR
SUCH PRODUCT FOR SALE IN THE RELEVANT TERRITORY PURSUANT TO THIS AGREEMENT,
WHICH, WITH RESPECT TO SUCH COSTS THAT ARE BORNE IN WHOLE OR IN PART BY THE
OTHER PARTY, ARE INCURRED IN ACCORDANCE WITH THE RELEVANT ANNUAL COLLABORATION
PLAN, AND ANY CAPITAL INVESTMENT WITH RESPECT THERETO.  COMMERCIAL SCALE
VALIDATION COSTS WITH RESPECT TO A PRODUCT ALSO INCLUDE FAILED VALIDATION
BATCHES WITH RESPECT TO SUCH PRODUCT.


1.15.        “COMMERCIAL YEAR”.  COMMERCIAL YEAR MEANS, WITH RESPECT TO THE
COPAXONE-REFERENCED PRODUCT AND THE LOVENOX-REFERENCED PRODUCT, RESPECTIVELY,
THE TWELVE (12) MONTH PERIOD BEGINNING ON THE FIRST DAY OF THE CALENDAR MONTH
IMMEDIATELY FOLLOWING THE FIRST

3


--------------------------------------------------------------------------------



COMMERCIAL SALE OF SUCH PRODUCT IN ANY COUNTRY IN THE U.S. TERRITORY (FOR THE
COPAXONE-REFERENCED PRODUCT) OR THE EUROPEAN TERRITORY (FOR THE
LOVENOX-REFERENCED PRODUCT), RESPECTIVELY (THE FIRST COMMERCIAL YEAR), AND (B)
EACH TWELVE (12) MONTH PERIOD BEGINNING ON THE ANNIVERSARY OF SUCH DAY (THE
SECOND COMMERCIAL YEAR, THE THIRD COMMERCIAL YEAR, ETC.).


1.16.        “COMMERCIALIZATION,” “COMMERCIALIZE” OR “COMMERCIALIZING”. 
COMMERCIALIZATION, COMMERCIALIZE OR COMMERCIALIZING MEANS, WITH RESPECT TO A
PRODUCT, ANY AND ALL ACTIVITIES DIRECTED TO (A) COMMERCIAL MANUFACTURING
(INCLUDING, WITHOUT LIMITATION, THE MANUFACTURE OF COMMERCIAL SUPPLY FOR
DISTRIBUTION IN THE RELEVANT TERRITORY AND THE MANUFACTURE OF COMMERCIAL
INVENTORY); (B) MARKETING, PROMOTING, DISTRIBUTING, IMPORTING, OFFERING FOR SALE
AND/OR SELLING SUCH PRODUCT; AND (C) POST-LAUNCH REGULATORY AFFAIRS FOR SUCH
PRODUCT.  “COMMERCIALIZATION,” “COMMERCIALIZE” OR “COMMERCIALIZING” DOES NOT
INCLUDE DEVELOPMENT OR LEGAL ACTIVITIES.


1.17.        “COMMERCIALIZATION COSTS”.  COMMERCIALIZATION COSTS MEANS, WITH
RESPECT TO A PRODUCT, EACH PARTY’S FTE COSTS, AND ALL OUT-OF-POCKET COSTS PAID
BY SANDOZ OR MOMENTA TO THIRD PARTIES AFTER THE EFFECTIVE DATE, IN CONNECTION
WITH (A) COMMERCIALIZING SUCH PRODUCT FOR SALE IN THE RELEVANT TERRITORY
PURSUANT TO THIS AGREEMENT, WHICH, WITH RESPECT TO SUCH COSTS THAT ARE BORNE IN
WHOLE OR IN PART BY THE OTHER PARTY, ARE INCURRED IN ACCORDANCE WITH THE
RELEVANT ANNUAL COLLABORATION PLAN, (B) ANY CAPITAL INVESTMENT WITH RESPECT TO
COMMERCIALIZATION, AND (C) COMMERCIAL SCALE VALIDATION COSTS.  COMMERCIALIZATION
COSTS WITH RESPECT TO A PRODUCT ALSO INCLUDE INVENTORY NOT SOLD WITH RESPECT TO
SUCH PRODUCT.  COMMERCIALIZATION COSTS DO NOT INCLUDE (A) DEVELOPMENT COSTS, (B)
THE MOMENTA THIRD PARTY ROYALTY OBLIGATIONS, (C) THIRD PARTY ROYALTIES, (D)
PRODUCT-SPECIFIC PATENT COSTS OR OTHER PATENT COSTS ALLOCATED PURSUANT TO
ARTICLE 8, (E) LEGAL EXPENSES, OR (F) AMOUNTS RELATING TO COMMERCIALIZING THE
LOVENOX-REFERENCED PRODUCT IN THE U.S. TERRITORY.  FOR THE AVOIDANCE OF DOUBT,
COMMERCIALIZATION COSTS SHALL [**].  IF SANDOZ REQUESTS MOMENTA’S ASSISTANCE
WITH COMMERCIAL MANUFACTURING ACTIVITIES, SANDOZ WILL REIMBURSE ASPECTS OF COST
OF GOODS SOLD THAT ARE PERFORMED BY MOMENTA WITHIN [**] DAYS AFTER RECEIPT OF
SUCH INVOICE.


1.18.        “COMMERCIALLY REASONABLE”.  COMMERCIALLY REASONABLE MEANS, WITH
RESPECT TO THE EFFORTS TO BE EXPENDED BY A PARTY WITH RESPECT TO ANY OBJECTIVE
OR WITH RESPECT TO THE DECISION TO BE MADE BY A PARTY, REASONABLE, DILIGENT,
GOOD FAITH EFFORTS TO ACCOMPLISH SUCH OBJECTIVE AS SUCH PARTY WOULD NORMALLY USE
TO ACCOMPLISH A SIMILAR OBJECTIVE, OR MAKING SUCH DECISION IN REASONABLE, GOOD
FAITH AS SUCH PARTY WOULD NORMALLY MAKE, IN EACH CASE UNDER SIMILAR
CIRCUMSTANCES EXERCISING REASONABLE BUSINESS JUDGMENT, IT BEING UNDERSTOOD AND
AGREED THAT, WITH RESPECT TO THE DEVELOPMENT OR COMMERCIALIZATION OF A PRODUCT
OR LEGAL ACTIVITIES, SUCH EFFORTS, OR DECISIONS, SHALL BE SUBSTANTIALLY
EQUIVALENT TO THOSE EFFORTS AND RESOURCES COMMONLY USED, OR DECISIONS COMMONLY
MADE, BY SUCH PARTY FOR A PRODUCT OWNED BY IT OR TO WHICH IT HAS RIGHTS, WHICH
PRODUCT IS AT A SIMILAR STAGE IN ITS DEVELOPMENT OR PRODUCT LIFE AND IS OF
SIMILAR MARKET POTENTIAL, TAKING INTO ACCOUNT EFFICACY, SAFETY, APPROVED
LABELING, THE COMPETITIVENESS OF ALTERNATIVE PRODUCTS IN THE MARKETPLACE, THE
PATENT AND OTHER PROPRIETARY POSITION OF THE PRODUCT, THE LIKELIHOOD OF
REGULATORY APPROVAL GIVEN THE REGULATORY STRUCTURE INVOLVED, THE PROFITABILITY
OF THE PRODUCT, ALTERNATIVE PRODUCTS AND OTHER RELEVANT FACTORS COMMONLY
CONSIDERED IN SIMILAR CIRCUMSTANCES.  IT IS ANTICIPATED THAT THE LEVEL OF
EFFORT, AND THE DECISIONS, WILL CHANGE OVER TIME, REFLECTING CHANGES IN THE
STATUS OF THE PRODUCT.

4


--------------------------------------------------------------------------------



1.19.        “COMMITTEE”.  COMMITTEE MEANS EACH OF THE JSC, THE JOC, EACH JPT,
THE REGULATORY AND POLICY STRATEGY TEAM AND THE LEGAL / INTELLECTUAL PROPERTY
TEAM.


1.20.        “COMMUNITY OF INTEREST LETTERS AND AGREEMENTS”.  COMMUNITY OF
INTEREST LETTERS AND AGREEMENTS MEANS THE TWO COMMUNITY OF INTEREST LETTERS
BETWEEN MOMENTA, ON THE ONE HAND, AND [**], ON THE OTHER HAND, DATED AS OF [**],
AND THE AGREEMENT [**], BETWEEN MOMENTA, ON THE ONE HAND, AND [**], ON THE OTHER
HAND, DATED [**]; AND ALL REVISIONS AND MODIFICATIONS THERETO AGREED UPON IN
WRITING BY THE PARTIES.


1.21.        “CONFIDENTIAL INFORMATION”.  CONFIDENTIAL INFORMATION MEANS ALL
KNOW-HOW OR OTHER CONFIDENTIAL OR PROPRIETARY INFORMATION AND MATERIALS (WHETHER
OR NOT PATENTABLE) REGARDING A PARTY’S TECHNOLOGY, PRODUCTS OR BUSINESS, WHICH
(A) IF DISCLOSED IN WRITING, IS DESIGNATED AS CONFIDENTIAL IN WRITING BY THE
DISCLOSING PARTY, WHETHER BY LETTER OR BY THE USE OF AN APPROPRIATE STAMP OR
LEGEND, PRIOR TO OR AT THE TIME ANY SUCH KNOW-HOW OR OTHER INFORMATION OR
MATERIAL IS DISCLOSED BY THE DISCLOSING PARTY TO THE RECEIVING PARTY, (B) IF
DISCLOSED ORALLY OR VISUALLY, IS IDENTIFIED AS CONFIDENTIAL AT THE TIME OF
DISCLOSURE, OR (C) IS OF THE TYPE THAT IS CUSTOMARILY CONSIDERED TO BE
CONFIDENTIAL BY PERSONS ENGAGED IN ACTIVITIES THAT ARE SUBSTANTIALLY SIMILAR TO
THE ACTIVITIES BEING ENGAGED IN BY THE PARTIES PURSUANT TO THIS AGREEMENT. 
“CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE INFORMATION:  (I) WHICH IS OR
BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE
THEREOF BY THE RECEIVING PARTY; (II) WHICH IS LAWFULLY RECEIVED BY THE RECEIVING
PARTY ON A NON-CONFIDENTIAL BASIS FROM A THIRD PARTY THAT IS NOT ITSELF UNDER
ANY OBLIGATION OF CONFIDENTIALITY OR NONDISCLOSURE TO THE DISCLOSING PARTY OR
ANY OTHER PERSON WITH RESPECT TO SUCH INFORMATION; (III) WHICH IS ALREADY KNOWN
TO THE RECEIVING PARTY AT THE TIME OF DISCLOSURE BY THE DISCLOSING PARTY, OR
(IV) WHICH CAN BE SHOWN BY THE RECEIVING PARTY TO HAVE BEEN INDEPENDENTLY
DEVELOPED BY THE RECEIVING PARTY WITHOUT REFERENCE TO THE DISCLOSING PARTY’S
CONFIDENTIAL INFORMATION.


1.22.        “CONSUMER PRICE INDEX”.  CONSUMER PRICE INDEX MEANS THE CONSUMER
PRICE INDEX — URBAN WAGE EARNERS AND CLERICAL WORKERS, U.S. CITY AVERAGE, ALL
ITEMS, 1982-84 = 100, PUBLISHED BY THE UNITED STATES DEPARTMENT OF LABOR, BUREAU
OF LABOR STATISTICS (OR ITS SUCCESSOR EQUIVALENT INDEX).


1.23.        “CONTRACT YEAR”.  CONTRACT YEAR MEANS THE PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING ON DECEMBER 31, 2007 (THE “FIRST CONTRACT YEAR”),
AND/OR EACH SUCCEEDING TWELVE (12) MONTH CALENDAR YEAR PERIOD THEREAFTER DURING
THE TERM (REFERRED TO AS THE “SECOND CONTRACT YEAR”, “THIRD CONTRACT YEAR”,
ETC.).


1.24.        “CONTROL” OR “CONTROLLED”.  CONTROL OR CONTROLLED MEANS WITH
RESPECT TO ANY ITEM OF KNOW-HOW OR ANY INTELLECTUAL PROPERTY RIGHT, THE
POSSESSION, WHETHER BY OWNERSHIP OR LICENSE (OTHER THAN PURSUANT TO A LICENSE
GRANTED UNDER THIS AGREEMENT OR THE EXISTING US LOVENOX AGREEMENT), BY A PARTY
OR ANY OF ITS AFFILIATES OF THE ABILITY TO GRANT TO THE OTHER PARTY ACCESS
AND/OR A LICENSE AS PROVIDED HEREIN UNDER SUCH ITEM OR RIGHT WITHOUT VIOLATING
THE TERMS OF ANY AGREEMENT OR ARRANGEMENT WITH ANY THIRD PARTY EXISTING BEFORE
OR AFTER THE EFFECTIVE DATE.


1.25.        “CONTROLLED CONTRACTOR”.  CONTROLLED CONTRACTOR MEANS (A) A THIRD
PARTY CONTRACTOR SUCH AS A CONTRACT RESEARCH ORGANIZATION, CONTRACT SERVICE
ORGANIZATION, CONTRACT

5


--------------------------------------------------------------------------------



EMPLOYEE, CONSULTANT AND THE LIKE WHO MERELY CONDUCTS ACTIVITIES ON BEHALF OF
SUCH PARTY AND IS SUBJECT TO SUCH PARTY’S SUPERVISION AND CONTROL, OR (B) A
THIRD PARTY CONTRACT MANUFACTURER.


1.26.        “COPAXONE-EQUIVALENT PRODUCT”.  COPAXONE-EQUIVALENT PRODUCT MEANS
(A) COPAXONE® IN INJECTABLE FORM SOLD AS A BRAND, INCLUDING COPAXONE® IF SOLD BY
TEVA AND/OR ITS CO-DISTRIBUTORS OR LICENSEES USING ANOTHER TRADENAME
(COLLECTIVELY, “BRANDED COPAXONE”), OR (B) ANY INJECTABLE PRODUCT SOLD IN THE
RELEVANT TERRITORY (OTHER THAN BRANDED COPAXONE) THAT IS A GENERIC A-RATED
THERAPEUTICALLY EQUIVALENT, FOR THE U.S. TERRITORY, OR FOREIGN EQUIVALENT
THEREOF, TO COPAXONE® IN INJECTABLE FORM.  FOR THE AVOIDANCE OF DOUBT,
COPAXONE-EQUIVALENT PRODUCT EXCLUDES ANY NEW CHEMICAL ENTITIES.


1.27.        “COPAXONE-REFERENCED PRODUCT”.  COPAXONE-REFERENCED PRODUCT MEANS
INJECTABLE (SYRINGE AND VIAL) GLATIRAMER ACETATE FOR WHICH (A) THE REFERENCE
LISTED DRUG IS (I) LISTED IN US NEW DRUG APPLICATION NO. 020622 OR (II)
EQUIVALENTS OF SUCH REFERENCE LISTED DRUG IN EACH OTHER COUNTRY IN THE RELEVANT
TERRITORY, AND (B) AN APPLICATION COULD BE APPROVED BY THE RELEVANT REGULATORY
AUTHORITY.  FOR THE AVOIDANCE OF DOUBT, COPAXONE-REFERENCED PRODUCT EXCLUDES ANY
NEW CHEMICAL ENTITIES.


1.28.        “COST OF GOODS SOLD”.  COST OF GOODS SOLD MEANS, WITH RESPECT TO A
PRODUCT, THE AGGREGATE OF EACH PARTY’S COST TO COMMERCIALLY MANUFACTURE, TEST,
PACKAGE AND/OR LABEL SUCH PRODUCT (INCLUDING THE BUILDUP OF COMMERCIAL
INVENTORY), CALCULATED AS FOLLOWS (“COST”):


1.28.1.     FOR SUCH PRODUCT, THE COST FOR MANUFACTURING, TESTING, PACKAGING,
AND/OR LABELING PERFORMED BY A THIRD PARTY SHALL EQUAL THE COSTS AS INVOICED BY
SUCH THIRD PARTY FOR THE MANUFACTURE, TESTING, PACKAGING AND/OR LABELING OF THE
SPECIFIED QUANTITY OF SUCH PRODUCT; AND


1.28.2.     FOR SUCH PRODUCT, THE COST FOR MANUFACTURING, TESTING, PACKAGING,
AND/OR LABELING PERFORMED BY SANDOZ OR ITS AFFILIATES SHALL EQUAL THE COSTS THAT
ARE INCURRED BY SANDOZ OR ITS AFFILIATES IN CONNECTION WITH THE MANUFACTURE,
TESTING, PACKAGING, LABELING AND DELIVERY TO A WAREHOUSE(S) DESIGNATED BY SANDOZ
OF THE SPECIFIED QUANTITY OF SUCH PRODUCT, CALCULATED PURSUANT TO THE NOVARTIS
PRINCIPAL ACCOUNTING POLICIES (AS DETAILED IN SCHEDULE 1.28), AND DETERMINED
FROM THE BOOKS AND RECORDS OF SANDOZ OR ITS AFFILIATES MAINTAINED IN ACCORDANCE
WITH GAAP OR IFRS, CONSISTENTLY APPLIED.


1.28.3.     FOR SUCH PRODUCT, ANY COMMERCIALIZATION ACTIVITIES PERFORMED BY
MOMENTA PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED ON A FEE-FOR-SERVICE
BASIS, BASED ON THE NUMBER OF MACHINE HOURS, FTES, CONSUMABLES AND SIMILAR
MEASURABLE QUANTITIES, AS WELL AS ADMINISTRATIVE CHARGES, CALCULATED AT THE
RATES WHICH MOMENTA WOULD CHARGE TO THIRD PARTIES ON AN ARMS-LENGTH BASIS, AND
WITH SUCH AMOUNTS DETERMINED FROM THE BOOKS AND RECORDS OF MOMENTA OR ITS
AFFILIATES MAINTAINED IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED.

Sandoz, through its relevant Affiliates, retains the right to modify the
Novartis principal accounting policies to comply with specific changes in GAAP
or IFRS.  The revised calculation of Cost of Goods Sold resulting from such
modifications is subject to the consent of Momenta, such consent not to be
unreasonably withheld.

6


--------------------------------------------------------------------------------


Cost of Goods Sold must be calculated with reasonable approximation to actual
costs (use of standard cost plus variances (purchase price, production, etc) to
achieve actual costs), including provisions for and subsequent charges to
obsolescence.  The Cost of free goods is included in Cost of Goods Sold.

If Third Party Royalties are payable with respect to a Collaboration Product
after Launch of such Product in the relevant country, such amounts shall be
included in Cost of Goods Sold for purposes of calculating the Profits with
respect to such Product, subject to Section 4.1.5.  For the sake of clarity,
Third Party Royalties with respect to Glycoprotein Products shall be borne in
accordance with Section 4.1.5.

Notwithstanding the foregoing, Cost of Goods Sold hereunder excludes Costs
relating to the Lovenox-Referenced Product in the U.S. Territory.

1.29.        “Develop” or “Development”.  Develop or Development means, with
respect to a Product, all activities up to and including development of
commercial scale process for such Product, whether such activities are conducted
prior to the filing of the relevant Application(s) for such Product in the
relevant country(ies) in the relevant Territory or thereafter until Application
Final Approval of such Product in each such country, including:  (a)
Characterization of such Product; (b) preclinical and, if applicable, clinical
studies, bioequivalence studies, development of analytical assays, stability
studies and quality analysis/quality control development; (c) formulation,
process development and development of commercial scale process; (d) validation
of commercial scale process (for drug substance and drug product, as well as
associated stability studies) (but all costs with respect thereto are included
in Commercialization Costs as Commercial Scale Validation Costs); (e)
statistical analysis; and (f) pre-Launch regulatory affairs (including legal
activities with respect thereto).  Notwithstanding the foregoing, “Develop” or
“Development” does not include Commercialization or Legal Activities.

1.30.        “Development Costs”.  Development Costs means, with respect to a
Product, each Party’s FTE Costs (collectively) and all out-of-pocket costs paid
by Sandoz or Momenta to Third Parties (collectively) after the Effective Date in
connection with the Development (other than Commercial Scale Validation Costs)
of such Product for commercialization in the relevant Territory (including,
without limitation, Controlled Contractors in connection with the Development of
such Product) which, with respect to such costs that are borne in whole or in
part by the other Party, are incurred in accordance with the relevant Annual
Collaboration Plan.  Development Costs do not include:  (a) Momenta Third Party
Royalty Obligations; (b) Third Party Royalties; (c) Commercialization Costs; (d)
Product-Specific Patent Costs or other patent costs allocated pursuant to
Article 8; (e) Legal Expenses; (f) amounts relating to the development of the
Lovenox-Referenced Product in the U.S. Territory; or (g) Commercial Scale
Validation Costs.

1.31.        “EMEA”.  EMEA means The European Agency for the Evaluation of
Medicinal Products.


1.32.        “[**]-EQUIVALENT PRODUCT”.  [**]-EQUIVALENT PRODUCT MEANS (A) [**]
IN INJECTABLE FORM SOLD AS A BRAND, INCLUDING [**] USING ANOTHER TRADENAME
(COLLECTIVELY, “BRANDED [**]”), OR

7


--------------------------------------------------------------------------------



(B) ANY INJECTABLE PRODUCT SOLD IN THE U.S. TERRITORY (OTHER THAN BRANDED [**])
THAT IS A GENERIC A-RATED THERAPEUTICALLY EQUIVALENT TO [**] IN INJECTABLE
FORM.  FOR THE AVOIDANCE OF DOUBT, AN [**]-EQUIVALENT PRODUCT EXCLUDES ANY NEW
CHEMICAL ENTITIES.  THE PARTIES AGREE THAT THE PRODUCT SOLD AS THE BRAND [**]
SHALL NOT BE CONSIDERED AN [**]-EQUIVALENT PRODUCT.


1.33.        “[**] PRODUCT-SPECIFIC PATENT RIGHTS”.  [**] PRODUCT-SPECIFIC
PATENT RIGHTS MEANS THOSE SANDOZ PRODUCT-SPECIFIC PATENT RIGHTS, MOMENTA
PRODUCT-SPECIFIC PATENT RIGHTS AND JOINT PRODUCT-SPECIFIC PATENT RIGHTS THAT
SOLELY RELATE TO THE [**]-REFERENCED PRODUCT AND DO NOT RELATE TO, AND CANNOT
REASONABLY BE USED WITH, ANY OTHER PRODUCT OR FOR ANY GENERAL PURPOSE.


1.34.        “[**]-REFERENCED PRODUCT”.  [**]-REFERENCED PRODUCT MEANS
INJECTABLE [**] FOR WHICH THE REFERENCE LISTED DRUG IS [**] AS LISTED IN U.S.
BIOLOGIC LICENSE APPLICATION NO. [**] AND FOR WHICH AN APPLICATION COULD BE
APPROVED BY THE FDA FOR THE U.S. TERRITORY AND WHICH PRODUCT HAS (A) [**], (B)
[**], AND (C) [**].  FOR THE AVOIDANCE OF DOUBT, [**]-REFERENCED PRODUCT
EXCLUDES ANY NEW CHEMICAL ENTITIES.  FOR CLARITY, ANY PRODUCT FOR WHICH AN
APPLICATION CITING [**] AS THE REFERENCE LISTED DRUG COULD BE APPROVED SHALL NOT
BE CONSIDERED AN [**]-REFERENCED PRODUCT.


1.35.        “EQUITY AGREEMENTS”.  EQUITY AGREEMENTS MEANS THE STOCK PURCHASE
AGREEMENT AND THE INVESTOR RIGHTS AGREEMENT.


1.36.        “EUROPEAN TERRITORY”.  EUROPEAN TERRITORY MEANS (A) THE MEMBER
STATES OF THE EUROPEAN UNION, AS MAY BE REVISED FROM TIME TO TIME, AND (B)
ANDORRA, ICELAND, LIECHTENSTEIN, MONACO, NORWAY, SWITZERLAND, SAN MARINO AND
VATICAN CITY.


1.37.        “EXECUTIVE OFFICERS”.  EXECUTIVE OFFICERS MEANS (A) WITH RESPECT TO
THE FIRST CONTRACT YEAR, THE CHIEF EXECUTIVE OFFICER OF SANDOZ AND THE CHIEF
EXECUTIVE OFFICER OF MOMENTA, AND (B) THEREAFTER, WITH RESPECT TO EACH PARTY,
(I) THE CHIEF EXECUTIVE OFFICER OF SUCH PARTY OR (II) A GLOBAL VICE-PRESIDENT
(OR OTHER TITLE) WHO REPORTS DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF SUCH
PARTY AND WHO IS NOT THEN A CO-CHAIR OF THE JSC OR JOC.


1.38.        “EXISTING US LOVENOX AGREEMENT”.  EXISTING US LOVENOX AGREEMENT
MEANS THE COLLABORATION AND LICENSE AGREEMENT, DATED NOVEMBER 1, 2003, BY AND
AMONG MOMENTA, SANDOZ INC. AND SANDOZ AG (VIA ASSIGNMENT FROM SANDOZ N.V.
(F.K.A. BIOCHEMIE WEST INDIES, N.V.)), AS MAY BE AMENDED FROM TIME TO TIME.


1.39.        “FDA”.  FDA MEANS THE UNITED STATES FOOD AND DRUG ADMINISTRATION,
OR ANY SUCCESSOR AGENCY THERETO.


1.40.        “FIELD”.  FIELD MEANS THE INJECTABLE ADMINISTRATION OF THE PRODUCTS
FOR ALL THERAPEUTIC INDICATIONS.


1.41.        “FINAL ROW LEGAL CLEARANCE”.   FINAL ROW LEGAL CLEARANCE MEANS,
WITH RESPECT TO A PRODUCT IN A COUNTRY IN THE TERRITORY BUT OUTSIDE THE U.S.
TERRITORY, THE EARLIEST OF:  (I) RECEIPT BY A PARTY OR ANY OF ITS AFFILIATES OF
A FINAL, UNAPPEALABLE JUDGMENT THAT DETERMINES THAT MARKETING OF SUCH PRODUCT
DOES NOT INFRINGE THE RELEVANT INNOVATOR’S PATENT RIGHTS (DUE TO
NON-INFRINGEMENT, INVALIDITY AND/OR UNENFORCEABILITY); OR (II) RECEIPT BY A
THIRD PARTY OF A FINAL, UNAPPEALABLE JUDGMENT IN A PATENT INFRINGEMENT SUIT
BETWEEN THE RELEVANT INNOVATOR AND SUCH

8


--------------------------------------------------------------------------------



THIRD PARTY, WHICH WOULD PERMIT THE MARKETING OF SUCH PRODUCT WITHOUT INFRINGING
THE RELEVANT INNOVATOR’S PATENT RIGHTS, EITHER (A) BECAUSE SUCH PATENT RIGHTS
HAVE BEEN DECLARED INVALID OR UNENFORCEABLE, OR (B) AS DETERMINED BY THE JSC IN
ITS JUDGMENT, EVEN IF SUCH PATENT RIGHTS HAVE NOT BEEN DECLARED INVALID OR
UNENFORCEABLE; OR (III) A SETTLEMENT WITH RESPECT TO ALL SUCH PATENT RIGHTS.


1.42.        “FINAL U.S. LEGAL CLEARANCE”.  FINAL U.S. LEGAL CLEARANCE MEANS,
WITH RESPECT TO A PRODUCT IN THE U.S. TERRITORY, (A) THE ABSENCE OF PATENT
LITIGATION, IN THE U.S. TERRITORY, (I) PURSUANT TO 21 U.S.C. 355(C)(3)(C) OR
355(J)(5)(B)(III) WITH RESPECT TO THE PATENTS LISTED IN THE ORANGE BOOK AND/OR
ANY SUBSEQUENT SIMILAR COMPENDIUM FOR THE RELEVANT REFERENCE DRUG (ANY OF THE
FOREGOING COMPENDIA, THE “ORANGE BOOK”), SUCH PATENTS, “ORANGE BOOK PATENT
RIGHTS”) IF AN ORANGE BOOK PATENT FILING IS LEGALLY PERMITTED OR REQUIRED WITH
RESPECT TO THE REFERENCE DRUG, OR (II) WITH RESPECT TO THE RELEVANT INNOVATOR’S
PATENT RIGHTS, IF AN ORANGE BOOK PATENT FILING IS NOT LEGALLY AVAILABLE FOR THE
REFERENCE DRUG, IN EACH OF CASES (I) AND (II), PRIOR TO THE GRANTING OF
APPLICATION FINAL APPROVAL FOR SUCH PRODUCT IN SUCH COUNTRY, OR (B) IN THE EVENT
THAT SUCH PATENT LITIGATION OCCURS IN SUCH COUNTRY PRIOR TO THE GRANTING OF
APPLICATION FINAL APPROVAL FOR SUCH PRODUCT, THE EARLIEST OF:  (I) RECEIPT BY A
PARTY OR ANY OF ITS AFFILIATES OF A FINAL, UNAPPEALABLE JUDGMENT THAT DETERMINES
THAT MARKETING OF SUCH PRODUCT DOES NOT INFRINGE (A) THE RELEVANT INNOVATOR’S
ORANGE BOOK PATENT RIGHTS IF AN ORANGE BOOK PATENT FILING IS LEGALLY PERMITTED
OR REQUIRED FOR THE REFERENCE DRUG, OR (B) THE RELEVANT INNOVATOR’S PATENT
RIGHTS, IF AN ORANGE BOOK PATENT FILING IS NOT LEGALLY AVAILABLE FOR THE
REFERENCE DRUG; OR (II) RECEIPT BY A THIRD PARTY OF A FINAL, UNAPPEALABLE
JUDGMENT IN A PATENT INFRINGEMENT SUIT BETWEEN THE RELEVANT INNOVATOR AND SUCH
THIRD PARTY, WHICH WOULD PERMIT THE MARKETING OF SUCH PRODUCT WITHOUT INFRINGING
(A) THE RELEVANT INNOVATOR’S ORANGE BOOK PATENT RIGHTS IF AN ORANGE BOOK PATENT
FILING IS LEGALLY PERMITTED OR REQUIRED FOR THE REFERENCE DRUG, OR (B) THE
RELEVANT INNOVATOR’S PATENT RIGHTS, IF AN ORANGE BOOK PATENT FILING IS NOT
LEGALLY AVAILABLE FOR THE REFERENCE DRUG, EITHER (Y) BECAUSE SUCH PATENT RIGHTS
HAVE BEEN DECLARED INVALID OR UNENFORCEABLE, OR (Z) AS DETERMINED BY THE JSC,
EVEN IF SUCH PATENT RIGHTS HAVE NOT BEEN DECLARED INVALID OR UNENFORCEABLE; OR
(III) A SETTLEMENT WITH RESPECT TO ALL SUCH PATENT RIGHTS.


1.43.        “FIRST COMMERCIAL SALE”.  FIRST COMMERCIAL SALE MEANS, WITH RESPECT
TO A PRODUCT IN A COUNTRY IN THE RELEVANT TERRITORY, THE FIRST COMMERCIAL SALE
OF SUCH PRODUCT IN SUCH COUNTRY BY SANDOZ, ITS AFFILIATES AND/OR DISTRIBUTORS,
OR BY SUBLICENSEES APPROVED BY THE PARTIES.  SALES FOR TEST MARKETING, CLINICAL
TRIAL PURPOSES OR COMPASSIONATE OR SIMILAR USE SHALL NOT GIVE RISE TO A FIRST
COMMERCIAL SALE.


1.44.        “[**]-EQUIVALENT PRODUCT”.  [**]-EQUIVALENT PRODUCT MEANS (A) [**]
IN INJECTABLE FORM SOLD AS A BRAND, INCLUDING [**] USING ANOTHER TRADENAME
AND/OR [**] USING ANOTHER TRADENAME (COLLECTIVELY, “BRANDED [**]”), OR (B) ANY
INJECTABLE PRODUCT SOLD IN THE EUROPEAN TERRITORY (OTHER THAN BRANDED [**]) THAT
IS GRANTED OR HAS A RATING EQUIVALENT TO A U.S. GENERIC A-RATED THERAPEUTICALLY
EQUIVALENT TO [**] IN INJECTABLE FORM.  FOR THE AVOIDANCE OF DOUBT,
[**]-EQUIVALENT PRODUCT EXCLUDES ANY NEW CHEMICAL ENTITIES.


1.45.        “[**] PRODUCT-SPECIFIC PATENT RIGHTS”.  [**] PRODUCT-SPECIFIC
PATENT RIGHTS MEANS THOSE SANDOZ PRODUCT-SPECIFIC PATENT RIGHTS, MOMENTA
PRODUCT-SPECIFIC PATENT RIGHTS AND JOINT PRODUCT-SPECIFIC PATENT RIGHTS THAT
SOLELY RELATE TO THE [**]-REFERENCED PRODUCT AND DO NOT RELATE TO, AND CANNOT
REASONABLY BE USED WITH, ANY OTHER PRODUCT OR FOR ANY GENERAL PURPOSE.

9


--------------------------------------------------------------------------------



1.46.        “[**]-REFERENCED PRODUCT”.  [**]-REFERENCED PRODUCT MEANS
INJECTABLE [**] FOR WHICH (A) THE REFERENCE LISTED DRUG IS (I) [**] AS LISTED IN
ANY OF THE MARKETING AUTHORIZATIONS WITH THE BASE NO. [**] GRANTED BY THE
EUROPEAN COMMISSION OR [**] AS LISTED IN THE MARKETING AUTHORIZATIONS WITH THE
BASE NO. [**] GRANTED BY THE EUROPEAN COMMISSION, OR (II) [**] AS LISTED IN ANY
FURTHER NATIONAL MARKETING AUTHORIZATIONS GRANTED BY AUTHORITIES OF COUNTRIES IN
THE EUROPEAN TERRITORY OTHER THAN THE MEMBER STATES OF THE EUROPEAN UNION,
NORWAY, ICELAND AND LIECHTENSTEIN, OR, (III) LISTED IN ANY DUPLICATE OF THE
AFORESAID MARKETING AUTHORIZATIONS UNDER (I) OR (II) WHICH IS BASED ON AN
ESSENTIALLY IDENTICAL DOSSIER, AND FOR WHICH (B) AN APPLICATION COULD BE
APPROVED BY THE EUROPEAN COMMISSION FOR THE EUROPEAN TERRITORY AND WHICH PRODUCT
HAS (X) [**], (Y) [**], AND (Z) [**].  FOR THE AVOIDANCE OF DOUBT,
[**]-REFERENCED PRODUCT EXCLUDES ANY NEW CHEMICAL ENTITIES.


1.47.        “FTE”.  FTE MEANS A FULL TIME EQUIVALENT PERSON YEAR (CONSISTING OF
A TOTAL OF [**] HOURS PER YEAR) OF SCIENTIFIC, LEGAL, TECHNICAL OR MANAGERIAL
WORK ON OR DIRECTLY RELATED TO THE COLLABORATIVE PROGRAM.


1.48.        “FTE COSTS”.  FTE COSTS MEANS U.S.$[**] PER FTE, INCREASED OR
DECREASED IN EACH CALENDAR YEAR BY THE PERCENTAGE INCREASE OR DECREASE IN THE
CONSUMER PRICE INDEX AS OF THE THEN MOST RECENT DECEMBER 31 OVER THE LEVEL OF
THE CONSUMER PRICE INDEX AS OF DECEMBER 31, 2005.


1.49.        “FULL AFFILIATE”.  FULL AFFILIATE MEANS ANY CORPORATION, COMPANY,
PARTNERSHIP, JOINT VENTURE AND/OR FIRM THAT FULLY CONTROLS, IS FULLY CONTROLLED
BY, OR IS UNDER COMMON FULL CONTROL WITH A PERSON.  FOR PURPOSES OF THIS SECTION
1.49, “FULL CONTROL” MEANS (A) IN THE CASE OF CORPORATE ENTITIES, DIRECT OR
INDIRECT OWNERSHIP OF ONE HUNDRED PERCENT (100%) OF THE STOCK OR SHARES HAVING
THE RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS, AND (B) IN THE CASE OF
NON-CORPORATE ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF ONE HUNDRED PERCENT
(100%) OF THE EQUITY INTEREST WITH THE POWER TO DIRECT THE MANAGEMENT AND
POLICIES OF SUCH NON-CORPORATE ENTITIES.


1.50.        “FULLY-SUBSTITUTABLE” OR “FULL-SUBSTITUTABILITY”. 
“FULLY-SUBSTITUTABLE” OR “FULL-SUBSTITUTABILITY” MEANS (A) WITH RESPECT TO A
COLLABORATION PRODUCT OR, FOR THE RELEVANT PURPOSES OF SECTION 4.2, A
COPAXONE-EQUIVALENT PRODUCT OR LOVENOX-EQUIVALENT PRODUCT, THE AUTHORIZED CLAIM
OF A-RATED THERAPEUTICALLY EQUIVALENT OR OTHERWISE THERAPEUTICALLY EQUIVALENT,
AS DEFINED IN THE ORANGE BOOK, WITH RESPECT TO THE U.S. TERRITORY, OR THE
FOREIGN EQUIVALENT THEREOF IN THE RELEVANT COUNTRY IN THE RELEVANT TERRITORY
(OUTSIDE THE U.S. TERRITORY), AND (B) WITH RESPECT TO A GLYCOPROTEIN PRODUCT,
(I) WITH RESPECT TO THE U.S. TERRITORY, A DETERMINATION BY THE FDA OF
THERAPEUTIC EQUIVALENCE OR OTHER INTERCHANGEABILITY WITH THE RELEVANT REFERENCE
DRUG, AND (II) WITH RESPECT TO THE APPLICABLE TERRITORY (OUTSIDE THE U.S.
TERRITORY), (A) A DETERMINATION OF INTERCHANGEABILITY WITH THE RELEVANT
REFERENCE DRUG PERMITTING THE PHYSICIAN TO SWITCH THE RELEVANT REFERENCE DRUG
WITH THE RELEVANT GLYCOPROTEIN PRODUCT, WHICH DETERMINATION HAS BEEN MADE BY THE
APPROPRIATE REGULATORY AUTHORITY OR BY APPLICABLE LAWS OR REGULATIONS, OR (B)
OTHER SUBSTITUTABILITY WITH THE RELEVANT REFERENCE DRUG FOR THE RELEVANT
TERRITORY FOR THE PURPOSE OF PAYOR REIMBURSEMENT, WHICH HAS BEEN ESTABLISHED BY
A GRANT OF THE COMPETENT REGULATORY AUTHORITY OR BY APPLICABLE LAWS OR
REGULATIONS.


1.51.        “GAAP”.  GAAP MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.

10


--------------------------------------------------------------------------------



1.52.        “GLYCOPROTEIN PRODUCT”.  GLYCOPROTEIN PRODUCT MEANS EACH OF THE
[**]-REFERENCED PRODUCT AND THE [**]-REFERENCED PRODUCT.


1.53.        “GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS”.  GLYCOPROTEIN
PRODUCT-RELATED PATENT RIGHTS MEANS PATENT RIGHTS COVERING COLLABORATION
KNOW-HOW IN THE RELEVANT TERRITORY, WHICH DIRECTLY COVER (INCLUDING CLAIMS THAT
RECITE THE COMPOSITION OF MATTER) ANY GLYCOPROTEIN PRODUCT, INCLUDING [**]
PRODUCT-SPECIFIC PATENT RIGHTS AND [**]-PRODUCT-SPECIFIC PATENT RIGHTS.


1.54.        “IFRS” MEANS INTERNATIONAL FINANCIAL REPORTING STANDARDS.


1.55.        “IMPROVEMENT”.  IMPROVEMENT MEANS ANY ENHANCEMENT TO SANDOZ
KNOW-HOW, MOMENTA KNOW-HOW, SANDOZ COLLABORATION KNOW-HOW OR MOMENTA
COLLABORATION KNOW-HOW, AS THE CASE MAY BE, BASED ON AND ARISING FROM EXPOSURE
TO SUCH KNOW-HOW AND MADE DURING THE CONDUCT OF THE COLLABORATIVE PROGRAM,
INCLUDING ENHANCEMENTS MADE TO SUCH IMPROVEMENTS DURING THE CONDUCT OF THE
COLLABORATIVE PROGRAM.


1.56.        “INNOVATOR”.  INNOVATOR MEANS (A) WITH RESPECT TO THE
COPAXONE-REFERENCED PRODUCT, TEVA; (B) WITH RESPECT TO THE LOVENOX-REFERENCED
PRODUCT, SANOFI-AVENTIS; (C) WITH RESPECT TO THE [**]-REFERENCED PRODUCT, [**]
AND [**], COLLECTIVELY; AND (D) WITH RESPECT TO THE [**]-REFERENCED PRODUCT,
[**] AND/OR [**].


1.57.        “INVESTOR RIGHTS AGREEMENT”.  INVESTOR RIGHTS AGREEMENT MEANS THE
INVESTOR RIGHTS AGREEMENT ENTERED INTO BY MOMENTA AND NOVARTIS PHARMA AG ON JULY
25, 2006.


1.58.        “JAM”.  JAM MEANS JOINT ALLIANCE MANAGER.


1.59.        “JOINT COLLABORATION IP”.  JOINT COLLABORATION IP MEANS JOINT
COLLABORATION KNOW-HOW AND JOINT COLLABORATION PATENT RIGHTS.


1.60.        “JOINT COLLABORATION KNOW-HOW”.  JOINT COLLABORATION KNOW-HOW MEANS
ALL KNOW-HOW (OTHER THAN WORKS OF AUTHORSHIP) CONCEIVED, OR, SOLELY WITH RESPECT
TO WORKS OF AUTHORSHIP, AUTHORED, JOINTLY BY SANDOZ OR ITS AFFILIATES, ON THE
ONE HAND, AND MOMENTA OR ITS AFFILIATES, ON THE OTHER HAND, DURING AND IN THE
CONDUCT OF THE COLLABORATIVE PROGRAM, EXCLUDING THOSE IMPROVEMENTS TO SANDOZ
KNOW-HOW, IMPROVEMENTS TO SANDOZ COLLABORATION KNOW-HOW, IMPROVEMENTS TO MOMENTA
KNOW-HOW OR IMPROVEMENTS TO MOMENTA COLLABORATION KNOW-HOW WHICH ARE MADE
JOINTLY BY SANDOZ OR ITS AFFILIATES, ON THE ONE HAND, AND MOMENTA OR ITS
AFFILIATES, ON THE OTHER HAND.


1.61.        “JOINT COLLABORATION PATENT RIGHTS”.  JOINT COLLABORATION PATENT
RIGHTS MEANS ALL PATENT RIGHTS THROUGHOUT THE WORLD COVERING THE JOINT
COLLABORATION KNOW-HOW.


1.62.        “JOINT PRODUCT-SPECIFIC KNOW-HOW”.  JOINT PRODUCT-SPECIFIC KNOW-HOW
MEANS ALL JOINT COLLABORATION KNOW-HOW THAT SOLELY RELATES TO THE PRODUCT(S) AND
DOES NOT RELATE, AND CANNOT REASONABLY BE USED WITH, ANY OTHER PRODUCT OR FOR
ANY OTHER GENERAL PURPOSE.


1.63.        “JOINT PRODUCT-SPECIFIC PATENT RIGHTS”.  JOINT PRODUCT-SPECIFIC
PATENT RIGHTS MEANS ALL PATENT RIGHTS THROUGHOUT THE WORLD COVERING JOINT
PRODUCT-SPECIFIC KNOW-HOW.

11


--------------------------------------------------------------------------------



1.64.        “KNOW-HOW”.  KNOW-HOW MEANS ANY INFORMATION AND MATERIAL THAT IS
CONFIDENTIAL AND PROPRIETARY, INCLUDING, WITHOUT LIMITATION, IDEAS, CONCEPTS,
DISCOVERIES, INVENTIONS, DEVELOPMENTS, IMPROVEMENTS, KNOW-HOW, TRADE SECRETS,
DESIGNS, DEVICES, EQUIPMENT, PROCESS CONDITIONS, ALGORITHMS, NOTATION SYSTEMS,
WORKS OF AUTHORSHIP, COMPUTER PROGRAMS, TECHNOLOGIES, FORMULAS, TECHNIQUES,
METHODS, PROCEDURES, ASSAY SYSTEMS, APPLICATIONS, DATA, DOCUMENTATION, REPORTS,
SUGARS, POLYSACCHARIDES, HEPARINASES, ENZYMES, REAGENTS, GLYCOPROTEINS,
PROTEINS, PEPTIDES, GLYCOCONJUGATES, PRIMERS, PLASMIDS, VECTORS, EXPRESSION
SYSTEMS, CELLS, CELL LINES, ANTIBODIES, ORGANISMS, CHEMICAL COMPOUNDS, PRODUCTS,
SPECIFICATIONS AND FORMULATIONS, WHETHER PATENTABLE OR OTHERWISE.  KNOW-HOW
SHALL ALSO INCLUDE NON-CONFIDENTIAL INFORMATION AND MATERIAL TO THE EXTENT SUCH
INFORMATION AND MATERIAL FIRST LOST ITS CONFIDENTIALITY BY VIRTUE OF ITS
DISCLOSURE IN AN ISSUED PATENT OR PUBLISHED PATENT APPLICATION, A FILING WITH A
REGULATORY AUTHORITY OR AS PART OF A LEGAL PROCEEDING.


1.65.        “LABEL”.  LABEL MEANS, WITH RESPECT TO A PRODUCT, ANY PACKAGE
LABELING DESIGNED FOR USE WITH SUCH PRODUCT, PURSUANT TO THE TERMS OF THIS
AGREEMENT, IN ACCORDANCE WITH CGMP, INCLUDING THE PACKAGE INSERT FOR SUCH
PRODUCT, THAT IS APPROVED BY THE RELEVANT REGULATORY AUTHORITY PURSUANT TO THE
TERMS OF THIS AGREEMENT; AND ANY VARIATION OF SUCH TERM, SUCH AS “LABELED” OR
“LABELING”, MEANS THE ACT OF DOING THE FOREGOING, AND “LABELER” MEANS A PARTY OR
THIRD PARTY WHO PERFORMS THE ACT OF LABELING.


1.66.        “LAUNCH”.  LAUNCH MEANS, WITH RESPECT TO A PRODUCT IN A COUNTRY IN
THE RELEVANT TERRITORY, THE DATE WHEN SANDOZ, ITS AFFILIATES OR DISTRIBUTORS
ACHIEVE THE FIRST COMMERCIAL SALE OF SUCH PRODUCT IN SUCH COUNTRY.


1.67.        “LEGAL ACTIVITIES”.  LEGAL ACTIVITIES MEANS (A) ALL
PRODUCT-SPECIFIC PATENT ACTIVITIES, AND (B) ALL ACTIVITIES WITH RESPECT TO LEGAL
CLEARANCE.


1.68.        “LEGAL CLEARANCE”.  LEGAL CLEARANCE MEANS, WITH RESPECT TO A
PRODUCT IN A COUNTRY IN THE RELEVANT TERRITORY, FINAL ROW LEGAL CLEARANCE OR
FINAL U.S. LEGAL CLEARANCE, AS APPLICABLE, INCLUDING ALL PATENT LITIGATION
ACTIVITIES NECESSARY OR BENEFICIAL TO ACHIEVE SUCH FINAL ROW LEGAL CLEARANCE OR
FINAL U.S. LEGAL CLEARANCE, AS APPLICABLE.


1.69.        “LEGAL CLEARANCE COSTS”.  LEGAL CLEARANCE COSTS MEANS, WITH RESPECT
TO A PRODUCT, ALL LEGAL FEES AND EXPENSES INCURRED TO ACHIEVE LEGAL CLEARANCE
WITH RESPECT TO SUCH PRODUCT, OR OTHERWISE TO ACHIEVE MARKETING APPROVAL OF ANY
PRODUCT, EXCLUDING (A) SETTLEMENT COSTS WITH RESPECT THERETO, AND (B) AMOUNTS
RELATING TO ACHIEVING LEGAL CLEARANCE FOR THE LOVENOX-REFERENCED PRODUCT IN THE
U.S. TERRITORY.


1.70.        “LEGAL COSTS”.  LEGAL COSTS MEANS, WITH RESPECT TO A PRODUCT, ANY
LIABILITIES PAID OR INCURRED BY EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS
AGAINST ANY SANDOZ INDEMNIFIED PARTY OR MOMENTA INDEMNIFIED PARTY, OF THE TYPE
DESCRIBED IN SECTION 12.1(C), (D) OR (E) (REGARDLESS OF WHETHER SUCH CLAIM HAS
BEEN MADE AGAINST OR NAMING ANY MOMENTA INDEMNIFIED PARTY) WITH RESPECT TO SUCH
PRODUCT, INCLUDING SETTLEMENT COSTS, BUT EXPRESSLY EXCLUDING ALL LEGAL CLEARANCE
COSTS.


1.71.        “LEGAL EXPENSES”.  LEGAL EXPENSES MEANS, WITH RESPECT TO A PRODUCT
IN THE RELEVANT TERRITORY:  (A) LEGAL CLEARANCE COSTS; (B) LEGAL COSTS; AND (C)
MOMENTA’S FTE COSTS

12


--------------------------------------------------------------------------------



WITH RESPECT TO LEGAL ACTIVITIES FOR THE GLYCOPROTEIN PRODUCTS, WHICH COSTS ARE
INCURRED IN ACCORDANCE WITH THE RELEVANT ANNUAL COLLABORATION PLAN; BUT (D) NOT
INCLUDING MOMENTA’S FTE COSTS WITH RESPECT TO THE LEGAL ACTIVITIES FOR THE
COLLABORATION PRODUCTS.  NOTWITHSTANDING THE FOREGOING, LEGAL EXPENSES HEREUNDER
EXCLUDES SUCH AMOUNTS RELATING TO THE LOVENOX-REFERENCED PRODUCT IN THE U.S.
TERRITORY.


1.72.        “LOVENOX-EQUIVALENT PRODUCT”.  LOVENOX-EQUIVALENT PRODUCT MEANS
(A)    LOVENOX® IN INJECTABLE FORM SOLD AS A BRAND, INCLUDING LOVENOX® SOLD BY
SANOFI-AVENTIS USING CLEXANE®, KLEXANE® OR ANOTHER TRADENAME (COLLECTIVELY,
“BRANDED CLEXANE”), OR (B) ANY INJECTABLE PRODUCT SOLD IN THE EUROPEAN TERRITORY
(OTHER THAN BRANDED CLEXANE) THAT IS A GENERIC A-RATED THERAPEUTICALLY
EQUIVALENT, OR THE EU EQUIVALENT THEREOF, TO LOVENOX®, CLEXANE® OR KLEXANE® IN
INJECTABLE FORM.  FOR THE AVOIDANCE OF DOUBT, LOVENOX-EQUIVALENT PRODUCT
EXCLUDES ANY NEW CHEMICAL ENTITIES.


1.73.        “LOVENOX-REFERENCED PRODUCT”.  LOVENOX-REFERENCED PRODUCT MEANS
INJECTABLE (SYRINGE AND VIAL) ENOXAPARIN FOR WHICH THE REFERENCE LISTED DRUG IS
LISTED IN US NEW DRUG APPLICATION NO. 020164, FOR WHICH AN APPLICATION COULD BE
APPROVED BY THE RELEVANT REGULATORY AUTHORITY.  FOR THE AVOIDANCE OF DOUBT,
LOVENOX-REFERENCED PRODUCT EXCLUDES ANY NEW CHEMICAL ENTITIES.


1.74.        “MARKETING APPROVAL”.  MARKETING APPROVAL MEANS, WITH RESPECT TO A
PRODUCT IN A COUNTRY OR REGION, THE APPROVAL OF THE RELEVANT REGULATORY
AUTHORITY NECESSARY AND SUFFICIENT FOR THE MARKETING AND FIRST COMMERCIAL SALE
OF SUCH PRODUCT IN SUCH COUNTRY OR REGION.


1.75.        “MIT”.  MIT MEANS MASSACHUSETTS INSTITUTE OF TECHNOLOGY.


1.76.        “MIT AGREEMENT”.  MIT AGREEMENT MEANS THE AMENDED AND RESTATED
EXCLUSIVE PATENT LICENSE AGREEMENT BY AND BETWEEN MIT AND MOMENTA, DATED AS OF
NOVEMBER 1, 2002, AND AS AMENDED BY A FIRST AMENDMENT DATED NOVEMBER 15, 2002,
LETTER AGREEMENTS DATED SEPTEMBER 12, 2003 AND OCTOBER 22, 2003, A SECOND
AMENDMENT DATED NOVEMBER 19, 2003, A THIRD AMENDMENT DATED APRIL 2, 2004, A
FOURTH AMENDMENT WITH AN EFFECTIVE DATE OF JULY 17, 2004, A FIFTH AMENDMENT
DATED AUGUST 5, 2006, A SIXTH AMENDMENT DATED JANUARY 10, 2007 AND LETTER
AGREEMENTS DATED AUGUST 10, 2006 AND OCTOBER 18, 2006, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.


1.77.        “MOMENTA COLLABORATION KNOW-HOW”.  MOMENTA COLLABORATION KNOW-HOW
MEANS (A) ALL KNOW-HOW (OTHER THAN WORKS OF AUTHORSHIP) WHICH IS CONCEIVED, OR,
SOLELY WITH RESPECT TO WORKS OF AUTHORSHIP, AUTHORED, SOLELY BY THE EMPLOYEES,
CONTRACTORS (SUBJECT TO SECTION 8.3), CONSULTANTS OR AGENTS OF MOMENTA OR ITS
AFFILIATES DURING, AND IN THE CONDUCT OF, THE COLLABORATIVE PROGRAM, EXCLUDING
IMPROVEMENTS TO SANDOZ KNOW-HOW OR IMPROVEMENTS TO SANDOZ COLLABORATION
KNOW-HOW, AND (B) (I) IMPROVEMENTS TO MOMENTA KNOW-HOW OR (II) IMPROVEMENTS TO
MOMENTA COLLABORATION KNOW-HOW, WHICH, WITH RESPECT TO EACH OF (B)(I) AND
(B)(II), ARE MADE SOLELY BY THE EMPLOYEES, CONTRACTORS, CONSULTANTS OR AGENTS OF
SANDOZ OR ITS AFFILIATES, OR JOINTLY BY THE EMPLOYEES, CONTRACTORS, CONSULTANTS
OR AGENTS OF SANDOZ OR ITS AFFILIATES, ON THE ONE HAND, AND BY THE EMPLOYEES,
CONTRACTORS, CONSULTANTS OR AGENTS OF MOMENTA OR ITS AFFILIATES, ON THE OTHER
HAND, DURING, AND IN THE CONDUCT OF, THE COLLABORATIVE PROGRAM.

13


--------------------------------------------------------------------------------



1.78.        “MOMENTA COLLABORATION PATENT RIGHTS”.  MOMENTA COLLABORATION
PATENT RIGHTS MEANS ALL PATENT RIGHTS THROUGHOUT THE WORLD COVERING MOMENTA
COLLABORATION KNOW-HOW, WHICH PATENT RIGHTS ARE CONTROLLED BY MOMENTA.


1.79.        “MOMENTA INDEMNIFIED PARTIES”.  MOMENTA INDEMNIFIED PARTIES MEANS
MOMENTA, MOMENTA’S AFFILIATES, ANY OF THEIR SUCCESSORS OR ASSIGNS, AND ANY OF
THEIR RESPECTIVE THEN-CURRENT OR THEN-FORMER DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS, AGENTS, SUPPLIERS, CONTRACT MANUFACTURERS, CONTRACT SERVICE
PROVIDERS, THIRD PARTIES ENGAGED TO PERFORM ACTIVITIES UNDER THE COLLABORATIVE
PROGRAM, MIT (INCLUDING MIT’S TRUSTEES, OFFICERS, FACULTY, STUDENTS, EMPLOYEES,
AND AGENTS) AND [**] (INCLUDING [**] AFFILIATES, AND [**] AND ITS AFFILIATES’
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS); PROVIDED, HOWEVER, THAT
WITH RESPECT TO [**], SUCH INDEMNIFICATION SHALL BE SUBJECT TO ANY PROVISION
REGARDING INDEMNIFICATION IN ANY SIDE LETTERS THAT HAVE BEEN OR ARE EXECUTED IN
THE FUTURE BETWEEN MOMENTA, ON THE ONE HAND, AND SANDOZ OR ANY OF ITS
AFFILIATES, ON THE OTHER HAND.


1.80.        “MOMENTA IP”.  MOMENTA IP MEANS MOMENTA KNOW-HOW, MOMENTA
COLLABORATION KNOW-HOW, MOMENTA PATENT RIGHTS AND MOMENTA COLLABORATION PATENT
RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE LICENSE RIGHTS GRANTED TO MOMENTA
UNDER THE MIT AGREEMENT TO THE EXTENT SUCH WOULD BE INCLUDED IN MOMENTA
KNOW-HOW, MOMENTA COLLABORATION KNOW-HOW, MOMENTA PATENT RIGHTS AND MOMENTA
COLLABORATION PATENT RIGHTS.  MOMENTA IP, AND ITS INCORPORATED TERMS, DO NOT
INCLUDE MOMENTA’S RIGHTS IN JOINT COLLABORATION IP.


1.81.        “MOMENTA KNOW-HOW”.  MOMENTA KNOW-HOW MEANS ALL KNOW-HOW WHICH (A)
IS CONTROLLED BY MOMENTA (I) AS OF THE EFFECTIVE DATE OR (II) DURING THE TERM OF
THE COLLABORATIVE PROGRAM, BUT WHICH IS NOT DEVELOPED OR ACQUIRED BY MOMENTA OR
ANY OF ITS AFFILIATES IN THE CONDUCT OF THE COLLABORATIVE PROGRAM, AND (B) IS
REASONABLY NECESSARY OR REASONABLY USEFUL FOR THE CONDUCT OF THE COLLABORATIVE
PROGRAM.


1.82.        “MOMENTA PATENT RIGHTS”.  MOMENTA PATENT RIGHTS MEANS ALL PATENT
RIGHTS THROUGHOUT THE WORLD THAT (A) COVER MOMENTA KNOW-HOW, (B) ARE CONTROLLED
BY MOMENTA, AND (C) ARE REASONABLY NECESSARY OR REASONABLY USEFUL FOR THE
CONDUCT OF THE COLLABORATIVE PROGRAM; INCLUDING, WITHOUT LIMITATION, THE PATENT
RIGHTS LISTED ON SCHEDULE 1.82.


1.83.        “MOMENTA PRODUCT-SPECIFIC KNOW-HOW”.  MOMENTA PRODUCT-SPECIFIC
KNOW-HOW MEANS ALL MOMENTA KNOW-HOW OR MOMENTA COLLABORATION KNOW-HOW THAT
SOLELY RELATES TO THE PRODUCT(S) AND DOES NOT RELATE TO, AND CANNOT REASONABLY
BE USED WITH, ANY OTHER PRODUCT OR FOR ANY OTHER GENERAL PURPOSE.


1.84.        “MOMENTA PRODUCT-SPECIFIC PATENT RIGHTS”.  MOMENTA PRODUCT-SPECIFIC
PATENT RIGHTS MEANS ALL PATENT RIGHTS THROUGHOUT THE WORLD COVERING MOMENTA
PRODUCT-SPECIFIC KNOW-HOW, WHICH PATENT RIGHTS ARE CONTROLLED BY MOMENTA.


1.85.        “MOMENTA PROFIT PERCENTAGE”.  MOMENTA PROFIT PERCENTAGE MEANS (A)
WITH RESPECT TO THE COPAXONE-REFERENCED PRODUCT, FIFTY PERCENT (50%); (B) WITH
RESPECT TO THE LOVENOX-REFERENCED PRODUCT, [**] PERCENT ([**]%); (C) WITH
RESPECT TO THE [**]-REFERENCED PRODUCT, [**]PERCENT ([**]%); AND (D) WITH
RESPECT TO THE [**]-REFERENCED PRODUCT, [**] PERCENT ([**]%).

14


--------------------------------------------------------------------------------



1.86.        “MOMENTA THIRD PARTY ROYALTY OBLIGATIONS”.  MOMENTA THIRD PARTY
ROYALTY OBLIGATIONS MEANS THE THIRD PARTY ROYALTY OBLIGATIONS FOR WHICH MOMENTA
SHALL BE RESPONSIBLE, PURSUANT TO SECTIONS 4.1.5(A) AND (B).


1.87.        “MOU”.  MOU MEANS THE MEMORANDUM OF UNDERSTANDING ENTERED INTO BY
THE PARTIES ON JULY 25, 2006.


1.88.        “MOU EFFECTIVE DATE”.  MOU EFFECTIVE DATE MEANS JULY 25, 2006.


1.89.        “NET SALES”.  NET SALES MEANS, WITH RESPECT TO A PRODUCT, THE GROSS
AMOUNT INVOICED BY SANDOZ OR ITS AFFILIATES OR SUBLICENSEES TO THIRD PARTIES
(WHETHER AN END-USER, A DISTRIBUTOR OR OTHERWISE) FOR SALES OF SUCH PRODUCT,
LESS DEDUCTIONS FROM THE GROSS INVOICED SALES PRICE FOR SUCH PRODUCT DIRECTLY
PAID OR INCURRED BY SANDOZ, ITS AFFILIATES OR SUBLICENSEES WITH RESPECT TO THE
SALE OF SUCH PRODUCT, CALCULATED PURSUANT TO NOVARTIS PRINCIPAL ACCOUNTING
POLICIES (AS DETAILED IN SCHEDULE 1.89), AND DETERMINED FROM THE BOOKS AND
RECORDS OF SANDOZ, ITS AFFILIATES OR SUBLICENSEES MAINTAINED IN ACCORDANCE WITH
GAAP OR IFRS, CONSISTENTLY APPLIED.

Sandoz, through its relevant Affiliates, retains the right to modify the
Novartis principal accounting policies to comply with specific changes in GAAP
or IFRS.  The revised calculation of Net Sales resulting from such modifications
is subject to the consent of Momenta, such consent not to be unreasonably
withheld.

In the case of any sale of a Product for consideration other than cash, such as
barter or countertrade, Net Sales shall be calculated on the fair value of
consideration received.

Sandoz agrees, on behalf of itself and its Affiliates and sublicensees, not to
use any Product as a loss leader.  Sandoz also agrees that if it or its
Affiliate or sublicensee prices a Product in order to gain or maintain sales of
other products, then for purposes of calculating the payments due hereunder, the
Net Sales shall be adjusted for any discount which was given to a customer that
was in excess of customary discounts for such Product (or, in the absence of
relevant data for such Product, other similar products under similar market
conditions) by reversing such excess discount, if such discount was given in
order to gain or maintain sales of other products.

In the case of any sale of a Product between or among Sandoz or its Affiliates
or sublicensees for resale, Net Sales shall be calculated as above only on the
value charged or invoiced on the first arm’s length sale thereafter to a Third
Party other than a sublicensee.

Notwithstanding the foregoing, Net Sales hereunder excludes such amounts
relating to the Lovenox-Referenced Product in the U.S. Territory.

1.90.        “Non-Owning Party”.  Non-Owning Party means, with respect to Sandoz
IP, Momenta, and, with respect to Momenta IP, Sandoz.

1.91.        “Non-Substitutable Product”.  Non-Substitutable Product means a
product (a) with (i) [**], (ii) [**], and (iii) [**], and (b) for which an
Application cites the relevant Reference Drug as the reference listed drug.

15


--------------------------------------------------------------------------------


1.92.        “[**]”.  [**] means (a) [**] (b) its Affiliates, (c) any Person
that is a licensed distributor of [**] or their respective Affiliates for an
[**]-Equivalent Product (the Persons described in Sections 1.92(a), (b) and (c),
collectively, the “[**] Persons”), and (d) the successors and assigns of any
[**] Persons with respect to any rights to any [**]-Equivalent Product.


1.93.        “[**]”.  [**] MEANS (A) [**] (B) ITS AFFILIATES, (C) ANY PERSON
THAT IS A LICENSED DISTRIBUTOR OF [**] OR ITS AFFILIATES FOR AN [**]-EQUIVALENT
PRODUCT (THE PERSONS DESCRIBED IN SECTIONS 1.93(A), (B) AND (C), COLLECTIVELY,
THE “[**] PERSONS”), AND (D) THE SUCCESSORS AND ASSIGNS OF ANY [**] PERSONS WITH
RESPECT TO ANY RIGHTS TO ANY [**]-EQUIVALENT PRODUCT.


1.94.        “OWNING PARTY”.  OWNING PARTY MEANS, WITH RESPECT TO MOMENTA IP,
MOMENTA, AND, WITH RESPECT TO SANDOZ IP, SANDOZ.


1.95.        “OWNING PARTY’S IP”.  OWNING PARTY’S IP MEANS, WITH RESPECT TO
MOMENTA, THE MOMENTA IP, AND, WITH RESPECT TO SANDOZ, SANDOZ IP.


1.96.        “PARAGRAPH IV CERTIFICATIONS”.  PARAGRAPH IV CERTIFICATIONS MEANS
CERTIFICATIONS PURSUANT TO 21 U.S.C. 355(B)(2)(A)(IV) OR 355(J)(2)(A)(VII)(IV).


1.97.        “[**]”.  [**] MEANS [**].


1.98.        “PARTY”.  PARTY MEANS SANDOZ OR MOMENTA; “PARTIES” MEANS SANDOZ AND
MOMENTA.


1.99.        “PATENT LITIGATION”.  PATENT LITIGATION MEANS, WITH RESPECT TO A
PRODUCT, (A) A CLAIM OR DEMAND BY THE RELEVANT INNOVATOR OR OTHER THIRD PARTY
THAT ALLEGES PATENT INFRINGEMENT AGAINST ANY MOMENTA INDEMNIFIED PARTY OR ANY
SANDOZ INDEMNIFIED PARTY BASED ON (I) THE ACTIVITIES OF SANDOZ OR MOMENTA
(INCLUDING THOSE UNDERTAKEN BY AFFILIATES OR THIRD PARTIES ON BEHALF OF THEM)
PURSUANT TO THIS AGREEMENT RELATED TO SUCH PRODUCT (INCLUDING THE MANUFACTURE OF
SUCH PRODUCT), OR (II) THE ACTIVITIES OF SANDOZ OR MOMENTA (INCLUDING THOSE
UNDERTAKEN BY AFFILIATES OR THIRD PARTIES ON BEHALF OF THEM) PRIOR TO THE
EFFECTIVE DATE RELATED TO SUCH PRODUCT (INCLUDING THE MANUFACTURE OF SUCH
PRODUCT), OR (B) A DECLARATORY JUDGMENT OR OTHER LEGAL OR EQUITABLE PROCEEDING
APPROVED BY THE JSC (OR IF THE JSC CANNOT REACH AGREEMENT, THROUGH THE
PROVISIONS OF ARTICLE 13) AND COMMENCED OR JOINED BY MOMENTA, SANDOZ OR ONE OF
THEIR AFFILIATES THAT SEEKS A JUDGMENT AGAINST THE RELEVANT INNOVATOR OR OTHER
THIRD PARTY THAT (I) SANDOZ, MOMENTA, THEIR AFFILIATES AND/OR THEIR PERMITTED
LICENSEES HEREUNDER HAVE NOT INFRINGED, OR WILL NOT INFRINGE, ANY PATENT RELATED
TO SUCH PRODUCT (INCLUDING THE MANUFACTURE OF SUCH PRODUCT) AND/OR (II) THAT THE
RELEVANT PATENT RIGHTS OF SUCH INNOVATOR OR OTHER THIRD PARTY ARE INVALID OR
UNENFORCEABLE; IN EACH CASE, IRRESPECTIVE OF THE NATURE OF THE RELIEF SOUGHT
(WHICH MAY INCLUDE, WITHOUT LIMITATION, ACTUAL, CONSEQUENTIAL OR ENHANCED
DAMAGES) AND IRRESPECTIVE OF THE JURISDICTION IN WHICH SUCH CLAIM, DEMAND OR
ACTION IS BROUGHT.


1.100.      “PATENT RIGHT”.  PATENT RIGHT MEANS A UNITED STATES AND/OR FOREIGN
PATENT OR PATENT APPLICATION AND ALL SUBSTITUTIONS, DIVISIONALS, CONTINUATIONS,
CONTINUATIONS-IN-PART, CONFIRMATIONS, REGISTRATIONS, REISSUES, REEXAMINATIONS,
RENEWALS AND EXTENSIONS (INCLUDING SUPPLEMENTAL PROTECTION CERTIFICATES)
THEREOF. 

16


--------------------------------------------------------------------------------



1.101.      “PERSON”.  PERSON MEANS ANY NATURAL PERSON, CORPORATION, FIRM,
BUSINESS TRUST, JOINT VENTURE, ASSOCIATION, ORGANIZATION, COMPANY, PARTNERSHIP
OR OTHER BUSINESS ENTITY, OR ANY GOVERNMENT, OR ANY AGENCY OR POLITICAL
SUBDIVISION THEREOF.


1.102.      “PRE FINAL LEGAL CLEARANCE LAUNCH”.  PRE FINAL LEGAL CLEARANCE
LAUNCH MEANS, WITH RESPECT TO A PRODUCT IN A COUNTRY IN THE RELEVANT TERRITORY,
THE OCCURRENCE OF THE LAUNCH OF SUCH PRODUCT IN SUCH COUNTRY PRIOR TO FINAL ROW
LEGAL CLEARANCE OR FINAL U.S. LEGAL CLEARANCE, AS APPLICABLE.


1.103.      “PRIOR CONFIDENTIALITY AGREEMENTS”.  PRIOR CONFIDENTIALITY
AGREEMENTS MEANS, COLLECTIVELY, (A) A CONFIDENTIALITY AGREEMENT BETWEEN MOMENTA
AND SANDOZ INC. (FORMERLY GENEVA PHARMACEUTICALS, INC.), AN AFFILIATE OF SANDOZ,
EFFECTIVE AS OF JUNE 17, 2003, AS AMENDED BY AMENDMENT ONE EFFECTIVE AS OF
JANUARY 5, 2006 (THE “GENEVA CDA”), AND (B) A CONFIDENTIALITY AGREEMENT BETWEEN
MOMENTA AND BIOCHEMIE GMBH, AN AFFILIATE OF SANDOZ, MADE AS OF THE 16TH DAY OF
APRIL, 2003 (THE “BIOCHEMIE CDA”).


1.104.      “PRIOR OBLIGATIONS”.  PRIOR OBLIGATIONS MEANS, COLLECTIVELY, WITH
RESPECT TO A PARTY, (A) ANY CONTRACTUAL OBLIGATIONS OF SUCH PARTY AS OF THE
EFFECTIVE DATE (OR THEREAFTER IF OTHERWISE AGREED BY THE PARTIES) TO, OR
RESTRICTIONS EXISTING AS OF THE EFFECTIVE DATE (OR THEREAFTER IF OTHERWISE
AGREED BY THE PARTIES) IMPOSED BY, SUCH PARTY’S THIRD PARTY LICENSORS, AND (B)
THE LIMITATIONS IMPOSED BY THE EXISTING US LOVENOX AGREEMENT.


1.105.      “PRODUCT”.  PRODUCT MEANS EACH OF THE FOLLOWING:  THE
COPAXONE-REFERENCED PRODUCT, THE LOVENOX-REFERENCED PRODUCT, THE [**]-REFERENCED
PRODUCT AND THE [**]-REFERENCED PRODUCT.  EACH PRODUCT MAY BE IN ANY
FORMULATION, COMBINATION OR INJECTABLE PRESENTATION.


1.106.      “PRODUCT-SPECIFIC PATENT ACTIVITIES”.  PRODUCT-SPECIFIC PATENT
ACTIVITIES MEANS ALL ACTIVITIES OF THE PARTIES WITH RESPECT TO THE PREPARATION,
FILING, PROSECUTION, MAINTENANCE, ENFORCEMENT AND INVALIDITY DEFENSE OF
PRODUCT-SPECIFIC PATENT RIGHTS.


1.107.      “PRODUCT-SPECIFIC PATENT COSTS”.  PRODUCT-SPECIFIC PATENT COSTS
MEANS, WITH RESPECT TO A PRODUCT, ALL COSTS PAID BY A PARTY TO THIRD PARTIES
WITH RESPECT TO THE PRODUCT-SPECIFIC PATENT ACTIVITIES WITH RESPECT TO SUCH
PRODUCT.


1.108.      “PRODUCT-SPECIFIC PATENT RIGHTS”.  PRODUCT-SPECIFIC PATENT RIGHTS
MEANS SANDOZ PRODUCT-SPECIFIC PATENT RIGHTS, MOMENTA PRODUCT-SPECIFIC PATENT
RIGHTS AND JOINT PRODUCT-SPECIFIC PATENT RIGHTS.


1.109.      “PROFITS”.  PROFITS MEANS, WITH RESPECT TO A QUARTER DURING WHICH
SANDOZ, ITS AFFILIATES OR DISTRIBUTORS IS SELLING A PRODUCT IN A COUNTRY(IES) IN
THE RELEVANT TERRITORY, NET SALES FOR SUCH PRODUCT LESS (A) SELLING EXPENSES FOR
SUCH PRODUCT, (B) COST OF GOODS SOLD FOR THE UNITS OF SUCH PRODUCT SOLD
(REGARDLESS OF WHETHER SUCH PRODUCT IS REJECTED, RETURNED OR RECALLED), AND (C)
(I) SOLELY WITH RESPECT TO A COPAXONE-REFERENCED PRODUCT, ANY MILESTONE PAID IN
SUCH QUARTER PURSUANT TO SECTION 4.2.1(C) WITH RESPECT TO SUCH PRODUCT, AND (II)
SOLELY WITH RESPECT TO A LOVENOX-REFERENCED PRODUCT, ANY MILESTONE PAID IN SUCH
QUARTER PURSUANT TO SECTION 4.2.2(B) WITH RESPECT TO SUCH PRODUCT. 
NOTWITHSTANDING THE FOREGOING, PROFITS HEREUNDER EXCLUDES (I) SUCH AMOUNTS
RELATING TO THE LOVENOX-REFERENCED PRODUCT IN THE U.S. TERRITORY AND (II)
SUBLICENSE INCOME.

17


--------------------------------------------------------------------------------



1.110.      “QUARTER”.  QUARTER MEANS EACH THREE-MONTH PERIOD ENDING MARCH 31,
JUNE 30, SEPTEMBER 30 AND DECEMBER 31 IN EACH CALENDAR YEAR.


1.111.      “REFERENCE DRUG”.  REFERENCE DRUG MEANS (A) WITH RESPECT TO THE
COPAXONE-REFERENCED PRODUCT, BRANDED COPAXONE, (B) WITH RESPECT TO THE
LOVENOX-REFERENCED PRODUCT, BRANDED CLEXANE, (C) WITH RESPECT TO THE
[**]-REFERENCED PRODUCT, BRANDED [**], AND (D) WITH RESPECT TO THE
[**]-REFERENCED PRODUCT, BRANDED [**].


1.112.      “REFERENCE-EQUIVALENT PRODUCT”.  REFERENCE-EQUIVALENT PRODUCT MEANS
A COPAXONE-EQUIVALENT PRODUCT OR A LOVENOX-EQUIVALENT PRODUCT.


1.113.      “REGION”.  REGION MEANS, WITH RESPECT TO A COLLABORATION PRODUCT,
EACH OF THE FOLLOWING WITHIN THE RELEVANT TERRITORY:  (A) THE U.S. TERRITORY,
(B) THE EUROPEAN TERRITORY, AND (C) EACH COUNTRY SEPARATELY IN THE REST OF THE
WORLD.


1.114.      “REGULATORY AUTHORITY”.  REGULATORY AUTHORITY MEANS ANY FEDERAL,
NATIONAL, MULTINATIONAL, STATE, PROVINCIAL OR LOCAL REGULATORY AGENCY,
DEPARTMENT, BUREAU OR OTHER GOVERNMENTAL ENTITY WITH AUTHORITY OVER THE TESTING,
MANUFACTURE, USE, STORAGE, IMPORT, PROMOTION, MARKETING AND SALE OF A
THERAPEUTIC PRODUCT IN A COUNTRY, INCLUDING THE FDA, THE EMEA AND THE EUROPEAN
COMMISSION.


1.115.      “RELATED PRODUCT”.  RELATED PRODUCT MEANS, WITH RESPECT TO A
GLYCOPROTEIN PRODUCT, AN INJECTABLE PRODUCT (A) WITH (I) [**], (II) [**], AND
(III) [**], AND (B) FOR WHICH AN APPLICATION CITES THE MARKETING APPROVAL FILE
FOR THE RELEVANT REFERENCE DRUG OR, WITH RESPECT TO THE [**]-REFERENCED PRODUCT,
[**]AS THE REFERENCE LISTED DRUG.


1.116.      “RESEARCH INSTITUTION”.  RESEARCH INSTITUTION MEANS AN ACADEMIC,
NON-PROFIT RESEARCH INSTITUTION OR HOSPITAL THAT CONDUCTS RESEARCH OR
DEVELOPMENT ACTIVITIES ON BEHALF OF OR IN COLLABORATION WITH A PARTY WITH
RESPECT TO A SANDOZ MFN PROJECT AND TO WHICH SUCH PARTY DOES NOT GRANT ANY
COMMERCIALIZATION RIGHTS WITH RESPECT TO ANY SANDOZ MFN PROJECT.


1.117.      “SANDOZ COLLABORATION KNOW-HOW”.  SANDOZ COLLABORATION KNOW-HOW
MEANS (A) ALL KNOW-HOW (OTHER THAN WORKS OF AUTHORSHIP) WHICH IS CONCEIVED, OR,
SOLELY WITH RESPECT TO WORKS OF AUTHORSHIP, AUTHORED, SOLELY BY THE EMPLOYEES,
CONTRACTORS (SUBJECT TO SECTION 8.3), CONSULTANTS OR AGENTS OF SANDOZ OR ITS
AFFILIATES DURING, AND IN THE CONDUCT OF, THE COLLABORATIVE PROGRAM, EXCLUDING
IMPROVEMENTS TO MOMENTA KNOW-HOW OR IMPROVEMENTS TO MOMENTA COLLABORATION
KNOW-HOW, AND (B) (I) IMPROVEMENTS TO SANDOZ KNOW-HOW OR (II) IMPROVEMENTS TO
SANDOZ COLLABORATION KNOW-HOW, WHICH, WITH RESPECT TO EACH OF (B)(I) AND
(B)(II), ARE MADE SOLELY BY THE EMPLOYEES, CONTRACTORS, CONSULTANTS OR AGENTS OF
MOMENTA OR ITS AFFILIATES, OR JOINTLY BY THE EMPLOYEES, CONTRACTORS, CONSULTANTS
OR AGENTS OF SANDOZ OR ITS AFFILIATES, ON THE ONE HAND, AND BY THE EMPLOYEES,
CONTRACTORS, CONSULTANTS OR AGENTS OF MOMENTA OR ITS AFFILIATES, ON THE OTHER
HAND, DURING, AND IN THE CONDUCT OF, THE COLLABORATIVE PROGRAM.


1.118.      “SANDOZ COLLABORATION PATENT RIGHTS”.  SANDOZ COLLABORATION PATENT
RIGHTS MEANS ALL PATENT RIGHTS THROUGHOUT THE WORLD COVERING SANDOZ
COLLABORATION KNOW-HOW, WHICH PATENT RIGHTS ARE CONTROLLED BY SANDOZ.

18


--------------------------------------------------------------------------------



1.119.      “SANDOZ INDEMNIFIED PARTIES”.  SANDOZ INDEMNIFIED PARTIES MEANS
SANDOZ, ITS AFFILIATES, ANY OF THEIR SUCCESSORS OR ASSIGNS, AND ANY OF THEIR
RESPECTIVE THEN-CURRENT OR THEN-FORMER DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS, SUPPLIERS, CONTRACT MANUFACTURERS, CONTRACT SERVICE PROVIDERS, AND
THIRD PARTIES ENGAGED TO PERFORM ACTIVITIES UNDER THE COLLABORATIVE PROGRAM.


1.120.      “SANDOZ IP”.  SANDOZ IP MEANS SANDOZ KNOW-HOW, SANDOZ COLLABORATION
KNOW-HOW, SANDOZ PATENT RIGHTS AND SANDOZ COLLABORATION PATENT RIGHTS.  SANDOZ
IP, AND ITS INCORPORATED TERMS, DO NOT INCLUDE SANDOZ’S RIGHTS IN JOINT
COLLABORATION IP.


1.121.      “SANDOZ KNOW-HOW”.  SANDOZ KNOW-HOW MEANS ALL KNOW-HOW WHICH (A) IS
CONTROLLED BY SANDOZ (I) AS OF THE EFFECTIVE DATE OR (II) DURING THE TERM OF THE
COLLABORATIVE PROGRAM, BUT WHICH IS NOT DEVELOPED OR ACQUIRED BY SANDOZ OR ANY
OF ITS AFFILIATES IN THE CONDUCT OF THE COLLABORATIVE PROGRAM, AND (B) IS
REASONABLY NECESSARY OR REASONABLY USEFUL FOR THE CONDUCT OF THE COLLABORATIVE
PROGRAM.


1.122.      “SANDOZ MATERIAL”.  SANDOZ MATERIAL MEANS ANY PROTEIN PRODUCT OR
CELL LINE FOR WHICH SANDOZ OR ITS AFFILIATES GIVES ACCESS TO MOMENTA IN ORDER TO
JOINTLY COLLABORATE WITH SANDOZ PURSUANT TO SECTION 5.1, WHETHER OR NOT SUCH
PROTEIN PRODUCT OR CELL LINE IS OWNED BY SANDOZ OR ITS AFFILIATES.


1.123.      “SANDOZ MFN PROJECT”.  SANDOZ MFN PROJECT MEANS EACH OF THE
FOLLOWING:  (A) THE [**]-REFERENCED PRODUCT FOR DEVELOPMENT AND/OR
COMMERCIALIZATION OUTSIDE THE U.S. TERRITORY, (B) THE [**]-REFERENCED PRODUCT
FOR DEVELOPMENT AND/OR COMMERCIALIZATION OUTSIDE THE EUROPEAN TERRITORY, AND (C)
ANY PRODUCT FOR WHICH AN APPLICATION CITING [**] AS THE REFERENCE LISTED DRUG
COULD BE APPROVED, FOR DEVELOPMENT AND/OR COMMERCIALIZATION WORLDWIDE.


1.124.      “SANDOZ PATENT RIGHTS”.  SANDOZ PATENT RIGHTS MEANS ALL PATENT
RIGHTS THROUGHOUT THE WORLD THAT (A) COVER SANDOZ KNOW-HOW, (B) ARE CONTROLLED
BY SANDOZ, AND (C) ARE REASONABLY NECESSARY OR REASONABLY USEFUL FOR THE CONDUCT
OF THE COLLABORATIVE PROGRAM; INCLUDING, WITHOUT LIMITATION, THE PATENT RIGHTS
LISTED ON SCHEDULE 1.124.


1.125.      “SANDOZ PRODUCT-SPECIFIC KNOW-HOW”.  SANDOZ PRODUCT-SPECIFIC
KNOW-HOW MEANS ALL SANDOZ KNOW-HOW OR SANDOZ COLLABORATION KNOW-HOW THAT SOLELY
RELATES TO A PRODUCT(S) AND DOES NOT RELATE TO, AND CANNOT REASONABLY BE USED
WITH, ANY OTHER PRODUCT OR FOR ANY OTHER GENERAL PURPOSE.


1.126.      “SANDOZ PRODUCT-SPECIFIC PATENT RIGHTS”.  SANDOZ PRODUCT-SPECIFIC
PATENT RIGHTS MEANS ALL PATENT RIGHTS THROUGHOUT THE WORLD COVERING SANDOZ
PRODUCT-SPECIFIC KNOW-HOW, WHICH PATENT RIGHTS ARE CONTROLLED BY SANDOZ.


1.127.      “SANOFI-AVENTIS”.  SANOFI-AVENTIS MEANS (A) SANOFI-AVENTIS, A
COMPANY ORGANIZED AND EXISTING UNDER THE LAWS OF THE REPUBLIC OF FRANCE, (B) ITS
AFFILIATES, (C) ANY PERSON WHO IS A LICENSED DISTRIBUTOR OF SANOFI-AVENTIS OR
ITS AFFILIATES FOR A LOVENOX-EQUIVALENT PRODUCT (THE PERSONS DESCRIBED IN
SECTIONS 1.127(A), (B) AND (C), COLLECTIVELY, THE “SANOFI-AVENTIS PERSONS”), AND
(D) THE SUCCESSORS AND ASSIGNS OF ANY SANOFI-AVENTIS PERSONS WITH RESPECT TO ANY
RIGHTS TO ANY LOVENOX-EQUIVALENT PRODUCT.

19


--------------------------------------------------------------------------------



1.128.      “SELLING EXPENSES”.  SELLING EXPENSES MEANS, WITH RESPECT TO A
PRODUCT, SANDOZ’S OR ITS AFFILIATES’ EXPENDITURES TO MARKET, DISTRIBUTE AND SELL
SUCH PRODUCT, WHICH SHALL BE DEEMED FOR PURPOSES OF THIS AGREEMENT TO BE EQUAL
TO THE FOLLOWING PERCENTAGE OF NET SALES OF THE RELEVANT PRODUCT FOR EACH
APPLICABLE PERIOD:  (A) WITH RESPECT TO THE COPAXONE-REFERENCED PRODUCT, [**]
PERCENT ([**]%); (B) WITH RESPECT TO THE LOVENOX-REFERENCED PRODUCT, [**]
PERCENT ([**]%); (C) WITH RESPECT TO THE [**]-REFERENCED PRODUCT, [**] PERCENT
([**]%); AND (D) WITH RESPECT TO THE [**]-REFERENCED PRODUCT, [**] PERCENT
([**]%).


1.129.      “[**]”.  [**] MEANS (A) [**] (B) ITS AFFILIATES, (C) ANY PERSON WHO
IS A LICENSED DISTRIBUTOR OF [**] OR ITS AFFILIATES FOR AN [**]-EQUIVALENT
PRODUCT (THE PERSONS DESCRIBED IN SECTIONS 1.129(A), (B) AND (C), COLLECTIVELY,
THE “[**] PERSONS”), AND (D) THE SUCCESSORS AND ASSIGNS OF ANY [**] PERSONS WITH
RESPECT TO ANY RIGHTS TO ANY [**]-EQUIVALENT PRODUCT.


1.130.      “SETTLEMENT”.  SETTLEMENT MEANS, WITH RESPECT TO A PRODUCT, AN
AGREEMENT OR SETTLEMENT, MADE AT ANY TIME, BETWEEN SANDOZ OR ITS AFFILIATE(S),
ON THE ONE HAND, AND THE RELEVANT INNOVATOR OR OTHER THIRD PARTY, ON THE OTHER
HAND, THAT FINALLY RESOLVES ANY EXISTING PATENT LITIGATION AND PRECLUDES ANY
FUTURE PATENT LITIGATION BY SUCH INNOVATOR OR OTHER THIRD PARTY AGAINST SANDOZ,
THEIR RESPECTIVE AFFILIATES AND SUBLICENSEES APPROVED BY THE PARTIES AND THE
MOMENTA INDEMNIFIED PARTIES RELATED TO SUCH PRODUCT, SUCH THAT SUCH PRODUCT MAY
BE MARKETED BY OR CONTINUE TO BE MARKETED BY OR ON BEHALF OF SANDOZ OR ITS
AFFILIATES, OR SUBLICENSEES APPROVED BY THE PARTIES, SUBJECT TO APPLICATION
FINAL APPROVAL FOR SUCH PRODUCT.


1.131.      “SETTLEMENT COSTS”.  SETTLEMENT COSTS MEANS, WITH RESPECT TO A
PRODUCT, ALL AMOUNTS PAID TO THE RELEVANT INNOVATOR OR OTHER THIRD PARTY
(WHETHER IN A LUMP SUM OR ON-GOING ROYALTY OR SIMILAR ARRANGEMENT, INCLUDING
WITHOUT LIMITATION FOR LOST PROFITS) IN ORDER TO ACHIEVE A SETTLEMENT WITH
RESPECT TO SUCH PRODUCT.  NOTWITHSTANDING THE FOREGOING, SETTLEMENT COSTS
HEREUNDER EXCLUDES SETTLEMENT AMOUNTS RELATING TO THE LOVENOX-REFERENCED PRODUCT
IN THE U.S. TERRITORY UNDER THE EXISTING US LOVENOX AGREEMENT.


1.132.      “STOCK PURCHASE AGREEMENT”.  STOCK PURCHASE AGREEMENT MEANS THE
STOCK PURCHASE AGREEMENT ENTERED INTO BY MOMENTA AND NOVARTIS PHARMA AG ON JULY
25, 2006.


1.133.      “SUBLICENSE INCOME”.  SUBLICENSE INCOME MEANS ALL CONSIDERATION
RECEIVED BY A PARTY OR ITS AFFILIATES WITH RESPECT TO RIGHTS GRANTED TO A THIRD
PARTY(IES) TO DEVELOP OR COMMERCIALIZE A PRODUCT(S) FOR SALE IN THE RELEVANT
TERRITORY, BUT EXCLUDING:  (A) CONSIDERATION RECEIVED BY SUCH PARTY OR ITS
AFFILIATES AS PAYMENTS FOR ACTUAL DIRECT COSTS FOR PERFORMING DEVELOPMENT OR
COMMERCIALIZATION ACTIVITIES UNDERTAKEN BY SUCH PARTY OR ITS AFFILIATES FOR, OR
IN COLLABORATION WITH, SUCH THIRD PARTY(IES) OR THEIR AFFILIATES; (B)
CONSIDERATION RECEIVED BY SUCH PARTY AND/OR ITS AFFILIATES FROM SUCH THIRD
PARTY(IES) OR THEIR AFFILIATES AS THE PURCHASE PRICE FOR SUCH PARTY’S OR ANY OF
ITS AFFILIATES’ DEBT OR EQUITY SECURITIES, EXCEPT THAT CONSIDERATION THAT
EXCEEDS THE FAIR MARKET VALUE OF SUCH DEBT OR EQUITY SECURITIES SHALL NOT BE SO
EXCLUDED; AND (C) CONSIDERATION PAID BY SUCH THIRD PARTY(IES) TO SUCH PARTY OR
ITS AFFILIATES TO PURCHASE SUCH PRODUCT(S) (PROVIDED, HOWEVER, THAT ANY
CONSIDERATION GREATER THAN THE APPLICABLE COST OF GOODS SOLD SHALL NOT BE SO
EXCLUDED).  NOTWITHSTANDING THE FOREGOING, SUBLICENSE INCOME HEREUNDER EXCLUDES
AMOUNTS RELATING TO RIGHTS GRANTED TO A THIRD PARTY(-IES) WITH RESPECT TO THE
LOVENOX-REFERENCED PRODUCT IN THE U.S. TERRITORY.

20


--------------------------------------------------------------------------------



1.134.      “TERRITORY”.  TERRITORY MEANS (A) WITH RESPECT TO THE
COPAXONE-REFERENCED PRODUCT, WORLDWIDE; (B) WITH RESPECT TO THE
LOVENOX-REFERENCED PRODUCT, THE EUROPEAN TERRITORY; (C) WITH RESPECT TO THE
[**]-REFERENCED PRODUCT, THE U.S. TERRITORY; AND (D) WITH RESPECT TO THE
[**]-REFERENCED PRODUCT, THE EUROPEAN TERRITORY; PROVIDED, HOWEVER, THAT WITH
RESPECT TO THE COPAXONE-REFERENCED PRODUCT, TERRITORY SHALL EXCLUDE THE [**] IF
SANDOZ HAS CHOSEN TO DEVELOP OR COMMERCIALIZE THE COPAXONE-REFERENCED PRODUCT
INDEPENDENTLY OF MOMENTA THEREIN IN ACCORDANCE WITH SECTION 5.3.


1.135.      “TEVA”.  TEVA MEANS (A) TEVA PHARMACEUTICAL INDUSTRIES, LTD., (B)
ITS AFFILIATES, (C) ANY PERSON WHO IS A LICENSED DISTRIBUTOR OF TEVA
PHARMACEUTICAL INDUSTRIES, LTD. OR ITS AFFILIATES FOR A COPAXONE-EQUIVALENT
PRODUCT (THE PERSONS DESCRIBED IN SECTIONS 1.135(A), (B) AND (C), COLLECTIVELY,
THE “TEVA PERSONS”), AND (D) THE SUCCESSORS AND ASSIGNS OF ANY TEVA PERSONS WITH
RESPECT TO ANY RIGHTS TO ANY COPAXONE-EQUIVALENT PRODUCT.


1.136.      “THIRD PARTY”.  THIRD PARTY MEANS ANY PERSON OTHER THAN A PARTY OR
ANY OF ITS AFFILIATES.


1.137.      “THIRD PARTY ROYALTIES”.  THIRD PARTY ROYALTIES MEANS, WITH RESPECT
TO A PRODUCT IN A COUNTRY IN THE RELEVANT TERRITORY, ANY ROYALTIES, LICENSE
FEES, MAINTENANCE FEES OR OTHER MONETARY PAYMENTS MADE BY SANDOZ OR ITS
AFFILIATES (EITHER DIRECTLY OR VIA REIMBURSEMENT TO MOMENTA) OR MOMENTA OR ITS
AFFILIATES TO ANY THIRD PARTY IN CONSIDERATION OF A LICENSE(S) UNDER SUCH THIRD
PARTY PATENT(S), KNOW-HOW OR OTHER INTELLECTUAL PROPERTY RIGHTS, WHEN SUCH
LICENSE IS DETERMINED BY THE JSC TO BE NECESSARY TO DEVELOP, COMMERCIALLY
MANUFACTURE AND/OR SELL SUCH PRODUCT WITHOUT INFRINGING SUCH THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS; PROVIDED, HOWEVER, THAT THIRD PARTY ROYALTIES
SHALL NOT INCLUDE (A) THE MOMENTA THIRD PARTY ROYALTY OBLIGATIONS, OR (B) ANY
AMOUNTS PAID TO A THIRD PARTY(-IES) WITH RESPECT TO THE DEVELOPMENT OR
COMMERCIALIZATION OF THE LOVENOX-REFERENCED PRODUCT FOR SALE IN THE U.S.
TERRITORY.


1.138.      “[**]”.  [**] MEANS [**].


1.139.      “U.S. TERRITORY”.  U.S. TERRITORY MEANS THE FIFTY STATES OF THE
UNITED STATES OF AMERICA, THE DISTRICT OF COLUMBIA AND ALL COMMONWEALTHS,
TERRITORIES AND POSSESSIONS OF THE UNITED STATES OF AMERICA AND ANY OTHER
LOCATION WHERE THE FDA HAS JURISDICTION OVER MEDICINAL PRODUCTS INTENDED FOR
HUMAN USE.


1.140.      OTHER DEFINED TERMS.  EACH OF THE FOLLOWING DEFINITIONS IS SET FORTH
IN THE SECTION OF THIS AGREEMENT INDICATED BELOW:

Definition

 

Section

Agreement

 

Preamble

[**] Persons

 

1.2

AM or Alliance Manager

 

5.5

Biochemie CDA

 

1.103

Branded Clexane

 

1.72

Branded Collaboration Product

 

6.1

Branded Copaxone

 

1.26

Branded [**]

 

1.32

 

21


--------------------------------------------------------------------------------


 

Definition

 

Section

Branded [**]

 

1.44

Cost

 

1.28

Disclosing Party

 

10.2

Effective Date

 

Preamble

Enforcing Party

 

8.4.2

FD&C Act

 

1.4

Final Misappropriation Determination

 

12.3

Force Majeure Event

 

14.16

Geneva CDA

 

1.103

Indemnified Party

 

12.4

Indemnifying Party

 

12.4

Invalidity Claim

 

8.6

JOC

 

5.6

JPT

 

5.4

JPTL

 

5.4

JSC

 

5.8

Legal /Intellectual Property Team

 

5.7

Liabilities

 

12.1

LPL

 

5.4

MIT Associates

 

14.17

Momenta

 

Preamble

Momenta Assigned Improvements

 

8.1.1

Non-Substitutable [**] Launch

 

4.2.3

Non-Substitutable [**] Launch

 

4.2.4

NPC

 

Schedule 1.89

Orange Book

 

1.42

Orange Book Patent Rights

 

1.42

[**] Persons

 

1.92

[**] Persons

 

1.93

Payables Records

 

4.4.5

Pleadings

 

12.4.3

Prosecuting Party

 

8.2.3

Profit Interest

 

4.3

Receiving Party

 

10.2

Regulatory and Policy Strategy Team

 

7.6

Representing Party

 

9.1

Sandoz

 

Preamble

Sandoz Assigned Improvements

 

8.1.1

Sanofi-Aventis Persons

 

1.127

[**] Persons

 

1.129

Slightly Late [**] Substitutability Receipt

 

4.2.3

Term

 

11.1

Teva Persons

 

1.135

22


--------------------------------------------------------------------------------


 

Definition

 

Section

Third Party Licensor

 

2.5

Transaction

 

1.9


2.                    GRANT OF RIGHTS


2.1.          MOMENTA LICENSE GRANTS.


2.1.1.       SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, MOMENTA
HEREBY GRANTS TO SANDOZ AND ITS FULL AFFILIATES DURING THE TERM, (A) AN
EXCLUSIVE LICENSE, WITHOUT THE RIGHT TO GRANT SUBLICENSES, UNDER MOMENTA IP AND
UNDER MOMENTA’S RIGHTS IN THE JOINT COLLABORATION IP, TO DEVELOP, MAKE, HAVE
MADE, USE, SELL, OFFER TO SELL, LEASE, IMPORT, EXPORT OR OTHERWISE COMMERCIALIZE
THE PRODUCTS IN THE RELEVANT TERRITORY IN THE FIELD AND (B) A NON-EXCLUSIVE
LICENSE, WITHOUT THE RIGHT TO GRANT SUBLICENSES, UNDER MOMENTA IP AND UNDER
MOMENTA’S RIGHTS IN THE JOINT COLLABORATION IP TO MAKE, HAVE MADE AND USE EACH
PRODUCT OUTSIDE THE RELEVANT TERRITORY, BUT ONLY FOR THE PURPOSES OF SALE OF
SUCH PRODUCT IN THE FIELD IN OR INTO THE RELEVANT TERRITORY; PROVIDED, HOWEVER,
THAT MOMENTA RETAINS THE RIGHT TO PRACTICE, AND TO GRANT LICENSES, UNDER MOMENTA
IP AND UNDER MOMENTA’S RIGHTS IN THE JOINT COLLABORATION IP IN THE RELEVANT
TERRITORY IN THE FIELD TO (Y) PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, TO CONDUCT THE MOMENTA ACTIVITIES UNDER THIS
AGREEMENT AND IN THE ANNUAL COLLABORATION PLANS, AND (Z) SUBJECT TO SANDOZ’
RIGHTS WITH RESPECT TO THE RELEVANT SANDOZ MFN PROJECT, MAKE AND HAVE MADE EACH
PRODUCT IN THE RELEVANT TERRITORY SOLELY FOR THE PURPOSES OF SALES OF SUCH
PRODUCT IN THE FIELD OUTSIDE THE RELEVANT TERRITORY.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, THE LICENSE GRANTED TO MOMENTA PURSUANT TO SECTION 2.2
DOES NOT GRANT MOMENTA THE RIGHT TO EXERCISE SUCH LICENSE FOR PURPOSES OF
SECTION 2.1.1(Z).  NOTWITHSTANDING THE FOREGOING PROHIBITION ON SUBLICENSING,
SUBJECT TO THE PROVISIONS OF SECTIONS 8.3.2 AND 8.3.3, SANDOZ AND ITS AFFILIATES
MAY SUBLICENSE ITS RIGHTS UNDER THIS SECTION 2.1.1 ONLY TO THE EXTENT APPROVED
IN WRITING BY MOMENTA.


2.1.2.       IN NO EVENT MAY SANDOZ USE OR CROSS-REFERENCE ANY MOMENTA IP
(WHETHER OR NOT INCLUDED OR DISCLOSED IN ANY REGULATORY FILINGS, WHETHER SUCH
FILINGS ARE OWNED BY SANDOZ OR OTHERWISE) (A) IN [**] IF SANDOZ HAS CHOSEN TO
DEVELOP OR COMMERCIALIZE THE COPAXONE-REFERENCED PRODUCT INDEPENDENTLY OF
MOMENTA THEREIN IN ACCORDANCE WITH SECTION 5.3; OR (B) OTHERWISE WITH RESPECT TO
ANY PRODUCTS OR IN ANY COUNTRIES, OTHER THAN TO SUPPORT THE DEVELOPMENT AND
COMMERCIALIZATION OF THE RELEVANT PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY
PURSUANT TO THIS AGREEMENT.


2.2.          SANDOZ LICENSE GRANTS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, SANDOZ HEREBY GRANTS TO MOMENTA AND ITS FULL AFFILIATES DURING
THE TERM, (A) AN EXCLUSIVE LICENSE, WITHOUT THE RIGHT TO GRANT SUBLICENSES,
UNDER SANDOZ IP AND UNDER SANDOZ’S RIGHTS IN THE JOINT COLLABORATION IP, TO
DEVELOP, MAKE, HAVE MADE, USE, SELL, OFFER TO SELL, LEASE, IMPORT, EXPORT OR
OTHERWISE COMMERCIALIZE THE PRODUCTS IN THE RELEVANT TERRITORY IN THE FIELD AND
(B) A NON-EXCLUSIVE LICENSE, WITHOUT THE RIGHT TO GRANT SUBLICENSES, UNDER
SANDOZ IP AND UNDER SANDOZ’S RIGHTS IN THE JOINT COLLABORATION IP, TO MAKE, HAVE
MADE AND USE EACH PRODUCT OUTSIDE THE RELEVANT TERRITORY, BUT ONLY FOR THE
PURPOSES OF SALE OF SUCH PRODUCT IN THE FIELD IN OR INTO THE RELEVANT TERRITORY;
PROVIDED, HOWEVER, THAT SANDOZ RETAINS THE RIGHT TO PRACTICE, AND TO GRANT

23


--------------------------------------------------------------------------------



LICENSES, UNDER SANDOZ IP AND UNDER SANDOZ’S RIGHTS IN THE JOINT COLLABORATION
IP IN THE RELEVANT TERRITORY IN THE FIELD TO (Y) PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, TO CONDUCT THE SANDOZ ACTIVITIES
UNDER THIS AGREEMENT AND IN THE ANNUAL COLLABORATION PLANS, AND (Z) MAKE AND
HAVE MADE EACH PRODUCT IN THE RELEVANT TERRITORY SOLELY FOR THE PURPOSES OF
SALES OF SUCH PRODUCT IN THE FIELD OUTSIDE THE RELEVANT TERRITORY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE LICENSE GRANTED TO SANDOZ
PURSUANT TO SECTION 2.1.1 DOES NOT GRANT SANDOZ THE RIGHT TO EXERCISE SUCH
LICENSE FOR PURPOSES OF SECTION 2.2(Z).  NOTWITHSTANDING THE FOREGOING
PROHIBITION ON SUBLICENSING, SUBJECT TO THE PROVISIONS OF SECTIONS 8.3.2 AND
8.3.3, MOMENTA AND ITS AFFILIATES MAY SUBLICENSE ITS RIGHTS UNDER THIS SECTION
2.2 ONLY TO THE EXTENT APPROVED IN WRITING BY SANDOZ.


2.3.          EXCLUSIVITY.  SUBJECT TO MOMENTA’S RETAINED RIGHTS IN SECTION 2.1
AND SANDOZ’S RETAINED RIGHTS IN SECTION 2.2, EXCEPT AS OTHERWISE AGREED IN
WRITING BY THE PARTIES, MOMENTA AND SANDOZ EACH AGREE, RESPECTIVELY, THAT THEY
SHALL NOT, AND SHALL ENSURE THAT THEIR RESPECTIVE AFFILIATES DO NOT, DURING THE
TERM, PRACTICE, OR GRANT ANY LICENSE TO ANY THIRD PARTY UNDER, MOMENTA IP, IN
THE CASE OF MOMENTA, OR SANDOZ IP, IN THE CASE OF SANDOZ, OR JOINT COLLABORATION
IP (IN THE CASE OF EITHER PARTY), TO DEVELOP, MAKE, HAVE MADE, USE, SELL, OFFER
TO SELL, LEASE, IMPORT, EXPORT OR OTHERWISE COMMERCIALIZE (Y) ANY PRODUCTS IN
THE FIELD IN THE RELEVANT TERRITORY OR (Z) ANY SANDOZ MFN PROJECT (UNLESS (I)
PURSUANT TO ARTICLE 3 HEREUNDER, SANDOZ NO LONGER HAS RIGHTS TO SUCH SANDOZ MFN
PROJECT, (II) SANDOZ HAS BY WRITTEN NOTICE INFORMED MOMENTA THAT IT NO LONGER
WISHES TO HAVE RIGHTS TO SUCH SANDOZ MFN PROJECT OR (III) MOMENTA IS OTHERWISE
PERMITTED TO DO SO IN ACCORDANCE WITH ARTICLE 3).  EACH PARTY SHALL NOT, AND
SHALL ENSURE THAT ITS AFFILIATES DO NOT, DEVELOP FOR SALE IN THE RELEVANT
TERRITORY, OR COMMERCIALIZE IN THE RELEVANT TERRITORY, ANY PRODUCTS OR RELATED
PRODUCTS (WHERE TERRITORY IS THE SAME AS FOR THE RELEVANT PRODUCT) IN THE FIELD
DURING THE TERM, EXCEPT PURSUANT TO THIS AGREEMENT.


2.4.          RETAINED RIGHTS.  ANY RIGHTS OF MOMENTA NOT EXPRESSLY GRANTED TO
SANDOZ UNDER THE PROVISIONS OF THIS AGREEMENT SHALL BE RETAINED BY MOMENTA AND
ANY RIGHTS OF SANDOZ NOT EXPRESSLY GRANTED TO MOMENTA UNDER THE PROVISIONS OF
THIS AGREEMENT SHALL BE RETAINED BY SANDOZ.


2.5.          THIRD PARTY LICENSOR RIGHTS.  THE RIGHTS GRANTED IN SECTIONS 2.1
AND 2.2 ARE GRANTED TO THE EXTENT PERMITTED OR QUALIFIED BY THE NATURE OF THE
LICENSES GRANTED BY THE RELEVANT THIRD PARTY LICENSORS, IF ANY, OF MOMENTA IP OR
SANDOZ IP, AS THE CASE MAY BE (EACH, A “THIRD PARTY LICENSOR”), (INCLUDING, WITH
RESPECT TO THE MOMENTA IP, THE TERMS OF THE MIT AGREEMENT) OR THE LICENSES
GRANTED BY MOMENTA TO SANDOZ OR ITS AFFILIATES PURSUANT TO THE EXISTING US
LOVENOX AGREEMENT AND BY SANDOZ OR ITS AFFILIATE TO MOMENTA PURSUANT TO THE
EXISTING US LOVENOX AGREEMENT.  THE PARTY RECEIVING SUCH LICENSE SHALL COMPLY
WITH ALL RESTRICTIONS AND OBLIGATIONS IMPOSED BY SUCH THIRD PARTY LICENSORS OR
LIMITATIONS IMPOSED BY THE LICENSE GRANTED BY MOMENTA TO SANDOZ AND ITS
AFFILIATE PURSUANT TO THE EXISTING US LOVENOX AGREEMENT OR LIMITATIONS IMPOSED
BY THE LICENSE GRANTED BY SANDOZ OR ITS AFFILIATE TO MOMENTA PURSUANT TO THE
EXISTING US LOVENOX AGREEMENT; PROVIDED, HOWEVER, THAT, (A) IF MOMENTA OR
SANDOZ, AS THE CASE MAY BE, ENTERS INTO A LICENSE AFTER THE EFFECTIVE DATE WITH
A THIRD PARTY LICENSOR FOR ANY INTELLECTUAL PROPERTY THAT MAY BE CONSIDERED
MOMENTA IP OR SANDOZ IP, RESPECTIVELY, MOMENTA OR SANDOZ SHALL NOTIFY SANDOZ OR
MOMENTA, RESPECTIVELY, OF THE RESTRICTIONS AND OBLIGATIONS IMPOSED BY SUCH THIRD
PARTY LICENSOR, AND, IF SANDOZ OR MOMENTA, RESPECTIVELY, DO NOT WISH TO COMPLY
WITH SUCH RESTRICTIONS AND OBLIGATIONS, SUCH LICENSED INTELLECTUAL PROPERTY
SHALL NOT BE CONSIDERED

24


--------------------------------------------------------------------------------



MOMENTA IP OR SANDOZ IP, RESPECTIVELY, HEREUNDER; (B) IF, ON OR BEFORE ENTERING
INTO SUCH LICENSE WITH A THIRD PARTY LICENSOR, MOMENTA OR SANDOZ, RESPECTIVELY,
DETERMINES THAT SUCH INTELLECTUAL PROPERTY IS REASONABLY NECESSARY OR REASONABLY
USEFUL FOR THE CONDUCT OF THE COLLABORATIVE PROGRAM, THEN, PRIOR TO ENTERING
INTO SUCH LICENSE, MOMENTA OR SANDOZ, RESPECTIVELY, SHALL DISCUSS THE NEED FOR
SUCH LICENSE, AND THE TERMS THEREOF, WITH THE OTHER PARTY, REASONABLY CONSIDER
SUCH OTHER PARTY’S INPUT WITH RESPECT THERETO AND OBTAIN SUCH OTHER PARTY’S
AGREEMENT ON THE TERMS OF SUCH LICENSE WHICH IMPACT OR RELATE TO THE
COLLABORATIVE PROGRAM (PROVIDED, THAT, UNLESS SUCH OTHER PARTY OBJECTS TO SUCH
TERMS WITHIN [**] BUSINESS DAYS AFTER RECEIPT OF WRITTEN NOTICE OF SUCH TERMS,
SUCH TERMS ARE CONSIDERED AGREED UPON BY SUCH OTHER PARTY) (BUT NO SUCH
AGREEMENT IS REQUIRED WITH RESPECT TO ANY OTHER ASPECT OF SUCH LICENSE);
PROVIDED, THAT FINAL DECISION ON ANY SUCH LICENSE WITH A THIRD PARTY SOLELY FOR
THE GLYCOPROTEIN PRODUCTS SHALL RESIDE WITH SANDOZ, SUBJECT TO SECTION 5.2 AND
MOMENTA’S RIGHTS NOT TO COMPLY WITH THE RESTRICTIONS AND OBLIGATIONS IN THE
LICENSE AS DESCRIBED IN CLAUSE (A) ABOVE.  IF, AFTER MOMENTA OR SANDOZ,
RESPECTIVELY, ENTERS INTO SUCH LICENSE WITH A THIRD PARTY LICENSOR, MOMENTA OR
SANDOZ, RESPECTIVELY, DETERMINES THAT SUCH INTELLECTUAL PROPERTY IS REASONABLY
NECESSARY OR REASONABLY USEFUL FOR THE CONDUCT OF THE COLLABORATIVE PROGRAM, THE
PARTIES SHALL DISCUSS IN GOOD FAITH THE FEES, ROYALTIES AND OTHER PAYMENTS WITH
RESPECT TO SUCH LICENSE (WHICH PAYMENTS SHALL BE ALLOCATED BETWEEN THE PARTIES
AS DESCRIBED IN THIS AGREEMENT); PROVIDED, HOWEVER, THAT IF SUCH LICENSE IS ALSO
NECESSARY OR USEFUL FOR OTHER PRODUCTS OF THE LICENSING PARTY, THE PARTIES SHALL
DISCUSS IN GOOD FAITH THE APPROPRIATE ALLOCATION OF RESPONSIBILITY TO EACH PARTY
FOR FEES, ROYALTIES AND OTHER PAYMENTS WITH RESPECT TO SUCH LICENSE, BASED ON
THE RELATIVE BENEFIT TO THE PRODUCTS.


2.6.          BANKRUPTCY.  ALL RIGHTS AND LICENSES GRANTED UNDER OR PURSUANT TO
ANY SECTION OF THIS AGREEMENT ARE, AND SHALL OTHERWISE BE DEEMED TO BE, FOR
PURPOSES OF SECTION 365(N) OF THE U.S. BANKRUPTCY CODE, LICENSES OF RIGHTS TO
“INTELLECTUAL PROPERTY” AS DEFINED UNDER SECTION 101(35A) OF THE U.S. BANKRUPTCY
CODE.  THE PARTIES SHALL RETAIN AND MAY FULLY EXERCISE ALL OF THEIR RESPECTIVE
RIGHTS AND ELECTIONS UNDER THE U.S. BANKRUPTCY CODE.  UPON THE BANKRUPTCY OF A
PARTY, THE NON-BANKRUPT PARTY SHALL FURTHER BE ENTITLED TO A COMPLETE DUPLICATE
OF (OR COMPLETE ACCESS TO, AS APPROPRIATE) ANY SUCH INTELLECTUAL PROPERTY, AND
SUCH, IF NOT ALREADY IN ITS POSSESSION, SHALL BE PROMPTLY DELIVERED TO THE
NON-BANKRUPT PARTY, UNLESS THE BANKRUPT PARTY ELECTS TO CONTINUE, AND CONTINUES,
TO PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


3.       SANDOZ MFN PROJECTS


3.1.          SANDOZ MFN PROJECT RIGHTS.


3.1.1.       AT ANY TIME BEFORE THE [**] ANNIVERSARY OF THE MOU EFFECTIVE DATE,
EITHER PARTY MAY TRIGGER THE [**] DAY NEGOTIATION PERIOD DESCRIBED IN THIS
SECTION 3.1.1 FOR ANY SANDOZ MFN PROJECT UPON WRITTEN NOTICE TO THE OTHER PARTY,
WHICH NOTICE SHALL INCLUDE, AT A MINIMUM, A WRITTEN FINANCIAL PROPOSAL WITH
RESPECT TO SUCH SANDOZ MFN PROJECT, WHICH PROPOSAL SHALL INCLUDE, AS
APPROPRIATE, THE AMOUNT OF UP-FRONT PAYMENTS, THE AMOUNT AND TIMING OF
SUBSEQUENT LICENSE OR RESEARCH PAYMENTS, THE ROYALTY RATE(S) OR PROFIT SHARING
TERMS, THE DEFINITION OF TERRITORY, MARKETING AND PROMOTION RIGHTS, AND THE
PURCHASE AND PRICING OF EQUITY, IF APPLICABLE.  THE PARTIES SHALL NEGOTIATE IN
GOOD FAITH, FOR [**] DAYS AFTER RECEIPT OF SUCH NOTICE, A DEFINITIVE
COLLABORATION AGREEMENT, INCLUDING TERRITORY, PROJECT PLAN AND FINANCIAL TERMS. 
IF SANDOZ INITIATED SUCH NEGOTIATION BY PROVIDING MOMENTA WITH A FINANCIAL
PROPOSAL, MOMENTA SHALL, DURING SUCH [**] DAY PERIOD, PROVIDE

25


--------------------------------------------------------------------------------



SANDOZ WITH A FINANCIAL COUNTER-PROPOSAL WITH RESPECT TO SUCH SANDOZ MFN
PROJECT.  PRIOR TO AND DURING SUCH [**] DAY PERIOD, EACH PARTY IS ALLOWED TO
DISCUSS AND NEGOTIATE WITH THIRD PARTY(IES) REGARDING A COLLABORATION WITH
RESPECT TO SUCH SANDOZ MFN PROJECT, BUT SHALL NOT ENTER INTO A DEFINITIVE
AGREEMENT WITH ANY THIRD PARTY WITH RESPECT TO SUCH SANDOZ MFN PROJECT.


3.1.2.       IF THE PARTIES DO NOT SIGN A DEFINITIVE AGREEMENT WITH RESPECT TO
ANY SUCH SANDOZ MFN PROJECT WITHIN SUCH [**] DAY NEGOTIATION PERIOD DESPITE
SANDOZ HAVING RECEIVED A WRITTEN FINANCIAL PROPOSAL OR, IF SANDOZ HAD PROVIDED
THE INITIAL FINANCIAL PROPOSAL, SANDOZ HAVING RECEIVED A WRITTEN
COUNTER-PROPOSAL WITHIN A REASONABLE TIME, AND THE PARTIES HAVING NEGOTIATED IN
GOOD FAITH, MOMENTA SHALL BE FREE, FOR A PERIOD OF [**] THEREAFTER, TO EXECUTE A
DEFINITIVE AGREEMENT WITH A THIRD PARTY WITH RESPECT TO SUCH SANDOZ MFN PROJECT,
WHICH SHALL BE ON TERMS NOT LESS FAVORABLE, TAKEN AS A WHOLE, TO MOMENTA THAN
THOSE LAST OFFERED BY MOMENTA TO SANDOZ.  THE PARTIES RECOGNIZE THAT, IN
EVALUATING THE FAVORABILITY TO MOMENTA OF THE TERMS OF SUCH THIRD PARTY
TRANSACTION RELATING TO SUCH SANDOZ MFN PROJECT, NUMEROUS FACTORS MAY BE TAKEN
INTO ACCOUNT AND GIVEN APPROPRIATE WEIGHT, INCLUDING, WITHOUT LIMITATION, THE
AMOUNT OF UP-FRONT PAYMENTS, THE AMOUNT AND TIMING OF SUBSEQUENT LICENSE OR
RESEARCH PAYMENTS, THE ROYALTY RATE(S) OR PROFIT SHARING TERMS, THE DEFINITION
OF TERRITORY, MARKETING AND PROMOTION RIGHTS, AND THE PURCHASE AND PRICING OF
EQUITY, IF APPLICABLE.  IF AFTER THE EXPIRATION OF SUCH [**] PERIOD, MOMENTA HAS
NOT ENTERED INTO A TRANSACTION WITH ANY THIRD PARTY WITH RESPECT TO SUCH SANDOZ
MFN PROJECT, THEN THE PARTIES SHALL AGAIN NEGOTIATE FOR [**] DAYS WITH RESPECT
TO SUCH SANDOZ MFN PROJECT AND IF THE PARTIES DO NOT EXECUTE A DEFINITIVE
AGREEMENT DURING SUCH [**] DAY PERIOD, THE PROVISIONS OF THIS SECTION 3.1.2
SHALL AGAIN APPLY.  MOMENTA SHALL NOT BE OBLIGATED TO REVEAL TO SANDOZ THE
IDENTITY OF ANY THIRD PARTY INVOLVED IN ANY SUCH TRANSACTION.


3.2.          FREEDOM.  SUBJECT TO THE RESTRICTIONS IN SECTION 2.3 AND THIS
ARTICLE 3, NEITHER PARTY SHALL BE RESTRICTED FROM UNDERTAKING, ALONE OR WITH ITS
AFFILIATES OR ANY THIRD PARTY, ANY ACTIVITIES, INCLUDING WITHOUT LIMITATION
ENTERING INTO ANY CONTRACTS, WITH RESPECT TO ANY COMPOUNDS, BIOLOGICS OR
PRODUCTS OTHER THAN THE PRODUCTS AND, TO THE EXTENT PROVIDED IN THIS ARTICLE 3,
THE SANDOZ MFN PROJECTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
ARTICLE 3, NEITHER PARTY SHALL BE RESTRICTED FROM ENTERING INTO ANY AGREEMENT
WITH CONTROLLED CONTRACTORS OR RESEARCH INSTITUTIONS WITH RESPECT TO ANY SANDOZ
MFN PROJECTS.  UNLESS MUTUALLY AGREED BY THE PARTIES, THE PROVISIONS OF SECTION
3.1 SHALL AUTOMATICALLY TERMINATE UPON THE [**] ANNIVERSARY OF THE MOU EFFECTIVE
DATE.


4.                    FINANCIAL PAYMENTS


4.1.          COSTS.


4.1.1.       DEVELOPMENT COSTS.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT,

4.1.1.A.        WITH RESPECT TO THE COPAXONE-REFERENCED PRODUCT, (I) EXCEPT AS
PROVIDED IN SECTIONS 4.1.1(A)(II) AND (III), MOMENTA SHALL BE RESPONSIBLE FOR
ALL DEVELOPMENT COSTS INCURRED UNDER THIS AGREEMENT WITH RESPECT TO DEVELOPMENT
ACTIVITIES REQUIRED TO SEEK MARKETING APPROVAL FOR THE COPAXONE-

26


--------------------------------------------------------------------------------


REFERENCED PRODUCT IN THE U.S. TERRITORY; (II) EACH PARTY SHALL BEAR FIFTY
PERCENT (50%) OF ALL DEVELOPMENT COSTS INCURRED UNDER THIS AGREEMENT WITH
RESPECT TO DEVELOPMENT ACTIVITIES REQUIRED TO SEEK MARKETING APPROVAL FOR THE
COPAXONE-REFERENCED PRODUCT IN ANY COUNTRY IN THE RELEVANT TERRITORY OUTSIDE THE
U.S. TERRITORY, WHICH ACTIVITIES ARE NOT REQUIRED TO SEEK MARKETING APPROVAL FOR
SUCH PRODUCT IN THE U.S. TERRITORY; PROVIDED, HOWEVER, THAT THE JSC SHALL
JOINTLY DECIDE WHETHER TO DEVELOP FOR, APPLY FOR MARKETING APPROVAL FOR, AND/OR
COMMERCIALIZE, THE COPAXONE-REFERENCED PRODUCT IN ANY COUNTRIES IN THE TERRITORY
OUTSIDE THE U.S. TERRITORY AND THE EUROPEAN TERRITORY (SUBJECT TO SECTION 5.3
WITH RESPECT TO [**]); AND (III) THE PARTIES SHALL EACH BEAR FIFTY PERCENT (50%)
OF THE COSTS OF CLINICAL STUDIES (BEYOND BIOEQUIVALENCY STUDIES) REQUIRED TO
SEEK OR ACHIEVE MARKETING APPROVAL OF THE COPAXONE-REFERENCED PRODUCT IN ANY
COUNTRY IN THE RELEVANT TERRITORY, SUBJECT TO SECTION 11.3;

4.1.1.B.       WITH RESPECT TO THE LOVENOX-REFERENCED PRODUCT, (I) EXCEPT AS
PROVIDED IN SECTION 4.1.1(B)(II), MOMENTA SHALL BEAR [**] PERCENT ([**]%) AND
SANDOZ SHALL BEAR [**] PERCENT ([**]%) OF ALL DEVELOPMENT COSTS INCURRED UNDER
THIS AGREEMENT BY EITHER PARTY WITH RESPECT TO DEVELOPMENT ACTIVITIES REQUIRED
TO SEEK MARKETING APPROVAL FOR THE LOVENOX-REFERENCED PRODUCT IN ANY COUNTRY IN
THE EUROPEAN TERRITORY; AND (II) MOMENTA SHALL BEAR [**] PERCENT ([**]%) AND
SANDOZ SHALL BEAR [**] PERCENT ([**] %) OF THE COSTS OF CLINICAL STUDIES (BEYOND
BIOEQUIVALENCY STUDIES) REQUIRED TO SEEK OR ACHIEVE MARKETING APPROVAL OF THE
LOVENOX-REFERENCED PRODUCT IN ANY COUNTRY IN THE EUROPEAN TERRITORY, SUBJECT TO
SECTION 11.3; AND

4.1.1.C.        WITH RESPECT TO EACH OF THE GLYCOPROTEIN PRODUCTS, SANDOZ SHALL
BEAR ALL DEVELOPMENT COSTS INCURRED UNDER THIS AGREEMENT WITH RESPECT TO
DEVELOPMENT ACTIVITIES REQUIRED TO SEEK MARKETING APPROVAL FOR SUCH PRODUCT IN
THE RELEVANT TERRITORY.


4.1.2.       LEGAL EXPENSES.  SUBJECT TO THE PROVISIONS OF SECTION 12.5, SANDOZ
SHALL BE RESPONSIBLE FOR ALL LEGAL EXPENSES INCURRED BY THE PARTIES IN
PERFORMING THEIR OBLIGATIONS UNDER THIS AGREEMENT.  LEGAL EXPENSES THAT ARE
LEGAL CLEARANCE COSTS SHALL BE INCURRED BY THE PARTIES ACCORDING TO THE RELEVANT
ANNUAL COLLABORATION PLAN.


4.1.3.       PRODUCT-SPECIFIC PATENT COSTS.

4.1.3.A.        MOMENTA SHALL BEAR ONLY THE RELEVANT MOMENTA PROFIT PERCENTAGE
OF THE PRODUCT-SPECIFIC PATENT COSTS FOR EACH OF THE COLLABORATION PRODUCTS AND
SANDOZ SHALL BEAR THE REMAINDER OF SUCH COSTS.

4.1.3.B.       SANDOZ SHALL BE RESPONSIBLE FOR ALL PRODUCT-SPECIFIC PATENT COSTS
FOR EACH OF THE GLYCOPROTEIN PRODUCTS.


4.1.4.       COMMERCIALIZATION COSTS.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, SANDOZ SHALL BE RESPONSIBLE FOR ALL COMMERCIALIZATION COSTS FOR EACH
PRODUCT AND MOMENTA SHALL BEAR NO RESPONSIBILITY FOR THE COMMERCIALIZATION COSTS
FOR THE PRODUCTS;

27


--------------------------------------------------------------------------------



PROVIDED, HOWEVER, THAT COMMERCIALIZATION COSTS WITH RESPECT TO [**] AND, IF
SANDOZ REQUESTS MOMENTA’S ASSISTANCE WITH OTHER COMMERCIALIZATION ACTIVITIES
OTHER THAN THE [**], SANDOZ SHALL REIMBURSE MOMENTA AT ITS COST OF GOOD SOLD
WITHIN [**] DAYS AFTER SANDOZ’S RECEIPT OF AN INVOICE THEREFOR (PROVIDED,
HOWEVER, THAT THIRD PARTY ROYALTIES SHALL BE ALLOCATED PURSUANT TO SECTION
4.1.5).


4.1.5.      THIRD PARTY ROYALTIES.

4.1.5.A.        MOMENTA SHALL BE RESPONSIBLE FOR ALL PAYMENTS DUE TO MIT
PURSUANT TO THE MIT AGREEMENT WITH RESPECT TO THE PRODUCTS.

4.1.5.B.       EXCEPT WITH RESPECT TO SANDOZ’ INDEMNITY OBLIGATIONS UNDER
SECTION 12, MOMENTA SHALL BE RESPONSIBLE FOR ALL PAYMENTS (IF ANY) DUE TO [**]
PURSUANT TO THE COLLABORATION AGREEMENT, DATED [**], AS AMENDED BY AMENDMENT
NUMBER ONE DATED [**] AND AMENDMENT NUMBER TWO DATED [**], BETWEEN [**] AND
MOMENTA, AND THE COLLABORATION AGREEMENT, DATED [**], BETWEEN [**] AND MOMENTA,
OR ANY OTHER AGREEMENT BETWEEN MOMENTA AND [**] RELATED TO ANY OF THE AFORESAID
AGREEMENTS OR THE INTELLECTUAL PROPERTY COVERED BY ANY OF THE AFORESAID
AGREEMENTS.

4.1.5.C.        EXCEPT AS PROVIDED IN SECTIONS 4.1.5(A) AND (B), (I) WITH
RESPECT TO EACH COLLABORATION PRODUCT, MOMENTA SHALL BEAR ONLY THE MOMENTA
PROFIT PERCENTAGE OF THIRD PARTY ROYALTIES WITH RESPECT TO SUCH PRODUCT, WHICH,
WITH RESPECT TO SUCH THIRD PARTY ROYALTIES INCURRED AFTER LAUNCH OF SUCH PRODUCT
IN THE RELEVANT COUNTRY, SHALL BE BORNE BY MOMENTA AS AN OFFSET FROM ITS PROFIT
INTEREST THROUGH THE CALCULATION OF PROFITS AND COST OF GOODS SOLD HEREUNDER AND
SANDOZ SHALL BEAR THE REMAINDER OF SUCH COSTS; PROVIDED, THAT THE PARTIES
MUTUALLY AGREED UPON THE NEED FOR THE RELEVANT LICENSE IN ACCORDANCE WITH
SECTION 2.5 HEREOF; AND (II) WITH RESPECT TO EACH GLYCOPROTEIN PRODUCT, SANDOZ
SHALL DETERMINE THE NEED FOR THE RELEVANT LICENSE IN ACCORDANCE WITH SECTION 2.5
AND SHALL BEAR THE ENTIRE COST OF THIRD PARTY ROYALTIES WITH RESPECT TO SUCH
PRODUCT.


4.2.          MILESTONE PAYMENTS.  SANDOZ SHALL PAY MOMENTA THE FOLLOWING
NON-CREDITABLE, NON-REFUNDABLE MILESTONE PAYMENTS:


4.2.1.       COPAXONE-REFERENCED PRODUCT.

4.2.1.A.        [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER SANDOZ’ (OR ITS
AFFILIATES’ OR SUBLICENSEES’) RECEIPT OF APPLICATION FINAL APPROVAL FROM THE FDA
FOR A FULLY-SUBSTITUTABLE COPAXONE-REFERENCED PRODUCT IN THE U.S. TERRITORY, IF
NO THIRD PARTY (EXCLUDING TEVA) HAS, AS OF THE DATE OF SUCH RECEIPT, RECEIVED
APPLICATION FINAL APPROVAL FOR A FULLY-SUBSTITUTABLE COPAXONE-EQUIVALENT PRODUCT
IN THE U.S. TERRITORY.

4.2.1.B.       [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE FIRST
COMMERCIAL SALE OF A FULLY-SUBSTITUTABLE COPAXONE-REFERENCED PRODUCT IN THE U.S.
TERRITORY.

28


--------------------------------------------------------------------------------


4.2.1.C.        [**] DOLLARS (U.S.$[**]), WITHIN [**] DAYS AFTER THE END OF EACH
OF THE [**] COMMERCIAL YEAR THROUGH THE [**] COMMERCIAL YEAR FOR THE
COPAXONE-REFERENCED PRODUCT, IF (I) (A) SUCH COPAXONE-REFERENCED PRODUCT IS
FULLY-SUBSTITUTABLE IN THE U.S. TERRITORY, (B) THERE IS NO THIRD PARTY
(EXCLUDING TEVA) WITH AN APPROVED APPLICATION IN THE U.S. TERRITORY FOR A
FULLY-SUBSTITUTABLE COPAXONE-EQUIVALENT PRODUCT DURING SUCH COMMERCIAL YEAR AND
(C) PROFITS (CALCULATED WITHOUT DEDUCTING SUCH MILESTONE FROM NET SALES) IN THE
U.S. TERRITORY WITH RESPECT TO THE COPAXONE-REFERENCED PRODUCT DURING SUCH
COMMERCIAL YEAR EQUAL OR ARE GREATER THAN [**] DOLLARS (U.S.$[**]) OR (II) (A)
SUCH COPAXONE-REFERENCED PRODUCT IS NOT FULLY-SUBSTITUTABLE, (B) THERE IS NO
THIRD PARTY (EXCLUDING TEVA) WITH AN APPROVED APPLICATION IN THE U.S. TERRITORY
FOR A COPAXONE-EQUIVALENT PRODUCT (WHETHER OR NOT SUCH COPAXONE-EQUIVALENT
PRODUCT IS FULLY-SUBSTITUTABLE) DURING SUCH COMMERCIAL YEAR AND (C) NET SALES IN
THE U.S. TERRITORY WITH RESPECT TO THE COPAXONE-REFERENCED PRODUCT DURING SUCH
COMMERCIAL YEAR EQUAL OR ARE GREATER THAN [**] DOLLARS (U.S.$[**]).

4.2.1.D.       [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE END OF THE
FIRST TWELVE (12) MONTH PERIOD DURING WHICH NET SALES OF THE COPAXONE-REFERENCED
PRODUCT EQUAL OR ARE GREATER THAN [**] DOLLARS (U.S.$[**]) IN THE U.S.
TERRITORY.

4.2.1.E.        IN ADDITION, [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE
END OF THE FIRST TWELVE (12) MONTH PERIOD SUBSEQUENT TO, AND NOT OVERLAPPING
WITH, THE PERIOD DESCRIBED IN SECTION 4.2.1(D), DURING WHICH NET SALES OF THE
COPAXONE-REFERENCED PRODUCT EQUAL OR ARE GREATER THAN [**] DOLLARS (U.S.$[**])
IN THE U.S. TERRITORY.


4.2.2.       LOVENOX-REFERENCED PRODUCT.

4.2.2.A.        [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE FIRST
COMMERCIAL SALE OF THE LOVENOX-REFERENCED PRODUCT IN ANY COUNTRY IN THE EUROPEAN
TERRITORY IF, ON THE DATE OF SUCH FIRST COMMERCIAL SALE, THERE IS NO THIRD PARTY
(OTHER THAN SANOFI-AVENTIS) WITH AN APPROVED APPLICATION IN THE EUROPEAN
TERRITORY FOR A FULLY-SUBSTITUTABLE LOVENOX-EQUIVALENT PRODUCT.

4.2.2.B.       [**] DOLLARS (U.S.$[**]), WITHIN [**] DAYS AFTER THE END OF EACH
OF THE [**] COMMERCIAL YEAR THROUGH THE [**] COMMERCIAL YEAR FOR THE
LOVENOX-REFERENCED PRODUCT IN THE EUROPEAN TERRITORY, IF THERE IS NO THIRD PARTY
(OTHER THAN SANOFI-AVENTIS) WITH AN APPROVED APPLICATION IN THE EUROPEAN
TERRITORY FOR A FULLY-SUBSTITUTABLE LOVENOX-EQUIVALENT PRODUCT DURING SUCH
COMMERCIAL YEAR AND IF PROFITS (CALCULATED WITHOUT DEDUCTING SUCH MILESTONE FROM
NET SALES) IN THE EUROPEAN TERRITORY WITH RESPECT TO THE LOVENOX-REFERENCED
PRODUCT DURING SUCH COMMERCIAL YEAR EQUAL OR ARE GREATER THAN [**] DOLLARS
(U.S.$[**]).

29


--------------------------------------------------------------------------------



4.2.3.       [**]-REFERENCED PRODUCT.

4.2.3.A.        [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE FIRST
COMMERCIAL SALE OF A FULLY-SUBSTITUTABLE [**]-REFERENCED PRODUCT IN THE U.S.
TERRITORY OR [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE FIRST
COMMERCIAL SALE IN THE U.S. TERRITORY OF AN [**]-REFERENCED PRODUCT WHICH IS NOT
FULLY-SUBSTITUTABLE (THE LATTER, A “NON-SUBSTITUTABLE [**] LAUNCH”).

4.2.3.B.       IF THERE WAS A NON-SUBSTITUTABLE [**] LAUNCH THEN, IN ADDITION,:

4.2.3.B.1.         [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER RECEIPT OF
FULL-SUBSTITUTABILITY FOR AN [**]-REFERENCED PRODUCT IF SUCH RECEIPT OCCURS
WITHIN [**] YEARS AFTER SUCH NON-SUBSTITUTABLE [**] LAUNCH (A “SLIGHTLY LATE
[**] SUBSTITUTABILITY RECEIPT”), OR ALTERNATIVELY

4.2.3.B.2.         IF THERE WAS NO SLIGHTLY LATE [**] SUBSTITUTABILITY RECEIPT,
THEN

4.2.3.B.2.1         (A) [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE [**]
ANNIVERSARY OF SUCH NON-SUBSTITUTABLE [**] LAUNCH, AND

4.2.3.B.2.2         (B) [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER RECEIPT
OF FULL-SUBSTITUTABILITY FOR AN [**]-REFERENCED PRODUCT IF SUCH RECEIPT OCCURS
MORE THAN [**] YEARS, BUT WITHIN [**] YEARS, AFTER SUCH NON-SUBSTITUTABLE [**]
LAUNCH.

4.2.3.C.        AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) [**] DOLLARS
(U.S.$[**]) AND (II) THE TOTAL OF ALL AMOUNTS WHICH HAD ALREADY BEEN PAID BY
SANDOZ TO MOMENTA PURSUANT TO SECTIONS 4.2.3(A) AND 4.2.3(B), WITHIN [**] DAYS
AFTER THE END OF THE FIRST [**] MONTH PERIOD DURING WHICH NET SALES OF THE
[**]-REFERENCED PRODUCT (REGARDLESS OF WHETHER IT RECEIVED
FULL-SUBSTITUTABILITY) EQUAL OR ARE GREATER THAN [**] DOLLARS (U.S.$[**]).

4.2.3.D.       FOR THE SAKE OF CLARITY, IN NO EVENT SHALL SANDOZ BE REQUIRED TO
PAY TO MOMENTA MORE THAN [**] DOLLARS (U.S.$[**]) PURSUANT TO THIS SECTION
4.2.3.


4.2.4.       [**]-REFERENCED PRODUCT.

4.2.4.A.        [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER THE FIRST
COMMERCIAL SALE OF A FULLY-SUBSTITUTABLE [**]-REFERENCED PRODUCT IN THE EUROPEAN
TERRITORY, BUT, FOR THE SAKE OF CLARITY, NO PAYMENT UPON FIRST COMMERCIAL SALE
IN THE EUROPEAN TERRITORY OF AN [**]-REFERENCED PRODUCT WHICH IS NOT
FULLY-SUBSTITUTABLE (THE LATTER, A “NON-SUBSTITUTABLE [**] LAUNCH”).

30


--------------------------------------------------------------------------------


4.2.4.B.       IF THERE WAS A NON-SUBSTITUTABLE [**] LAUNCH, THEN THE MILESTONE
UNDER SECTION 4.2.3.A SHALL NOT BE PAID, AND INSTEAD:

4.2.4.B.1.         (I) [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER RECEIPT
OF FULL-SUBSTITUTABILITY FOR AN [**]-REFERENCED PRODUCT IF SUCH RECEIPT OCCURS
WITHIN [**] YEARS AFTER SUCH NON-SUBSTITUTABLE [**] LAUNCH, OR

4.2.4.B.2.         (II) [**] DOLLARS (U.S.$[**]) WITHIN [**] DAYS AFTER RECEIPT
OF FULL-SUBSTITUTABILITY FOR AN [**]-REFERENCED PRODUCT IF SUCH RECEIPT OCCURS
MORE THAN [**] YEARS, BUT WITHIN [**] YEARS, AFTER SUCH NON-SUBSTITUTABLE [**]
LAUNCH.

4.2.4.C.        AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) [**] DOLLARS
(U.S.$[**]) AND (II) THE TOTAL OF ALL AMOUNTS WHICH HAD ALREADY BEEN PAID BY
SANDOZ TO MOMENTA PURSUANT TO SECTIONS 4.2.4(A) AND 4.2.4(B), WITHIN [**] DAYS
AFTER THE END OF THE FIRST TWELVE (12) MONTH PERIOD DURING WHICH NET SALES OF
THE [**]-REFERENCED PRODUCT (REGARDLESS OF WHETHER IT RECEIVED
FULL-SUBSTITUTABILITY) EQUAL OR ARE GREATER THAN [**] DOLLARS (U.S.$[**]).

4.2.4.D.       FOR THE SAKE OF CLARITY, IN NO EVENT SHALL SANDOZ BE REQUIRED TO
PAY TO MOMENTA MORE THAN [**] DOLLARS (U.S.$[**]) PURSUANT TO THIS SECTION
4.2.4.


4.3.          PROFIT AND SUBLICENSE INCOME SHARING.  FOR EACH QUARTER DURING
WHICH (A) SANDOZ, ITS AFFILIATES OR DISTRIBUTORS IS SELLING A PRODUCT IN THE
RELEVANT TERRITORY, SANDOZ SHALL PAY MOMENTA AN AMOUNT COMPUTED BY MULTIPLYING
THE PROFITS WITH RESPECT TO SUCH PRODUCT IN SUCH TERRITORY DURING SUCH QUARTER
BY THE RELEVANT MOMENTA PROFIT PERCENTAGE (THE “PROFIT INTEREST”); AND (B) A
THIRD PARTY HAS BEEN GRANTED A SUBLICENSE UNDER THIS AGREEMENT TO DEVELOP OR
COMMERCIALIZE A PRODUCT IN A COUNTRY IN THE RELEVANT TERRITORY, MOMENTA SHALL
RECEIVE AN AMOUNT COMPUTED BY MULTIPLYING THE SUBLICENSE INCOME FROM SUCH THIRD
PARTY DURING SUCH QUARTER BY THE RELEVANT MOMENTA PROFIT PERCENTAGE.


4.4.          PAYMENT/ACCOUNTING.


4.4.1.       COST REIMBURSEMENT.  WITHIN [**] DAYS AFTER THE END OF EACH QUARTER
DURING THIS AGREEMENT, EACH PARTY SHALL PROVIDE TO THE OTHER PARTY A WRITTEN
REPORT DOCUMENTING ANY DEVELOPMENT COSTS, LEGAL EXPENSES, PRODUCT-SPECIFIC
PATENT COSTS, OTHER PATENT COSTS ALLOCATED PURSUANT TO ARTICLE 8, MOMENTA THIRD
PARTY ROYALTY OBLIGATIONS, THIRD PARTY ROYALTIES AND COMMERCIALIZATION COSTS
INCURRED BY SUCH PARTY DURING SUCH JUST-ENDED QUARTER WHICH COSTS ARE TO BE
BORNE NOW OR IN THE FUTURE, IN WHOLE OR IN PART, BY SUCH OTHER PARTY.  WITHIN
[**] DAYS AFTER DELIVERY OF SUCH REPORTS, THE PARTY WHICH IS OWED MONEY WITH
RESPECT TO SUCH EXPENSES FOR SUCH QUARTER SHALL INVOICE THE OTHER PARTY FOR THE
AMOUNT OF SUCH EXPENSES PAYABLE BY SUCH OTHER PARTY IN ACCORDANCE WITH SECTION
4.1 AND SUCH OTHER PARTY SHALL PAY SUCH AMOUNT WITHIN [**] DAYS AFTER RECEIPT OF
SUCH INVOICE.  EACH PARTY WILL FACILITATE REASONABLE TRANSPARENCY FOR THE COSTS
(BOTH SUCH PARTY’S FTE COSTS AND OUT-OF-POCKET COSTS PAID BY SUCH PARTY TO THIRD
PARTIES) INCURRED IN THE COLLABORATIVE PROGRAM WHICH ARE TO BE BORNE NOW OR IN
THE FUTURE, IN

31


--------------------------------------------------------------------------------



WHOLE OR IN PART, BY THE OTHER PARTY PURSUANT TO THIS AGREEMENT, AND WILL HAVE
THE RELEVANT FTES FILL OUT ROUTINE TIMESHEETS IN ACCORDANCE WITH SUCH PARTY’S
THEN-CURRENT TIME-KEEPING PROCEDURES BUT AT LEAST TWICE PER MONTH.  IN ADDITION,
EACH PARTY SHALL PROVIDE TO THE AMS, AT APPROXIMATELY [**] AN UPDATED BUDGET
FORECAST, AND, WITHIN [**] DAYS AFTER THE END OF EACH MONTH, A WRITTEN REPORT OF
ACCRUALS, FOR ANY DEVELOPMENT COSTS, LEGAL EXPENSES, PRODUCT-SPECIFIC PATENT
COSTS, OTHER PATENT COSTS ALLOCATED PURSUANT TO ARTICLE 8, MOMENTA THIRD PARTY
ROYALTY OBLIGATIONS, THIRD PARTY ROYALTIES AND COMMERCIALIZATION COSTS INCURRED
BY SUCH PARTY DURING SUCH MONTH (OR PORTION THEREOF) WHICH COSTS ARE TO BE BORNE
NOW OR IN THE FUTURE, IN WHOLE OR IN PART, BY THE OTHER PARTY.


4.4.2.       PAYMENT SHARING.  WITH RESPECT TO EACH PRODUCT IN EACH COUNTRY IN
THE RELEVANT TERRITORY, WITHIN [**] DAYS AFTER (A) THE END OF EACH QUARTER
FOLLOWING FIRST COMMERCIAL SALE OF SUCH PRODUCT IN SUCH COUNTRY, SANDOZ SHALL
REPORT THE AMOUNT OF SUCH PRODUCT SOLD IN SUCH QUARTER, THE GROSS AMOUNT
INVOICED, THE DEDUCTIONS USED IN THE CALCULATION OF NET SALES, THE APPLICABLE
COST OF GOODS SOLD, OTHER DEDUCTIONS USED TO DETERMINE PROFITS, AND THE
RESULTING CALCULATION OF PROFIT INTEREST DUE TO MOMENTA (IF NO PROFIT INTEREST
IS DUE, THE REPORT SHALL SO STATE), AND (B) THE END OF EACH QUARTER, EACH PARTY
SHALL REPORT TO THE OTHER THE AMOUNT OF ANY SUBLICENSE INCOME OR ANY RECOVERY AS
A RESULT OF ANY PROCEEDING DESCRIBED IN SECTION 8.4 OR FROM ANY COUNTERCLAIM OR
SIMILAR CLAIM ASSERTED IN A PROCEEDING DESCRIBED IN SECTIONS 8.5 OR 8.6 RECEIVED
BY SUCH PARTY OR ITS AFFILIATES DURING SUCH QUARTER.  WITH EACH SUCH REPORT, (X)
SANDOZ SHALL PAY TO MOMENTA THE AMOUNT OF PROFIT INTEREST DUE, AND (Y) THE PARTY
WHICH HAS BEEN OVERPAID WITH RESPECT TO SUBLICENSE INCOME OR SUCH RECOVERY SHALL
PAY TO THE OTHER PARTY AN AMOUNT SUCH THAT MOMENTA HAS RECEIVED THE MOMENTA
PROFIT PERCENTAGE OF SUBLICENSE INCOME OR SUCH RECOVERY (AFTER THE REIMBURSEMENT
OF EACH PARTY’S COSTS PURSUANT TO SECTION 8.4.4(A)) WITH RESPECT TO THE RELEVANT
PRODUCT IN SUCH QUARTER.  REPORTS SHALL PROVIDE A RECONCILIATION SHOWING THE
AMOUNT DUE.


4.4.3.       COMPUTATION.  ALL PAYMENTS DUE SHALL BE PAYABLE IN UNITED STATES
DOLLARS.  SUCH PAYMENTS SHALL BE WITHOUT DEDUCTION OF EXCHANGE, COLLECTION, OR
OTHER CHARGES, AND, SPECIFICALLY, WITHOUT DEDUCTION OF WITHHOLDING OR SIMILAR
TAXES OR OTHER GOVERNMENT IMPOSED FEES OR TAXES, EXCEPT AS OTHERWISE PERMITTED
PURSUANT TO THE DEFINITION OF “NET SALES”.


4.4.4.       INTEREST.  INTEREST SHALL BE PAYABLE ON THE AGGREGATE AMOUNT OF ANY
PAYMENTS THAT ARE NOT PAID ON OR BEFORE THE DATE SUCH PAYMENTS ARE DUE UNDER
THIS AGREEMENT AT A RATE PER ANNUM EQUAL TO THE LESSER OF (A) TWO PERCENTAGE
POINTS ABOVE THE PRIME RATE OF INTEREST, AS REPORTED BY THE WALL STREET JOURNAL
FOR THE APPLICABLE PERIOD, OR (B) THE HIGHEST RATE PERMITTED BY APPLICABLE LAW,
IN EACH CASE CALCULATED ON THE NUMBER OF DAYS SUCH PAYMENTS ARE PAID AFTER THE
DATE THEY ARE DUE.


4.4.5.       RECORD KEEPING.  SANDOZ AND MOMENTA SHALL KEEP, AND SHALL REQUIRE
THEIR AFFILIATES, DISTRIBUTORS, LICENSEES AND SUBLICENSEES TO KEEP, ACCURATE AND
COMPLETE ACCOUNTING RECORDS OF THE PRODUCTS SOLD UNDER THIS AGREEMENT AND ALL
OTHER RECORDS APPROPRIATE TO DETERMINE THE AMOUNT OF DEVELOPMENT COSTS, LEGAL
EXPENSES, PRODUCT-SPECIFIC PATENT COSTS, OTHER PATENT COSTS ALLOCATED PURSUANT
TO ARTICLE 8, MOMENTA THIRD PARTY ROYALTY OBLIGATIONS, THIRD PARTY ROYALTIES AND
COMMERCIALIZATION COSTS PAYABLE

32


--------------------------------------------------------------------------------



BY THE OTHER PARTY, AND OF MILESTONE PAYMENTS, SHARE OF SUBLICENSE INCOME, SHARE
OF RECOVERIES AS A RESULT OF ANY PROCEEDING DESCRIBED IN SECTION 8.4 OR FROM ANY
COUNTERCLAIM OR SIMILAR CLAIM ASSERTED IN A PROCEEDING DESCRIBED IN SECTIONS 8.5
OR 8.6, AND PROFIT INTEREST DUE TO THE OTHER PARTY, HEREUNDER (“PAYABLES
RECORDS”).  SUCH PAYABLES RECORDS SHALL BE RETAINED FOR AT LEAST [**] YEARS
FOLLOWING A GIVEN REPORTING PERIOD.


4.4.6.       AUDIT.  UPON [**] DAYS’ PRIOR WRITTEN NOTICE, EACH PARTY SHALL
PERMIT ITS BOOKS AND RECORDS OF PAYABLES RECORDS TO BE EXAMINED FOR A PARTICULAR
CALENDAR YEAR, NO MORE THAN ONCE ANNUALLY (PROVIDED, HOWEVER, THAT IF THE MOST
RECENT AUDIT CONDUCTED ON BEHALF OF SUCH PARTY DISCLOSED A DISCREPANCY, SUCH
PARTY MAY CONDUCT ANOTHER AUDIT WITHIN SUCH ANNUAL PERIOD AT LEAST [**] MONTHS
AFTER SUCH PRIOR AUDIT IS CONCLUDED), DURING NORMAL BUSINESS HOURS, BY AN
INDEPENDENT AUDITOR APPOINTED BY THE OTHER PARTY AND REASONABLY ACCEPTABLE TO
THE AUDITED PARTY, AND AT THE AUDITING PARTY’S EXPENSE, TO THE EXTENT NECESSARY
TO VERIFY THE ACCURACY OF THE INVOICES, REPORTS AND PAYMENTS DELIVERED BY THE
AUDITED PARTY UNDER THIS AGREEMENT.  ANY INFORMATION RECEIVED AS A RESULT OF
SUCH INSPECTION SHALL BE MAINTAINED AS THE AUDITED PARTY’S CONFIDENTIAL
INFORMATION.


4.4.7.       UNDERPAYMENT/OVERPAYMENT AND PAYMENT DISPUTES.  IN THE EVENT AN
EXAMINING AUDITOR SPECIFIED IN SECTION 4.4.6 CONCLUDES THAT AN UNDERPAYMENT OR
OVERPAYMENT WAS MADE, THE AUDITOR WILL SPECIFY SUCH IN A WRITTEN REPORT ALONG
WITH THE INFORMATION ON WHICH SUCH CONCLUSION IS BASED.  THIS REPORT WILL BE
SHARED PROMPTLY WITH THE AUDITED PARTY.  THE AMOUNT OF ANY SUCH UNDERPAYMENT OR
THE REIMBURSEMENT OF ANY SUCH OVERPAYMENT SHALL BE DUE AND PAYABLE BY THE
AUDITED PARTY WITHIN [**] DAYS OF THE DATE OF SUCH REPORT, TOGETHER WITH
INTEREST CALCULATED ON THE AMOUNT OF SUCH UNDERPAYMENT OR OVERPAYMENT IN THE
MANNER PROVIDED IN SECTION 4.4.4; PROVIDED THAT IF A PARTY DISPUTES THE
CONCLUSION OF THE AUDITOR, THE PARTIES WILL RESOLVE THE DISPUTE ACCORDING TO
ARTICLE 13.  IF THE UNDERPAYMENT BY THE AUDITED PARTY OR THE OVERPAYMENT BY THE
AUDITING PARTY DIFFERS BY GREATER THAN FIVE PERCENT (5%) FROM THE AMOUNT THAT
WAS OTHERWISE DUE, THE AUDITED PARTY SHALL PAY ALL OF THE COSTS OF SUCH REVIEW.


5.                    JOINT DEVELOPMENT AND COMMERCIALIZATION


5.1.          JOINT COLLABORATION.  SANDOZ AND MOMENTA SHALL JOINTLY COLLABORATE
IN THE DEVELOPMENT AND COMMERCIALIZATION OF THE PRODUCTS AND THE LEGAL
ACTIVITIES WITH RESPECT THERETO, USING COMMERCIALLY REASONABLE EFFORTS TO
DEVELOP THE PRODUCTS, TO ACHIEVE LEGAL CLEARANCE, TO BRING THE PRODUCTS TO THE
MARKET IN THE RELEVANT TERRITORIES WITHIN A COMMERCIALLY REASONABLE TIME PERIOD
(SUBJECT TO THE PROVISIONS OF SECTION 6.2) AND TO COMMERCIALIZE THE PRODUCTS IN
THE RELEVANT TERRITORY AND TO USE COMMERCIALLY REASONABLE EFFORTS TO MAXIMIZE
THE PROFITS FOR EACH SUCH PRODUCT THROUGHOUT THE RELEVANT TERRITORY.  THE GOAL
OF THE COLLABORATIVE PROGRAM IS TO DEVELOP, REGISTER AND COMMERCIALIZE THE
PRODUCTS AS FOLLOWS:  (A) THE COLLABORATION PRODUCTS AS FULLY-SUBSTITUTABLE, AND
(B) THE GLYCOPROTEIN PRODUCTS, WITH THE GOAL OF ACHIEVING FULL-SUBSTITUTABILITY,
OR AS A NON-SUBSTITUTABLE PRODUCT IF APPROPRIATE, AT THE DISCRETION OF SANDOZ,
SUBJECT TO SECTION 5.2.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
FINAL DECISION ON DEVELOPMENT, REGULATORY, LEGAL AND COMMERCIALIZATION STRATEGY
SHALL RESIDE WITH SANDOZ FOR THE GLYCOPROTEIN PRODUCTS, SUBJECT TO SECTION 5.2.

33


--------------------------------------------------------------------------------



5.2.          SANDOZ FINAL-DECISION MAKING AUTHORITY.  WITH RESPECT TO ANY
MATTER FOR WHICH SANDOZ HAS FINAL DECISION-MAKING AUTHORITY UNDER THE AGREEMENT
AND FOR WHICH THERE IS A DISAGREEMENT, THE FOLLOWING PROVISIONS SHALL APPLY: 
THE RELEVANT MATTER SHALL BE IDENTIFIED TO, AND DISCUSSED BY, THE JOC.  THE JOC
SHALL IN GOOD FAITH ATTEMPT TO RESOLVE THE MATTER.  IF THE JOC IS UNABLE TO
DECIDE OR RESOLVE SUCH MATTER, THEN SANDOZ SHALL HAVE THE DECIDING VOTE WITH
RESPECT TO SUCH DISPUTE; PROVIDED, HOWEVER, THAT SANDOZ SHALL CONSULT WITH, AND
GIVE DUE CONSIDERATION TO, MOMENTA’S INPUT WITH RESPECT THERETO; AND FURTHER
PROVIDED, HOWEVER, THAT WITH RESPECT TO PRE FINAL LEGAL CLEARANCE LAUNCH, THE
JSC SHALL BE SUBSTITUTED FOR THE JOC IN THE PRIOR PORTIONS OF THIS SECTION 5.2. 
IN NO EVENT MAY SANDOZ EXERCISE ITS FINAL-DECISION-MAKING AUTHORITY UNDER THIS
AGREEMENT TO (A) OBLIGATE MOMENTA TO SPEND MONEY OR DEVOTE RESOURCES OUTSIDE
THOSE PREVIOUSLY AGREED TO IN THE RELEVANT MUTUALLY-AGREED ANNUAL COLLABORATION
PLAN, (B) UNILATERALLY AMEND THE TERMS OF THIS AGREEMENT OR OVERRIDE MOMENTA’S
RIGHTS IN THIS AGREEMENT, OR (C) UNILATERALLY DETERMINE THAT IT HAS FULFILLED
ANY OBLIGATIONS UNDER THIS AGREEMENT OR THAT MOMENTA HAS BREACHED ANY
OBLIGATIONS UNDER THIS AGREEMENT.  EXCEPT WITH RESPECT TO ITS DECISION TO
PROCEED WITH PRE FINAL LEGAL CLEARANCE LAUNCH WITH RESPECT TO A PRODUCT IN A
COUNTRY, WHICH MAY BE MADE IN SANDOZ’S SOLE DISCRETION, SANDOZ SHALL EXERCISE
ITS FINAL DECISION-MAKING AUTHORITY IN GOOD FAITH AND IN A COMMERCIALLY
REASONABLE MANNER.


5.3.          [**].  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SANDOZ HAS
THE OPTION TO DEVELOP AND COMMERCIALIZE THE COPAXONE-REFERENCED PRODUCT
INDEPENDENTLY OF MOMENTA FOR [**]; PROVIDED, THAT, IF IT WISHES TO DO SO, IT
SHALL NOTIFY MOMENTA IN WRITING AT THE TIME WHEN SANDOZ FIRST APPROVES THE
COMMITMENT OF RESOURCES (CONSISTENT WITH ITS INTERNAL DECISION PROCESS) TO
DEVELOP THE COPAXONE-REFERENCED PRODUCT INDEPENDENTLY OF MOMENTA FOR [**]. 
IMMEDIATELY FOLLOWING SANDOZ’S APPROVAL OF THE COMMITMENT OF SUCH RESOURCES,
MOMENTA SHALL HAVE THE RIGHT, WITHOUT ANY FURTHER OBLIGATION TO SANDOZ, TO
DEVELOP AND COMMERCIALIZE THE COPAXONE-REFERENCED PRODUCT INDEPENDENTLY OF
SANDOZ FOR [**].


5.4.          JOINT PROJECT TEAM.  THE DEVELOPMENT AND COMMERCIALIZATION
ACTIVITIES AND LEGAL ACTIVITIES FOR EACH PRODUCT SHALL BE CONDUCTED AND MANAGED
ON AN ON-GOING BASIS THROUGH A JOINT PROJECT TEAM FOR SUCH PRODUCT (EACH SUCH
TEAM, A “JPT”); PROVIDED, HOWEVER, THAT SANDOZ SHALL BE RESPONSIBLE FOR THE
DAY-TO-DAY MANAGEMENT OF SUCH COMMERCIALIZATION ACTIVITIES, SUBJECT TO THE
OVERSIGHT OF THE RELEVANT JPT AND IN ACCORDANCE WITH THE ANNUAL COLLABORATION
PLAN.  EACH JPT SHALL HAVE ONE (1) JOINT PROJECT TEAM LEADER (EACH, A “JPTL”). 
EACH PARTY SHALL DESIGNATE A LOCAL PROJECT LEADER (EACH, AN “LPL”) TO FUNCTION
AS THE LIAISON AND TO COORDINATE EFFORTS AND COMMUNICATION FOR SUCH JPT WITHIN
SUCH PARTY WITH RESPECT TO SUCH PRODUCT.  THE JPTL FOR EACH GLYCOPROTEIN PRODUCT
SHALL BE SELECTED BY SANDOZ; THE JPTL FOR THE COPAXONE-REFERENCED PRODUCT SHALL
BE SELECTED BY MOMENTA; AND THE JPTL FOR THE LOVENOX-REFERENCED PRODUCT SHALL BE
SELECTED BY THE JOC.  EACH JPTL SHALL REPORT TO THE AMS.  EACH JPT SHALL BE
RESPONSIBLE, VIA OVERSIGHT BY THE JPTL WITH RESPECT TO THE RELEVANT PRODUCT,
FOR:  (A) EXECUTING ALL ON-GOING ASPECTS OF THE DEVELOPMENT AND
COMMERCIALIZATION OF, AND THE LEGAL ACTIVITIES WITH RESPECT TO, SUCH PRODUCT;
(B) PREPARING AND SUBMITTING TO THE ALLIANCE MANAGERS ANNUAL COLLABORATION PLANS
FOR EACH CONTRACT YEAR; (C) DISCUSSING AND RESOLVING ONGOING ISSUES; (D)
PERIODICALLY REPORTING TO THE JOC, THROUGH THE JAM, AND REFERRING ANY DISPUTES
NOT RESOLVED BY THE JPTS TO THE JOC FOR RESOLUTION; AND (E) PERIODICALLY
REPORTING TO THE JOC AND THE LEGAL/INTELLECTUAL PROPERTY TEAM THE STATUS OF
INTELLECTUAL PROPERTY RELEVANT TO THE COLLABORATIVE PROGRAM.  EACH JPT SHALL
ONLY ACT UNANIMOUSLY AND EACH PARTY, ACTING THROUGH ITS REPRESENTATIVES, SHALL
HAVE ONE VOTE ON EACH JPT.  EACH JPT WILL BE COMPOSED OF FUNCTIONAL AREA
REPRESENTATIVES WHO ARE DIRECTLY INVOLVED WITH AND

34


--------------------------------------------------------------------------------



RESPONSIBLE FOR DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES AND LEGAL
ACTIVITIES (WHICH MAY INCLUDE, BUT ARE NOT LIMITED TO, ANALYTICS,
CHARACTERIZATION, PROCESS DEVELOPMENT, BIOEQUIVALENCE/CLINICAL, REGULATORY,
INTELLECTUAL PROPERTY/LEGAL, COMMERCIALIZATION AND SUPPLY CHAIN, EACH AS
APPROPRIATE FOR THE STAGE OF DEVELOPMENT OR COMMERCIALIZATION OF THE RELEVANT
PRODUCT) PER THE RELEVANT ANNUAL COLLABORATION PLAN.  THE JOC MAY ALTER THE
FUNCTIONAL COMPOSITION OF AND REPRESENTATION ON A JPT OVER TIME AS APPROPRIATE. 
MOMENTA AND SANDOZ MAY EACH CHANGE ITS JPT REPRESENTATIVES AT ANY TIME BY GIVING
WRITTEN NOTICE TO THE OTHER.  ADDITIONAL REPRESENTATIVES OF A PARTY MAY ATTEND
MEETINGS OF THE JPTS ON AN AD HOC INVITED BASIS AS APPROPRIATE.  EACH JPT SHALL
MEET AT LEAST MONTHLY DURING THE COURSE OF THE COLLABORATIVE PROGRAM.  WITHIN
[**] DAYS AFTER EACH MEETING, THE JPT (VIA THE JPTL AND LPL) WILL PROVIDE THE
ALLIANCE MANAGERS WITH A WRITTEN REPORT DESCRIBING THE STATUS OF THE
COLLABORATIVE PROGRAM WITH RESPECT TO THE RELEVANT PRODUCT, INCLUDING, WITHOUT
LIMITATION, A SUMMARY OF THE RESULTS AND PROGRESS TO DATE, THE STATUS OF THE
THEN-CURRENT BUDGET IN THE RELEVANT ANNUAL COLLABORATION PLAN (ACTUALS VS.
ESTIMATES), PROJECT TIMELINES, CRITICAL PATH ISSUES AND ANY OTHER ISSUES
REQUIRING RESOLUTION, PROPOSED SOLUTIONS TO SUCH ISSUES, AND THE AGREED
RESOLUTION OF PREVIOUSLY REPORTED ISSUES.


5.5.          ALLIANCE MANAGERS.  EACH PARTY SHALL APPOINT A SENIOR
REPRESENTATIVE WHO POSSESSES A GENERAL UNDERSTANDING OF THE RELEVANT TECHNICAL,
REGULATORY, COMMERCIAL AND LEGAL ISSUES TO ACT AS ITS ALLIANCE MANAGER (EACH, AN
“AM” OR “ALLIANCE MANAGER”).  THE AMS SHALL BE CHARGED WITH CREATING AND
MAINTAINING A COLLABORATIVE AND EFFICIENT WORK ENVIRONMENT WITHIN AND AMONG THE
COMMITTEES.  THE AMS SHALL ENSURE EFFICIENT AND RESPONSIVE COMMUNICATION AMONG
EACH JPT, THE JOC, AND THE JSC.  THE AMS WILL ALSO BE RESPONSIBLE FOR:  (A)
SEEKING CONSENSUS (BOTH INTERNALLY, WITHIN HIS/HER RESPECTIVE PARTY’S
ORGANIZATION, AS WELL AS TOGETHER, BETWEEN THE PARTIES) REGARDING KEY STRATEGY
AND COLLABORATIVE PROGRAM ISSUES; (B) COORDINATING THE VARIOUS ACTIVITIES OF
EACH JPTL AND LPL, IF APPROPRIATE, IN DEVELOPING AND EXECUTING GLOBAL STRATEGIES
AND PLANS FOR THE PRODUCTS; AND (C) IDENTIFYING AND RAISING CROSS-COUNTRY
(WITHIN THE RELEVANT TERRITORY), CROSS-PARTY AND/OR CROSS-FUNCTIONAL DISPUTES TO
THE JOC IN A TIMELY MANNER.  THE JAM WILL BE RESPONSIBLE FOR:  (Y) ASSISTING THE
JOC AND JSC CO-CHAIRS IN SETTING APPROPRIATE MEETING AGENDAS, AND PREPARING
MEETING MINUTES, AS APPROPRIATE, IN A FORMAT AGREED UPON WITH THE JOC AND JSC,
RESPECTIVELY; AND (Z) IN COLLABORATION WITH THE OTHER AM, DRAFTING AND REVISING
ON A REGULAR BASIS A MONTHLY EXECUTIVE SUMMARY OF THE STATUS OF THE
COLLABORATIVE PROGRAM, IN A FORMAT AGREED UPON WITH THE JSC, AND PROVIDING SUCH
SUMMARY TO THE JSC AND JOC.  SANDOZ MAY SELECT THE INITIAL JAM FROM AMONG THE
INITIAL AMS; PROVIDED, HOWEVER, THAT THE JOC MAY CHANGE THE JAM BY SELECTING
FROM BETWEEN THE THEN-CURRENT AMS.


5.6.          JOINT OPERATING COMMITTEE.  THE JOINT OPERATING COMMITTEE (“JOC”)
SHALL CONSIST OF SIX (6) MEMBERS, THREE (3) REPRESENTATIVES FROM EACH PARTY,
EACH OF WHOM SHALL HAVE THE AUTHORITY, EXPERIENCE AND SENIORITY SUFFICIENT TO
ENABLE HIM OR HER TO MAKE DECISIONS ON BEHALF OF THE PARTY HE OR SHE REPRESENTS,
AND EACH JOC MEMBER WILL HAVE THE SUFFICIENT CAPACITY AND SHALL COMMIT
SUFFICIENT EFFORT TO MANAGE ALL ASPECTS OF THE COLLABORATION.  EACH AM SHALL BE
INVITED TO JOC MEETINGS AS GUESTS OF THE JOC.  ONE MEMBER FROM AMONG EACH
PARTY’S JOC MEMBERS WHO ARE MEMBERS OF SUCH PARTY’S MANAGEMENT TEAM WILL BE
SELECTED AS CO-CHAIR.  THE JOC MEMBERSHIP SHALL BE APPROVED BY THE JSC AND THE
JSC SHALL SELECT THE CO-CHAIRS OF THE JOC FROM AMONG THE THEN-CURRENT MEMBERS;
PROVIDED, HOWEVER, THAT THE INITIAL JOC CO-CHAIRS WILL BE SANDOZ’S VICE
PRESIDENT AND GLOBAL HEAD OF BIOPHARMACEUTICAL DEVELOPMENT (OR THE EQUIVALENT)
AND MOMENTA’S SENIOR VICE PRESIDENT, STRATEGIC BUSINESS OPERATIONS (OR THE
EQUIVALENT).

35


--------------------------------------------------------------------------------



MOMENTA AND SANDOZ MAY EACH CHANGE ITS JOC REPRESENTATIVES OR DESIGNATED
CO-CHAIRS AT ANY TIME BY GIVING WRITTEN NOTICE TO THE OTHER.  THE JOC SHALL MEET
AT LEAST [**] MONTH.


5.7.          JOC RESPONSIBILITIES.  THE JOC SHALL BE RESPONSIBLE FOR:  (A)
OVERSEEING EACH PRODUCT’S ONGOING DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES
AND LEGAL ACTIVITIES UNDER THE COLLABORATIVE PROGRAM (INCLUDING, WITHOUT
LIMITATION, (I) DETERMINING THE STRATEGY TO ACHIEVE LEGAL CLEARANCE, INCLUDING,
WITHOUT LIMITATION, THE STRATEGY WITH RESPECT TO PARAGRAPH IV FILINGS AND
FOREIGN EQUIVALENTS, AND PATENT LITIGATION, AND (II) DETERMINING THE PATENT
PROSECUTION AND ENFORCEMENT STRATEGY WITH RESPECT TO THE JOINT COLLABORATION IP,
THE COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS AND THE GLYCOPROTEIN
PRODUCT-RELATED PATENT RIGHTS); (B) PROVIDING OVERALL GUIDANCE TO THE JPTS; (C)
REVIEWING AND ENDORSING TO THE JSC EACH PRODUCT’S ANNUAL COLLABORATION PLAN, OR
ANY CHANGES THERETO, INCLUDING WITHOUT LIMITATION, THE BUDGETS CONTAINED
THEREIN, PURSUANT TO SECTION 5.13, AND ANY CHANGES THERETO; (D) REVIEWING EACH
JPT’S PROGRESS TOWARD MILESTONES IN THE ANNUAL COLLABORATION PLANS AND UPDATING
SUCH PROGRESS AT LEAST EVERY [**] MONTHS; (E) ESTABLISHING A REGULATORY AND
POLICY STRATEGY TEAM AS DESCRIBED IN SECTION 7.6; (F) ESTABLISHING A LEGAL /
INTELLECTUAL PROPERTY TEAM (THE “LEGAL /INTELLECTUAL PROPERTY TEAM”) TO PROVIDE
STRATEGIC SUPPORT WITH RESPECT TO LEGAL AND INTELLECTUAL PROPERTY STRATEGY
MATTERS FOR THE PRODUCTS; (G) ATTEMPTING TO RESOLVE DISPUTES WITHIN ANY JPT; (H)
REFERRING ANY DISPUTES NOT RESOLVED BY THE JOC TO THE JSC FOR RESOLUTION; AND
(I) PERFORMING SUCH OTHER TASKS AND UNDERTAKING SUCH OTHER RESPONSIBILITIES AS
ARE SET FORTH IN THIS AGREEMENT.  THE JOC SHALL ONLY ACT UNANIMOUSLY AND EACH OF
MOMENTA AND SANDOZ, ACTING THROUGH ITS REPRESENTATIVES, SHALL HAVE ONE VOTE ON
THE JOC.


5.8.          JOINT STEERING COMMITTEE.  THE JOINT STEERING COMMITTEE (“JSC”)
SHALL CONSIST OF SIX (6) MEMBERS, THREE (3) REPRESENTATIVES FROM EACH OF SANDOZ
AND MOMENTA, EACH OF WHOM SHALL HAVE THE AUTHORITY, EXPERIENCE AND SENIORITY
SUFFICIENT TO ENABLE HIM OR HER TO MAKE FINAL DECISIONS ON BEHALF OF THE PARTY
HE OR SHE REPRESENTS, AND EACH JSC MEMBER WILL HAVE THE SUFFICIENT CAPACITY AND
SHALL COMMIT SUFFICIENT EFFORT TO MANAGE ALL ASPECTS OF THE COLLABORATION.  ONE
MEMBER FROM AMONG EACH PARTY’S JSC MEMBERS WHO ARE MEMBERS OF SUCH PARTY’S
EXECUTIVE MANAGEMENT TEAM WILL BE SELECTED AS CO-CHAIR.  FOR ONE (1) YEAR AFTER
THE EFFECTIVE DATE, THE CO-CHAIRS SHALL BE SANDOZ’S CHIEF EXECUTIVE OFFICER, AND
MOMENTA’S CHIEF EXECUTIVE OFFICER.  MOMENTA AND SANDOZ MAY EACH CHANGE ITS JSC
REPRESENTATIVES OR DESIGNATED CO-CHAIRS AT ANY TIME AFTER THE FIRST ANNIVERSARY
OF THE EFFECTIVE DATE (OR EARLIER IF A REPRESENTATIVE OR CO-CHAIR IS NO LONGER
EMPLOYED BY THE RELEVANT PARTY OR IS UNAVAILABLE TO SERVE DUE TO DISABILITY) BY
GIVING WRITTEN NOTICE TO THE OTHER; PROVIDED, HOWEVER, THAT A PARTY’S CO-CHAIR
MUST DIRECTLY REPORT TO SUCH PARTY’S CHIEF EXECUTIVE OFFICER.


5.9.          JSC ADMINISTRATION.  THE JSC CO-CHAIRS SHALL BE RESPONSIBLE FOR
CALLING MEETINGS OF THE JSC AND FOR LEADING THE MEETINGS.  THE JSC SHALL MEET AT
LEAST [**] TIMES ANNUALLY DURING THE COURSE OF THE COLLABORATIVE PROGRAM. 
FOLLOWING EACH JSC MEETING, THE AMS SHALL JOINTLY PREPARE DRAFT MEETING MINUTES,
AND SHALL SUBMIT SUCH DRAFT MINUTES TO THE JSC CO-CHAIRS WITHIN [**] DAYS OF
SUCH MEETING TO ALLOW ADEQUATE REVIEW AND COMMENT.  MINUTES SHALL PROVIDE A
DESCRIPTION OF THE DISCUSSIONS HELD AT THE MEETING AND A LIST OF ANY ACTIONS,
DECISIONS OR DETERMINATIONS APPROVED BY THE JSC.  MINUTES OF EACH JSC MEETING
SHALL BE APPROVED OR DISAPPROVED, AND REVISED AS NECESSARY, AT THE NEXT MEETING
AND, FOLLOWING APPROVAL, SHALL BE SIGNED BY THE JSC CO-CHAIRS.  FINAL MINUTES OF
EACH MEETING SHALL BE DISTRIBUTED TO THE MEMBERS OF THE JSC BY THE JSC
CO-CHAIRS.  THE JSC SHALL ONLY ACT UNANIMOUSLY AND EACH OF MOMENTA AND

36


--------------------------------------------------------------------------------



SANDOZ, ACTING THROUGH ITS REPRESENTATIVES, SHALL HAVE ONE VOTE ON THE JSC. 
DISPUTES SHALL BE RESOLVED PURSUANT TO ARTICLE 13.


5.10.        JSC RESPONSIBILITIES.  THE JSC SHALL BE RESPONSIBLE FOR:  (A)
OVERSEEING THE BROAD STRATEGY OF THE COLLABORATIVE PROGRAM; (B) FINAL APPROVAL
OF ANNUAL COLLABORATION PLANS AND ANY CHANGES THERETO, WITH THE GOAL OF
APPROVING OR REJECTING (I) SUCH PLAN WITHIN [**] DAYS OF THE PROPOSAL OF SUCH
PLAN AND (II) ANY CHANGES THERETO WITHIN [**] BUSINESS DAYS OF THE PROPOSAL OF
SUCH CHANGE; (C) RESOLVING DISPUTES WITHIN THE JOC; AND (D) PERFORMING SUCH
OTHER TASKS AND UNDERTAKING SUCH OTHER RESPONSIBILITIES AS ARE SET FORTH IN THIS
AGREEMENT.


5.11.        JPT, JOC AND/OR JSC MEETINGS.  THE LOCATION OF MEETINGS OF THE
JPTS, JOC AND JSC SHALL ALTERNATE BETWEEN SANDOZ’S PRINCIPAL PLACE OF BUSINESS
AND MOMENTA’S PRINCIPAL PLACE OF BUSINESS, OR AS OTHERWISE AGREED BY THE
PARTIES.  THE JPTS, JOC AND JSC MAY ALSO MEET BY MEANS OF A TELEPHONE CONFERENCE
CALL OR VIDEOCONFERENCE.  EACH PARTY SHALL USE REASONABLE EFFORTS TO CAUSE ITS
REPRESENTATIVES TO ATTEND SUCH MEETINGS.  IF A REPRESENTATIVE OF A PARTY IS
UNABLE TO ATTEND A MEETING, SUCH PARTY MAY DESIGNATE AN ALTERNATE TO ATTEND SUCH
MEETING IN PLACE OF THE ABSENT REPRESENTATIVE.  IN ADDITION, EACH OF MOMENTA AND
SANDOZ MAY, AT ITS DISCRETION, INVITE NON-VOTING EMPLOYEES, AND, WITH THE
CONSENT OF SANDOZ AND MOMENTA, RESPECTIVELY, CONSULTANTS OR SCIENTIFIC ADVISORS,
TO ATTEND THE MEETINGS OF THE JOC OR JSC TO, AMONG OTHER THINGS, REVIEW AND
DISCUSS THE COLLABORATIVE PROGRAM AND ITS RESULTS.  EITHER MOMENTA OR SANDOZ MAY
CONVENE A SPECIAL MEETING OF THE JPTS, JOC OR JSC FOR THE PURPOSE OF RESOLVING
DISPUTES.


5.12.        TERMINATION OF COMMITTEES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, NO COMMITTEE (OR ANY OTHER COMMITTEE WHICH THE PARTIES MAY
ESTABLISH ON WHICH MEMBERS OF BOTH PARTIES PARTICIPATE) SHALL REMAIN IN
EXISTENCE AFTER JULY 25, 2031, THE TWENTY-FIFTH (25TH) ANNIVERSARY OF THE MOU
EFFECTIVE DATE.  IN THE EVENT THAT EITHER PARTY DESIRES TO CONTINUE THE
AFOREMENTIONED ACTIVITIES AFTER SUCH DATE, AND SUCH DESIRE IS RAISED IN THE JSC
AFTER JULY 25, 2030 BUT BEFORE JULY 25, 2031, THE PARTIES WILL DISCUSS AN
EXTENSION IN GOOD FAITH.


5.13.        ANNUAL COLLABORATION PLANS.  THE PARTIES SHALL UNDERTAKE THE
COLLABORATIVE PROGRAM IN ACCORDANCE WITH THE ANNUAL COLLABORATION PLANS.  EACH
JPT SHALL PREPARE THE ANNUAL COLLABORATION PLAN FOR THE RELEVANT PRODUCT (A) FOR
THE FIRST CONTRACT YEAR WITHIN [**] DAYS AFTER THE EFFECTIVE DATE, AND (B) FOR
THE SECOND CONTRACT YEAR AND SUBSEQUENT CONTRACT YEARS AT LEAST [**] DAYS PRIOR
TO THE COMMENCEMENT OF SUCH CONTRACT YEAR.  THE JSC SHALL REVIEW AND APPROVE THE
ANNUAL COLLABORATION PLANS (I) FOR THE FIRST CONTRACT YEAR WITHIN [**] DAYS
AFTER IT HAS BEEN PRESENTED TO THE JSC, AND (II) FOR THE SECOND CONTRACT YEAR
AND SUBSEQUENT CONTRACT YEARS AT LEAST [**] DAYS PRIOR TO THE COMMENCEMENT OF
SUCH CONTRACT YEAR.  THE JPTS SHALL PREPARE AND SUBMIT TO THE JOC FOR REVIEW AND
ENDORSEMENT, AND THE JSC SHALL REVIEW AND APPROVE, UPDATES AND AMENDMENTS, AS
APPROPRIATE, TO THE THEN-CURRENT ANNUAL COLLABORATION PLANS DURING THE COURSE OF
THE APPLICABLE CONTRACT YEAR.  EACH ANNUAL COLLABORATION PLAN SHALL BE
CONSISTENT WITH THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT.  EACH ANNUAL
COLLABORATION PLAN SHALL SPECIFY, AMONG OTHER THINGS, WITH RESPECT TO THE
RELEVANT PRODUCT, (A) SPECIFIC OBJECTIVES OF THE COLLABORATIVE PROGRAM DURING
THE APPLICABLE CONTRACT YEAR, (B) SPECIFIC ACTIVITIES TO BE PERFORMED BY EACH
PARTY, OR BY THIRD PARTIES, IN SUPPORT OF THE COLLABORATIVE PROGRAM DURING THE
APPLICABLE CONTRACT YEAR, WITH PRIMARY RESPONSIBILITY FOR EXECUTING SPECIFIC
FUNCTIONS DETERMINED IN GOOD FAITH BY THE RELEVANT JPT ACCORDING TO THE PARTIES’
RESPECTIVE CAPABILITIES AND EXPERTISE, AND (C) A BUDGET REFLECTING THE RESOURCES
(INCLUDING FTES) TO BE ASSIGNED AND AMOUNTS

37


--------------------------------------------------------------------------------



EXPENDED BY EACH PARTY IN SUPPORT OF THE COLLABORATIVE PROGRAM.  IN PARTICULAR,
TO SUPPORT THE DEVELOPMENT AND COMMERCIALIZATION OF, AND LEGAL ACTIVITIES WITH
RESPECT TO, THE PRODUCTS, THE RELEVANT ANNUAL COLLABORATION PLAN SHALL SPECIFY
THE ACTIVITIES TO BE PERFORMED BY EACH PARTY, OR BY THIRD PARTIES, AND THE
RELATED RESOURCES (INCLUDING FTES) TO BE ASSIGNED AND THE STRATEGIC MARKETING
PLAN FOR THE RELEVANT PRODUCT IN THE RELEVANT TERRITORY.  IN PREPARING THE
INITIAL ANNUAL COLLABORATION PLANS, THE RELEVANT JPT SHALL ASSIGN SPECIFIC
ACTIVITIES TO THE RELEVANT PARTY(IES).  WHILE ALL ACTIVITIES WILL BE CONSIDERED
JOINT ACTIVITIES WITHIN THE COLLABORATION, THE JPTS SHALL ASSIGN SPECIFIC
ACTIVITIES TO THE RELEVANT PARTY(IES) TO EXECUTE.  THE ANNUAL COLLABORATION
PLANS, TO BE APPROVED BY THE JSC, WILL INCLUDE A COMPLETE LIST OF ACTIVITIES AND
THE ASSIGNMENT OF THE RELEVANT PARTY(IES) FOR EACH SUCH ACTIVITY.  WHILE A GIVEN
PARTY MAY BE ASSIGNED THE LEAD RESPONSIBILITY FOR AN ACTIVITY, IT WILL BE THE
RESPONSIBILITY OF SUCH PARTY TO ACHIEVE CROSS-COMPANY ALIGNMENT ON THE STRATEGY
AND THE PLANS TO COMPLETE THE ACTIVITY CONSISTENT WITH THE INTEGRATED STRATEGY
AS DEFINED IN THE ANNUAL COLLABORATION PLANS.


5.14.        COMPLIANCE WITH LAWS.  EACH PARTY AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO CARRY OUT ALL WORK ASSIGNED TO SUCH PARTY IN THE ANNUAL
COLLABORATION PLANS AND ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT IN MATERIAL
COMPLIANCE WITH ALL APPLICABLE FEDERAL, NATIONAL, MULTINATIONAL, STATE,
PROVINCIAL OR LOCAL REGULATORY LAWS, REGULATIONS AND GUIDELINES GOVERNING THE
CONDUCT OF SUCH WORK, INCLUDING, WITHOUT LIMITATION, (A) THE FD&C ACT AND ANY
APPLICABLE IMPLEMENTING REGULATIONS, AND RELEVANT FOREIGN EQUIVALENTS THEREOF;
(B) CGMPS; (C) ALL OTHER APPLICABLE FDA GUIDELINES AND RELEVANT GUIDELINES OF
APPLICABLE REGULATORY AUTHORITIES; (D) ALL OTHER APPLICABLE LAWS AND
REGULATIONS, INCLUDING ALL APPLICABLE FEDERAL, NATIONAL, MULTINATIONAL, STATE,
PROVINCIAL AND LOCAL ENVIRONMENTAL, HEALTH AND SAFETY LAWS AND REGULATIONS IN
EFFECT AT THE TIME AND PLACE OF MANUFACTURE OF A PRODUCT; AND (E) ALL APPLICABLE
EXPORT AND IMPORT CONTROL LAWS AND REGULATIONS.


5.15.        LEGAL CLEARANCE.  SANDOZ SHALL HAVE SOLE RESPONSIBILITY TO MAKE
DECISIONS WITH RESPECT TO LEGAL CLEARANCE (EXCEPT WITH RESPECT TO THE
DETERMINATION OF WHETHER LEGAL CLEARANCE HAS OCCURRED, WHICH SHALL BE DETERMINED
IN ACCORDANCE WITH THE DEFINITIONS HEREIN OF FINAL ROW LEGAL CLEARANCE AND FINAL
U.S. LEGAL CLEARANCE, AS APPLICABLE); PROVIDED, THAT SUCH DECISIONS ARE
GENERALLY CONSISTENT WITH THE STRATEGY SET THEREFOR BY THE JOC.  SANDOZ SHALL
SELECT COUNSEL TO ASSIST WITH PATENT LITIGATION OCCURRING IN THE CONTEXT OF
LEGAL CLEARANCE, WHICH COUNSEL SHALL BE REASONABLY ACCEPTABLE TO MOMENTA.


6.                    ADDITIONAL COMMERCIALIZATION PROVISIONS


6.1.          REVIEW AND OVERSIGHT.  OTHER THAN WITH RESPECT TO SECTION 6.2,
WHICH ACTIVITIES SHALL BE IN THE SOLE DISCRETION OF SANDOZ, BUT SUBJECT TO
SECTION 5.2, ALL RESPONSIBILITIES OF THE PARTIES WITH RESPECT TO
COMMERCIALIZATION OF THE PRODUCTS SHALL BE SUBJECT TO THE OVERSIGHT AND REVIEW
OF THE JSC AS SET FORTH IN ARTICLE 5.  NOTWITHSTANDING SECTIONS 1.89, 13.2, OR
ANY OTHER PROVISION OF THIS AGREEMENT (OTHER THAN SECTION 5.2), SANDOZ OR ITS
SUBLICENSEES SHALL HAVE THE RIGHT TO SET ALL OF THE PRICES FOR THE SALE OF
PRODUCTS TO THIRD PARTIES WHICH ARE THEIR IMMEDIATE CUSTOMERS IN THE RELEVANT
TERRITORIES; PROVIDED, THAT, WITH RESPECT TO THE COLLABORATION PRODUCTS, SUCH
PRICES ARE GENERALLY CONSISTENT WITH THE PRICING STRATEGY SET THEREFOR BY THE
JSC, ALTHOUGH THE PARTIES RECOGNIZE THAT SANDOZ SHALL HAVE THE FLEXIBILITY TO
CHANGE SUCH PRICES IN ORDER TO RESPOND TO SPECIFIC MARKET CONDITIONS, AND, WITH
RESPECT TO THE GLYCOPROTEIN PRODUCTS, THE JSC SHALL DISCUSS PRICING STRATEGY FOR
SUCH PRICES.  SANDOZ OR ITS SUBLICENSEES SHALL BE RESPONSIBLE FOR THE

38


--------------------------------------------------------------------------------



DISTRIBUTION AND SALE OF THE PRODUCTS AND FOR INVOICING AND BOOKING SALES OF THE
PRODUCTS IN THE RELEVANT TERRITORIES. THE NAME OF EACH COLLABORATION PRODUCT
SHALL BE THE GENERIC NAME OF THE COMPOUND IT CONTAINS UNLESS THE PARTIES
MUTUALLY AGREE THAT ITS NAME SHALL INCLUDE A TRADEMARK OR TRADENAME OR BE
PROTECTED AS A TRADEMARK (A “BRANDED COLLABORATION PRODUCT”).  FOR EACH BRANDED
COLLABORATION PRODUCT, SANDOZ MAY NAME SUCH PRODUCT; PROVIDED, THAT SUCH NAME
SHALL NOT INCLUDE ANY TRADEMARK OR TRADENAME OR A PART THEREOF THAT USES THE
NAME “MOMENTA”, “SANDOZ” OR A DERIVATIVE OF THE FOREGOING OR ANY OTHER TRADEMARK
OR PART OR DERIVATIVE THEREOF THAT IS THE NAME OR DERIVATIVE OF A NAME OF ANY
MOMENTA AFFILIATE OR SANDOZ AFFILIATE, WITHOUT THE PRIOR APPROVAL OF MOMENTA. 
ONCE SANDOZ, ITS AFFILIATE OR SUBLICENSEE BEGINS SELLING A PARTICULAR PRODUCT IN
A PARTICULAR COUNTRY IN THE RELEVANT TERRITORY, SANDOZ SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO SELL SUCH PRODUCT IN SUCH COUNTRY IN SUCH TERRITORY,
ITSELF OR THROUGH ITS AFFILIATES OR SUBLICENSEES, UNLESS SANDOZ MAKES A
COMMERCIALLY REASONABLE DECISION TO CEASE SELLING SUCH PRODUCT IN SUCH COUNTRY.


6.2.          PRE FINAL LEGAL CLEARANCE LAUNCH.  NOTWITHSTANDING ANY OTHER
PROVISION IN THIS AGREEMENT, THE PARTIES AGREE THAT IF APPLICATION FINAL
APPROVAL FOR A PRODUCT HAS BEEN OBTAINED IN A COUNTRY IN THE RELEVANT TERRITORY
BUT FINAL ROW LEGAL CLEARANCE OR FINAL U.S. LEGAL CLEARANCE (AS APPLICABLE) HAS
NOT YET BEEN OBTAINED WITH RESPECT TO SUCH PRODUCT IN SUCH COUNTRY, SANDOZ MAY,
IN ITS SOLE DISCRETION, AFTER REASONABLE CONSULTATION WITH AND DUE CONSIDERATION
OF INPUT FROM MOMENTA, DECIDE WHETHER TO PROCEED WITH LAUNCH OF SUCH PRODUCT IN
SUCH COUNTRY, OR TO DEFER LAUNCH UNTIL FINAL ROW LEGAL CLEARANCE OR FINAL U.S.
LEGAL CLEARANCE, RESPECTIVELY, HAS BEEN OBTAINED WITH RESPECT TO SUCH PRODUCT IN
SUCH COUNTRY; SUBJECT TO THE PENULTIMATE SENTENCE OF SECTION 5.2.  UPON DECIDING
TO PROCEED WITH PRE FINAL LEGAL CLEARANCE LAUNCH WITH RESPECT TO SUCH PRODUCT IN
SUCH COUNTRY, SANDOZ SHALL PROMPTLY NOTIFY MOMENTA OF SUCH DECISION.


7.                    REGULATORY MATTERS


7.1.          REVIEW AND OVERSIGHT.  ALL RESPONSIBILITIES UNDER THIS ARTICLE 7
SHALL BE SUBJECT TO THE REVIEW AND OVERSIGHT OF THE COMMITTEES AS SET FORTH IN
ARTICLE 5.


7.2.          APPLICATION FILING.  SANDOZ SHALL FILE APPLICATION(S) IN
ACCORDANCE WITH THE RELEVANT ANNUAL COLLABORATION PLANS FOR EACH PRODUCT IN THE
RELEVANT TERRITORY UNDER SANDOZ’S NAME.  IF THE U.S. TERRITORY APPLICATION FOR
THE COPAXONE-REFERENCED PRODUCT INCLUDES A PARAGRAPH IV CERTIFICATION, SANDOZ
SHALL ALSO PROVIDE TO THE APPLICABLE INNOVATOR NOTICE, AS REQUIRED BY 21 U.S.C.
§ 355(B)(3) OR 21 U.S.C. § 355(J)(2)(B), RESPECTIVELY.


7.3.          OWNERSHIP OF THE APPLICATIONS.  SANDOZ SHALL OWN ALL APPLICATIONS
FOR THE APPLICABLE PRODUCT IN THE RELEVANT TERRITORY, SUBJECT TO SECTION 2.1.2.


7.4.          APPLICATION RESPONSIBILITY.  THE JSC SHALL DETERMINE THE
RESPONSIBILITIES OF EACH PARTY WITH RESPECT TO THE PREPARATION OF THE
APPLICATIONS FOR THE PRODUCTS FOR THE RELEVANT TERRITORIES AND RELATED
ACTIVITIES.  MOMENTA SHALL BE RESPONSIBLE FOR COMPILING MODULES OF ANY
REGISTRATION DOSSIER WHICH ARE RELATED TO ITS ACTIVITIES HEREUNDER AND TO
PROVIDE ANSWERS THAT CAN BE GIVEN TO THE RELEVANT REGULATORY AUTHORITY THEREFOR.


7.5.          REGULATORY INTERACTION.  EXCEPT AS PROVIDED IN SECTION 7.6, THE
JSC SHALL DETERMINE THE RESPONSIBILITIES OF EACH PARTY WITH RESPECT TO
INTERACTIONS WITH THE FDA OR OTHER

39


--------------------------------------------------------------------------------



REGULATORY AUTHORITY WITH RESPECT TO THE PRODUCTS IN THE RELEVANT TERRITORIES;
PROVIDED, HOWEVER, THAT ADVERSE EVENT REPORTING OBLIGATIONS WITH RESPECT TO THE
PRODUCTS SHALL BE THE PRIMARY RESPONSIBILITY OF SANDOZ, WITH MOMENTA’S
ASSISTANCE IF REASONABLY REQUESTED BY SANDOZ.


7.6.          REGULATORY POLICY.  THE JOC SHALL ESTABLISH A TEAM (THE
“REGULATORY AND POLICY STRATEGY TEAM”) TO PROVIDE OVERALL STRATEGIC SUPPORT TO
THE COLLABORATIVE PROGRAM.  THE REGULATORY AND POLICY STRATEGY TEAM SHALL
DEVELOP A PLAN DETAILING REGULATORY, LEGISLATIVE AND PUBLIC POLICY ACTIVITIES,
AND EACH PARTY’S RESPONSIBILITY, TO ARTICULATE AND PRESENT TO KEY THOUGHT
LEADERS AND DECISIONS MAKERS A SCIENTIFIC BASIS FOR THE GRANTING OF MARKETING
APPROVAL FOR FULLY-SUBSTITUTABLE VERSIONS OF THE PRODUCTS AND TO FACILITATE THE
ESTABLISHMENT OF ABRIDGED REGULATORY AND LEGAL PATHWAYS IN THE TERRITORY TO
ENABLE THE GRANTING OF MARKETING APPROVAL OF FULLY-SUBSTITUTABLE VERSIONS OF THE
PRODUCTS REGULATED UNDER THE USA FD&C AND PUBLIC HEALTH SERVICE ACT AND/OR
FOREIGN EQUIVALENT.


8.                    INTELLECTUAL PROPERTY


8.1.          OWNERSHIP.


8.1.1.       SINGLE OWNERSHIP.  AS BETWEEN MOMENTA AND SANDOZ, SANDOZ SHALL OWN
ALL SANDOZ IP AND MOMENTA SHALL OWN ALL MOMENTA IP.  MOMENTA HEREBY ASSIGNS TO
SANDOZ ALL RIGHT, TITLE AND INTEREST IN AND TO ANY IMPROVEMENTS TO SANDOZ
KNOW-HOW OR IMPROVEMENTS TO SANDOZ COLLABORATION KNOW-HOW THAT ARE (OTHER THAN
WORKS OF AUTHORSHIP) CONCEIVED, OR, SOLELY WITH RESPECT TO WORKS OF AUTHORSHIP,
AUTHORED, SOLELY BY MOMENTA OR ITS AFFILIATES, OR JOINTLY BY SANDOZ OR ITS
AFFILIATES, ON THE ONE HAND, AND BY MOMENTA OR ITS AFFILIATES, ON THE OTHER
HAND, DURING, AND IN THE CONDUCT OF, THE COLLABORATIVE PROGRAM (“MOMENTA
ASSIGNED IMPROVEMENTS”).  SANDOZ HEREBY ASSIGNS TO MOMENTA ALL RIGHT, TITLE AND
INTEREST IN AND TO ANY IMPROVEMENTS TO MOMENTA KNOW-HOW OR IMPROVEMENTS TO
MOMENTA COLLABORATION KNOW-HOW THAT ARE (OTHER THAN WORKS OF AUTHORSHIP)
CONCEIVED, OR, SOLELY WITH RESPECT TO WORKS OF AUTHORSHIP, AUTHORED, SOLELY BY
SANDOZ OR ITS AFFILIATES, OR JOINTLY BY SANDOZ OR ITS AFFILIATES, ON THE ONE
HAND, AND BY MOMENTA OR ITS AFFILIATES, ON THE OTHER HAND, DURING, AND IN THE
CONDUCT OF, THE COLLABORATIVE PROGRAM (“SANDOZ ASSIGNED IMPROVEMENTS”).  THE
ASSIGNING PARTY SHALL EXECUTE ALL DOCUMENTS NECESSARY TO EFFECTUATE THIS SECTION
8.1.1.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SANDOZ, WITH RESPECT TO
SANDOZ IP, AND MOMENTA, WITH RESPECT TO MOMENTA IP, SHALL HAVE THE RIGHT TO
ASSIGN SANDOZ IP, IN THE CASE OF SANDOZ, OR MOMENTA IP, IN THE CASE OF MOMENTA,
TO ITS RESPECTIVE AFFILIATES, WITHOUT THE CONSENT OF THE OTHER PARTY, OR TO
THIRD PARTIES, WITH THE CONSENT OF THE OTHER PARTY, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD, SO LONG AS ANY SUCH ASSIGNMENT PURSUANT TO THIS SENTENCE
IS SUBJECT TO THE LICENSES GRANTED PURSUANT TO THIS AGREEMENT AND IS OTHERWISE
CONSISTENT WITH THIS AGREEMENT.


8.1.2.       LICENSE OUTSIDE FIELD TO ASSIGNED IMPROVEMENTS.  MOMENTA HEREBY
GRANTS TO SANDOZ AN IRREVOCABLE, PERPETUAL, NON-EXCLUSIVE, ROYALTY-FREE,
SUBLICENSEABLE LICENSE TO PRACTICE SANDOZ ASSIGNED IMPROVEMENTS; EXCEPT WITH
RESPECT TO THE PRODUCTS IN THE FIELD IN THE RELEVANT TERRITORY, WHICH SHALL BE
GOVERNED BY THE OTHER PROVISIONS OF THIS AGREEMENT.  SANDOZ HEREBY GRANTS TO
MOMENTA AN IRREVOCABLE, PERPETUAL, NON-EXCLUSIVE, ROYALTY-FREE, SUBLICENSEABLE
LICENSE TO PRACTICE THE MOMENTA ASSIGNED IMPROVEMENTS;

40


--------------------------------------------------------------------------------



EXCEPT WITH RESPECT TO THE PRODUCTS IN THE FIELD IN THE RELEVANT TERRITORY,
WHICH SHALL BE GOVERNED BY THE OTHER PROVISIONS OF THIS AGREEMENT.


8.1.3.       JOINT OWNERSHIP.  ALL JOINT COLLABORATION IP SHALL BE OWNED JOINTLY
ON THE BASIS OF AN UNDIVIDED INTEREST BY SANDOZ AND MOMENTA.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, SANDOZ AND MOMENTA SHALL EACH HAVE THE RIGHT TO
USE SUCH JOINT COLLABORATION IP, OR SELL, LICENSE OR OTHERWISE TRANSFER SUCH
JOINT COLLABORATION IP TO ITS AFFILIATES OR ANY THIRD PARTY, WITHOUT THE CONSENT
OF THE OTHER PARTY SO LONG AS SUCH USE, SALE, LICENSE OR TRANSFER IS SUBJECT TO
THE LICENSES GRANTED PURSUANT TO THIS AGREEMENT AND IS OTHERWISE CONSISTENT WITH
THIS AGREEMENT; PROVIDED, HOWEVER, THAT IF THE PARTIES JOINTLY LICENSE JOINT
COLLABORATION IP TO A THIRD PARTY TO DEVELOP, MAKE, HAVE MADE, USE, SELL, OFFER
TO SELL, LEASE, IMPORT, EXPORT OR OTHERWISE COMMERCIALIZE A PRODUCT, THE INCOME
THEREFROM SHALL BE SPLIT SO THAT MOMENTA RECEIVES THE RELEVANT MOMENTA PROFIT
PERCENTAGE WITH RESPECT THERETO.


8.1.4.       INVENTORSHIP.  INVENTORSHIP, FOR THE PURPOSES OF THIS SECTION 8.1,
SHALL BE DETERMINED BY THE PARTIES IN GOOD FAITH IN ACCORDANCE WITH U.S.
TERRITORY PATENT LAWS.  IN THE EVENT OF A DISPUTE REGARDING INVENTORSHIP OR THE
OWNERSHIP OF COLLABORATION KNOW-HOW THAT THE PARTIES ARE UNABLE TO RESOLVE,
MUTUALLY ACCEPTABLE OUTSIDE PATENT COUNSEL NOT REGULARLY EMPLOYED BY ANY PARTY
OR THEIR AFFILIATES SHALL BE RETAINED TO ATTEMPT TO RESOLVE SUCH DISPUTE. FOR
THE AVOIDANCE OF DOUBT, SANDOZ AGREES THAT THE PROVISION OR USE OF SANDOZ
MATERIAL SHALL NOT BY ITSELF BE CONSIDERED A SANDOZ INVENTIVE CONTRIBUTION TO
THE CONCEPTION OR AUTHORSHIP OF ANY MOMENTA COLLABORATION KNOW-HOW, AND THAT THE
PROVISION OR USE OF THE SANDOZ MATERIAL SHALL NOT BY ITSELF CAUSE ANY RESULTING
KNOW-HOW TO BE CONSIDERED JOINT COLLABORATION KNOW-HOW.


8.1.5.       POLICIES.  IN ORDER TO PROTECT THE PARTIES’ PATENT RIGHTS IN THE
TERRITORY AND UNDER UNITED STATES LAW, IN ANY INVENTIONS CONCEIVED OR REDUCED TO
PRACTICE DURING OR AS A RESULT OF THE COLLABORATIVE PROGRAM, EACH PARTY AGREES
TO MAINTAIN A POLICY THAT REQUIRES ITS EMPLOYEES, INDIVIDUAL CONTRACTORS,
CONSULTANTS AND AGENTS TO RECORD AND MAINTAIN ALL DATA AND INFORMATION DEVELOPED
IN THE COURSE OF THE COLLABORATIVE PROGRAM IN SUCH A MANNER AS TO ENABLE THE
PARTIES TO USE SUCH RECORDS TO ESTABLISH THE EARLIEST DATE OF CONCEPTION,
INVENTION AND/OR TO DOCUMENT DILIGENT REDUCTION TO PRACTICE.  AT A MINIMUM, THE
POLICY SHALL REQUIRE SUCH INDIVIDUALS TO RECORD ALL INVENTIONS GENERATED BY THEM
IN STANDARD LABORATORY NOTEBOOKS THAT ARE DATED AND CORROBORATED BY
NON-INVENTORS ON A REGULAR, CONTEMPORANEOUS BASIS.


8.2.          PATENT PROSECUTION.


8.2.1.       MOMENTA PATENT RIGHTS.  SUBJECT TO ANY PRIOR OBLIGATIONS OF
MOMENTA, MOMENTA SHALL USE COMMERCIALLY REASONABLE EFFORTS TO TIMELY PREPARE,
FILE, PROSECUTE AND MAINTAIN MOMENTA PATENT RIGHTS AND MOMENTA COLLABORATION
PATENT RIGHTS (IN EACH CASE, OTHER THAN ANY GLYCOPROTEIN PRODUCT-RELATED PATENT
RIGHTS AND COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS) IN THE RELEVANT
TERRITORY.


8.2.2.       SANDOZ PATENT RIGHTS.  SUBJECT TO ANY PRIOR OBLIGATIONS OF SANDOZ,
SANDOZ SHALL USE COMMERCIALLY REASONABLE EFFORTS TO TIMELY PREPARE, FILE,
PROSECUTE AND MAINTAIN

41


--------------------------------------------------------------------------------



SANDOZ PATENT RIGHTS AND SANDOZ COLLABORATION PATENT RIGHTS (IN EACH CASE, OTHER
THAN ANY GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS AND COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS) IN THE RELEVANT TERRITORY.


8.2.3.       JOINT COLLABORATION PATENT RIGHTS AND COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS.

8.2.3.A.    DECISIONS BY THE JOC.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE
PARTIES, THE PARTIES, THROUGH THE JOC, SHALL MAKE ALL DECISIONS REGARDING
WHETHER AND HOW TO FILE AND MAINTAIN ANY JOINT COLLABORATION PATENT RIGHTS
(OTHER THAN GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS) AND COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS (OTHER THAN GLYCOPROTEIN PRODUCT-RELATED PATENT
RIGHTS), AND SHALL DESIGNATE A PARTY AS HAVING THE INITIAL RIGHT TO PREPARE,
FILE AND PROSECUTE SUCH PATENT RIGHTS IN THE RELEVANT TERRITORY (THE
“PROSECUTING PARTY”); PROVIDED, HOWEVER, THAT, IN THE EVENT OF A DISPUTE WITHIN
THE JOC AND JSC WITH RESPECT TO SUCH DECISIONS, MUTUALLY ACCEPTABLE OUTSIDE
PATENT COUNSEL NOT REGULARLY EMPLOYED BY ANY PARTY OR THEIR AFFILIATES SHALL BE
RETAINED TO RESOLVE SUCH DISPUTE.

8.2.3.B.    CONDUCT OF PROSECUTION.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE
PARTIES, THE PROSECUTING PARTY SHALL HAVE THE INITIAL RIGHT, BUT NOT THE
OBLIGATION, TO TIMELY PREPARE, FILE, PROSECUTE AND MAINTAIN, IN THE RELEVANT
TERRITORY, THE JOINT COLLABORATION PATENT RIGHTS OR COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS AS TO WHICH IT HAS BEEN DESIGNATED PURSUANT TO
SECTION 8.2.3.A. (IN ITS OWN NAME, IN THE NAME OF THE OTHER PARTY OR IN THE NAME
OF BOTH PARTIES, AS APPLICABLE).  THE PROSECUTING PARTY SHALL HAVE THE FULL
AUTHORITY, SUBJECT TO THE CONDITIONS OF SECTIONS 8.2.3.C, 8.2.5, AND 8.2.6,
BELOW, TO MAKE ALL DECISIONS, AND TAKE ALL ACTIONS, THAT ARE NECESSARY TO OBTAIN
EFFECTIVE PROTECTION OF SAID PATENT RIGHTS, INCLUDING, BUT NOT LIMITED TO, THE
AUTHORITY TO DRAFT AND FILE APPROPRIATE RESPONSES, CONDUCT INTERVIEWS WITH
EXAMINING AUTHORITIES, AND TO REPRESENT EITHER OR BOTH PARTIES IN ANY APPEAL(S),
RELATING TO THE PROSECUTION OF SAID PATENT RIGHTS.  THE PROSECUTING PARTY SHALL
REQUIRE ITS PATENT COUNSEL TO (I) KEEP THE OTHER PARTY REASONABLY INFORMED ABOUT
PROSECUTION STATUS AND STRATEGY, AND (II) PROVIDE THE OTHER PARTY IN A TIMELY
MANNER WITH COPIES OF ALL OFFICIAL CORRESPONDENCE TO AND FROM THE RELEVANT
PATENT OFFICE, WITH RESPECT THERETO.  THE PROSECUTING PARTY SHALL CONSIDER IN
GOOD FAITH ALL COMMENTS, SUGGESTIONS, AND PROPOSALS BY THE OTHER PARTY FOR ANY
RESPONSE TO COMMUNICATIONS FROM THE RELEVANT PATENT OFFICE, SHOULD THEY BE
PROVIDED TO THE PROSECUTING PARTY IN A TIMELY FASHION TO PERMIT THEIR
CONSIDERATION AND INCORPORATION INTO ANY RESPONSE THERETO.  THE PROSECUTING
PARTY SHALL HAVE THE ULTIMATE AUTHORITY AND DISCRETION TO TAKE ANY ACTION THAT
IS NECESSARY TO OBTAIN EFFECTIVE PROTECTION OF SAID PATENT RIGHTS.

8.2.3.C.    STEP-IN RIGHTS.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES, IN
THE EVENT THAT THE PROSECUTING PARTY DECLINES TO FILE, PROSECUTE OR MAINTAIN ANY
JOINT COLLABORATION PATENT RIGHTS OR COLLABORATION PRODUCT-SPECIFIC PATENT
RIGHTS AS TO WHICH IS HAS BEEN DESIGNATED PURSUANT TO SECTION 8.2.3.A, ELECTS TO
ALLOW ANY SUCH PATENT RIGHTS TO LAPSE, OR ELECTS TO ABANDON ANY SUCH PATENT
RIGHTS BEFORE ALL APPEALS WITHIN THE RESPECTIVE PATENT OFFICE HAVE BEEN

42


--------------------------------------------------------------------------------


EXHAUSTED, EITHER IN WHOLE OR IN PART, THE OTHER PARTY MAY ASSUME  CONTROL OF
THE FILING, PROSECUTION AND/OR MAINTENANCE OF SUCH PATENT RIGHTS (IN ITS OWN
NAME, IN THE NAME OF THE OTHER PARTY OR IN THE NAME OF BOTH PARTIES, AS
APPLICABLE).  THE PROSECUTING PARTY SHALL PROVIDE THE OTHER PARTY WITH
REASONABLE NOTICE OF ITS DECISION TO DECLINE TO FILE, PROSECUTE OR MAINTAIN ANY
SUCH PATENT RIGHTS OR ITS ELECTION TO ALLOW ANY SUCH PATENT RIGHTS TO LAPSE, OR
ITS ELECTION TO ABANDON ANY SUCH PATENT RIGHTS, SO AS TO PERMIT THE OTHER PARTY
TO DECIDE WHETHER TO FILE, PROSECUTE OR MAINTAIN THE SAME, AND TO TAKE ANY
NECESSARY ACTION.


8.2.4.      GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS.

8.2.4.A.    DECISIONS BY THE JOC.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE
PARTIES, THE PARTIES, THROUGH THE JOC, SHALL MAKE ALL DECISIONS REGARDING
WHETHER AND HOW TO FILE AND MAINTAIN ANY GLYCOPROTEIN PRODUCT-RELATED PATENT
RIGHTS, AND SHALL DESIGNATE A PROSECUTING PARTY AS HAVING THE INITIAL RIGHT TO
PREPARE, FILE AND PROSECUTE SUCH PATENT RIGHTS IN THE RELEVANT TERRITORY;
PROVIDED, HOWEVER, THAT, IN THE EVENT OF A DISPUTE WITHIN THE JOC WITH RESPECT
TO SUCH DECISIONS WHICH IS NOT RESOLVED WITHIN [**] DAYS (INCLUSIVE OF ANY
ESCALATION PURSUANT TO SECTIONS 5.7(H), 13.1 AND 13.2), IF SUCH GLYCOPROTEIN
PRODUCT-RELATED PATENT RIGHTS ARE JOINT COLLABORATION PATENT RIGHTS, SANDOZ
SHALL BE THE PROSECUTING PARTY; AND OTHERWISE THE OWNING PARTY SHALL BE THE
PROSECUTING PARTY.

8.2.4.B.    CONDUCT OF PROSECUTION.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE
PARTIES, THE PROSECUTING PARTY SHALL HAVE THE INITIAL RIGHT, BUT NOT THE
OBLIGATION, TO TIMELY PREPARE, FILE, PROSECUTE AND MAINTAIN, IN THE RELEVANT
TERRITORY, THE GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS AS TO WHICH IT HAS
BEEN DESIGNATED PURSUANT TO SECTION 8.2.4.A. (IN ITS OWN NAME, IN THE NAME OF
THE OTHER PARTY OR IN THE NAME OF BOTH PARTIES, AS APPLICABLE).  THE PROSECUTING
PARTY SHALL HAVE THE FULL AUTHORITY, SUBJECT TO THE CONDITIONS OF SECTIONS
8.2.4.C, 8.2.5, AND 8.2.6, BELOW, TO MAKE ALL DECISIONS, AND TAKE ALL ACTIONS,
THAT ARE NECESSARY TO OBTAIN EFFECTIVE PROTECTION OF SAID PATENT RIGHTS,
INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO DRAFT AND FILE APPROPRIATE
RESPONSES, CONDUCT INTERVIEWS WITH EXAMINING AUTHORITIES, AND TO REPRESENT
EITHER OR BOTH PARTIES IN ANY APPEAL(S), RELATING TO THE PROSECUTION OF SAID
PATENT RIGHTS.  THE PROSECUTING PARTY SHALL REQUIRE ITS PATENT COUNSEL TO (A)
KEEP THE OTHER PARTY REASONABLY INFORMED ABOUT PROSECUTION STATUS AND STRATEGY,
AND (B) PROVIDE THE OTHER PARTY IN A TIMELY MANNER WITH COPIES OF ALL OFFICIAL
CORRESPONDENCE TO AND FROM THE RELEVANT PATENT OFFICE WITH RESPECT THERETO.  THE
PROSECUTING PARTY SHALL CONSIDER IN GOOD FAITH ALL COMMENTS, SUGGESTIONS, AND
PROPOSALS BY THE OTHER PARTY FOR ANY RESPONSE TO COMMUNICATIONS FROM THE
RELEVANT PATENT OFFICE, SHOULD THEY BE PROVIDED TO THE PROSECUTING PARTY IN A
TIMELY FASHION TO PERMIT THEIR CONSIDERATION AND INCORPORATION INTO ANY RESPONSE
THERETO, AND THE PROSECUTING PARTY SHALL FURTHER REQUIRE ITS PATENT COUNSEL TO
TIMELY PROVIDE TO THE OTHER PARTY, TO THE EXTENT POSSIBLE AND PRACTICABLE,
DRAFTS OF AMENDMENTS OR ARGUMENTS TO BE MADE IN ANY SUCH RESPONSE, PRIOR TO
FILING, AND THE PROSECUTING SHALL CONSIDER IN GOOD FAITH THE COMMENTS OF THE
OTHER PARTY THEREON, IF TIMELY PROVIDED.  THE PROSECUTING PARTY NONETHELESS
SHALL HAVE THE ULTIMATE AUTHORITY AND DISCRETION TO TAKE ANY ACTION THAT

43


--------------------------------------------------------------------------------


IS NECESSARY TO OBTAIN EFFECTIVE PROTECTION OF SAID PATENT RIGHTS, WITHOUT
CONSULTATION WITH THE OTHER PARTY, IF EITHER THE OTHER PARTY HAS FAILED TO
PROVIDE ITS COMMENTS AND COUNSEL IN A TIMELY FASHION, OR IF IT IS NOT POSSIBLE
AND PRACTICABLE TO CONSULT WITH THE OTHER PARTY BEFORE ANY SUCH ACTION MUST BE
TAKEN.

8.2.4.C.    STEP-IN RIGHTS.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES, IN
THE EVENT THAT THE PROSECUTING PARTY DECLINES TO FILE, PROSECUTE OR MAINTAIN ANY
GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS AS TO WHICH IS HAS BEEN DESIGNATED
PURSUANT TO SECTION 8.2.4.A, ELECTS TO ALLOW ANY SUCH PATENT RIGHTS TO LAPSE, OR
ELECTS TO ABANDON ANY SUCH PATENT RIGHTS BEFORE ALL APPEALS WITHIN THE
RESPECTIVE PATENT OFFICE HAVE BEEN EXHAUSTED, EITHER IN WHOLE OR IN PART, THE
OTHER PARTY MAY, AT ITS EXPENSE (SUBJECT TO SECTION 4.1.3, AND PROVIDED THAT,
WITH RESPECT TO ANY GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS WHICH ARE JOINT
COLLABORATION PATENT RIGHTS, SUCH COSTS SHALL BE BORNE EQUALLY BY THE PARTIES,
EXCEPT AS PROVIDED IN SECTION 4.1.3), ASSUME CONTROL OF THE FILING, PROSECUTION
OR MAINTENANCE OF SUCH GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS (IN ITS OWN
NAME, IN THE NAME OF THE OTHER PARTY OR IN THE NAME OF BOTH PARTIES, AS
APPLICABLE).  THE PROSECUTING PARTY SHALL PROVIDE THE OTHER PARTY WITH
REASONABLE NOTICE OF ITS DECISION TO DECLINE TO FILE, PROSECUTE OR MAINTAIN ANY
SUCH PATENT RIGHTS, OR ITS ELECTION TO ALLOW ANY SUCH PATENT RIGHTS TO LAPSE, OR
ITS ELECTION TO ABANDON ANY SUCH PATENT RIGHTS, SO AS TO PERMIT THE OTHER PARTY
TO DECIDE WHETHER TO FILE, PROSECUTE OR MAINTAIN THE SAME, AND TO TAKE ANY
NECESSARY ACTION.


8.2.5.       BEST EFFORTS.  THE PROSECUTING PARTY UNDER SECTION 8.2.3 OR 8.2.4
SHALL USE ITS BEST EFFORTS TO PROSECUTE AND MAINTAIN THE PATENT RIGHTS AS TO
WHICH IT HAS BEEN DESIGNATED PURSUANT TO SECTION 8.2.3.A. OR 8.2.4.A.,
RESPECTIVELY, TO ASSURE THAT THE INVENTION(S) UNDERLYING THE SAME ARE PROTECTED
TO THE FULLEST EXTENT UNDER APPLICABLE NATIONAL LAW IN THE TERRITORY, REGARDLESS
OF WHETHER OR NOT IT IS THE OWNING PARTY OF SUCH PATENT RIGHTS, SUBJECT TO THE
PROSECUTING PARTY’S RIGHT TO DECLINE TO FILE, PROSECUTE OR MAINTAIN THE RELEVANT
PATENT RIGHTS, TO ELECT TO ALLOW THE RELEVANT PATENT RIGHTS TO LAPSE, OR TO
ELECT TO ABANDON ANY SUCH PATENT RIGHTS BEFORE ALL APPEALS WITHIN THE RESPECTIVE
PATENT OFFICE HAVE BEEN EXHAUSTED, IN ACCORDANCE WITH SECTIONS 8.2.3.C. OR
8.2.4.C., RESPECTIVELY.


8.2.6.       COOPERATION AND ASSISTANCE.  EACH PARTY AGREES TO REASONABLY
COOPERATE WITH THE OTHER AND RENDER ALL REASONABLE ASSISTANCE AS MAY BE
NECESSARY TO SUPPORT ANY PATENT APPLICATION FILED BY THE OTHER PARTY UNDER THIS
SECTION 8.2, INCLUDING, BUT NOT LIMITED TO, CONSULTING AND COORDINATING WITH
EACH OTHER ON ANY SUCH PATENT FILING ACTIVITIES TO ENSURE THAT ANY PATENT RIGHTS
OR CONFIDENTIAL INFORMATION ARE NOT UNDULY COMPROMISED.


8.2.7.       COSTS.  EXCEPT FOR PRODUCT-SPECIFIC PATENT RIGHTS, THE COSTS FOR
WHICH SHALL BE BORNE IN ACCORDANCE WITH SECTION 4.1.3, AND EXCEPT AS STATED
OTHERWISE IN SECTION 8.2.4.C, OUT-OF-POCKET FILING, PROSECUTION AND MAINTENANCE
COSTS SHALL BE BORNE BY THE PARTIES AS FOLLOWS:  (A) WITH RESPECT TO THE JOINT
COLLABORATION PATENT RIGHTS, SUCH COSTS SHALL BE BORNE EQUALLY BY THE PARTIES;
(B) WITH RESPECT TO MOMENTA PATENT RIGHTS AND MOMENTA COLLABORATION PATENT
RIGHTS, SUCH COSTS SHALL BE BORNE SOLELY BY MOMENTA; AND

44


--------------------------------------------------------------------------------



(C) WITH RESPECT TO SANDOZ PATENT RIGHTS AND SANDOZ COLLABORATION PATENT RIGHTS,
SUCH COSTS SHALL BE BORNE SOLELY BY SANDOZ.


8.3.          PARTICIPATION OF OTHER PERSONS.


8.3.1.       EACH OF SANDOZ AND MOMENTA SHALL BE RESPONSIBLE FOR EXECUTING AN
APPROPRIATE AGREEMENT WITH EACH EMPLOYEE, INDIVIDUAL CONTRACTOR, CONSULTANT OR
AGENT (INCLUDING, FOR PURPOSES OF CLARITY, INDIVIDUALS WHO REGULARLY WORK FOR
AFFILIATES OF SANDOZ OR MOMENTA) WORKING ON THEIR RESPECTIVE BEHALVES ON THE
COLLABORATIVE PROGRAM, INCLUDING A PROVISION REQUIRING SUCH EMPLOYEE, INDIVIDUAL
CONTRACTOR, CONSULTANT OR AGENT TO ASSIGN TO SANDOZ OR MOMENTA, RESPECTIVELY,
ALL KNOW-HOW AND PATENT RIGHTS WHICH HE OR SHE DEVELOPS OR CONCEIVES AND/OR
REDUCES TO PRACTICE DURING HIS OR HER WORK ON THE COLLABORATIVE PROGRAM SO THAT
SUCH KNOW-HOW AND PATENT RIGHTS ARE CONTROLLED BY SANDOZ OR MOMENTA,
RESPECTIVELY.


8.3.2.       EACH PARTY SHALL BE RESPONSIBLE FOR EXECUTING AN APPROPRIATE
AGREEMENT WITH ITS AFFILIATE(S) REQUIRING SUCH AFFILIATE TO ASSIGN TO SUCH
PARTY, OR TO EXCLUSIVELY LICENSE TO SUCH PARTY, ALL KNOW-HOW AND/OR PATENT
RIGHTS WHICH SUCH AFFILIATE DEVELOPS OR CONCEIVES AND/OR REDUCES TO PRACTICE
DURING ITS WORK ON THE COLLABORATIVE PROGRAM SO THAT SUCH KNOW-HOW AND/OR PATENT
RIGHTS ARE CONTROLLED BY SUCH PARTY.


8.3.3.       EXCEPT AS THE PARTIES MAY OTHERWISE AGREE IN WRITING, EACH OF
SANDOZ AND MOMENTA SHALL BE RESPONSIBLE FOR EXECUTING AN APPROPRIATE AGREEMENT
WITH EACH THIRD PARTY CONTRACTING ENTITY WORKING ON THEIR RESPECTIVE BEHALVES ON
THE COLLABORATIVE PROGRAM, INCLUDING A PROVISION REQUIRING SUCH ENTITY TO ASSIGN
TO SANDOZ OR MOMENTA, RESPECTIVELY, OR EXCLUSIVELY LICENSE TO SANDOZ OR MOMENTA,
RESPECTIVELY, ALL KNOW-HOW AND PATENT RIGHTS WITH RESPECT TO THE PRODUCTS WHICH
SUCH ENTITY DEVELOPS OR CONCEIVES AND/OR REDUCES TO PRACTICE DURING ITS WORK ON
THE COLLABORATIVE PROGRAM SO THAT SUCH KNOW-HOW AND PATENT RIGHTS ARE CONTROLLED
BY SANDOZ OR MOMENTA, RESPECTIVELY.


8.3.4.       EACH PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ENFORCE THE
TERMS OF THEIR RESPECTIVE AGREEMENTS DESCRIBED IN SECTIONS 8.3.1, 8.3.2 AND
8.3.3.


8.4.          ENFORCEMENT OF PATENT RIGHTS.


8.4.1.      ENFORCEMENT OF SOLELY-OWNED PATENT RIGHTS.

8.4.1.A.    INITIAL RIGHTS.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE OWNING
PARTY, THE OWNING PARTY SHALL HAVE THE INITIAL RIGHT, BUT NOT THE OBLIGATION, TO
INSTITUTE AN INFRINGEMENT ACTION OR TAKE OTHER APPROPRIATE ACTION THAT IT
BELIEVES IS REASONABLY REQUIRED TO PROTECT ITS SOLELY-OWNED PATENT RIGHTS (OTHER
THAN ANY GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS OR COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS) FROM INFRINGEMENT BY A PRODUCT COMPETITIVE WITH
A PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY WHEN, FROM ITS OWN KNOWLEDGE OR
UPON NOTICE FROM THE OTHER PARTY, THE OWNING PARTY BECOMES AWARE OF THE
REASONABLE PROBABILITY THAT SUCH INFRINGEMENT EXISTS.  WITH RESPECT TO SUCH AN
INFRINGEMENT, THE NON-OWNING PARTY MAY AT ANY TIME JOIN IN ANY INFRINGEMENT
ACTION BROUGHT BY THE OWNING PARTY AND MAY BE REPRESENTED BY COUNSEL OF ITS
CHOICE, BUT CONTROL OF

45


--------------------------------------------------------------------------------


SUCH ACTION SHALL REMAIN WITH THE OWNING PARTY.  THE NON-OWNING PARTY SHALL JOIN
IN ANY INFRINGEMENT ACTION AS A PARTY AT THE OWNING PARTY’S REQUEST IN THE EVENT
THAT AN ADVERSE PARTY ASSERTS, THE COURT RULES OR OTHER LAWS THEN APPLICABLE
PROVIDE, OR THE OWNING PARTY DETERMINES IN GOOD FAITH, THAT A COURT LACKS
JURISDICTION BASED ON SUCH OTHER PARTY’S ABSENCE AS A PARTY IN SUCH SUIT.

8.4.1.B.    STEP-IN RIGHTS. SUBJECT TO ANY PRIOR OBLIGATIONS OF THE OWNING
PARTY, IN THE EVENT THAT THE OWNING PARTY SHALL NOT, WITHIN [**] MONTHS OF
WRITTEN NOTICE FROM THE OTHER PARTY OF A SUSPECTED INFRINGEMENT OF THE OWNING
PARTY’S SOLELY-OWNED PATENT RIGHTS (OTHER THAN ANY GLYCOPROTEIN PRODUCT-RELATED
PATENT RIGHTS OR COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS) BY A THIRD PARTY
MAKING, USING, SELLING, OFFERING TO SELL OR IMPORTING A PRODUCT COMPETITIVE WITH
A PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY, COMMENCE AND VIGOROUSLY PURSUE
AN ACTION TO ENJOIN SUCH INFRINGEMENT, THE NON-OWNING PARTY SHALL BE ENTITLED,
AT ITS EXPENSE, TO COMMENCE THE ACTION IN THE NAME OF THE OWNING PARTY;
PROVIDED, HOWEVER, THAT THE NON-OWNING PARTY SHALL CONSULT WITH THE OWNING PARTY
WITH RESPECT TO SUCH ACTION AND SHALL GIVE DUE CONSIDERATION TO THE OWNING
PARTY’S ADVICE AND THE OWNING PARTY’S INTELLECTUAL PROPERTY PROTECTION
STRATEGY.  THE OWNING PARTY SHALL JOIN IN SUCH INFRINGEMENT ACTION AS A PARTY,
AT THE REQUEST OF THE NON-OWNING PARTY, IN THE EVENT THAT THE COURT RULES OR
OTHER LAWS THEN APPLICABLE SHALL REQUIRE THE JOINDER OF THE OWNING PARTY AS THE
OWNER OF THE OWNING PARTY’S IP (OTHER THAN ANY GLYCOPROTEIN PRODUCT-RELATED
PATENT RIGHTS OR COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS) FOR PURPOSES OF
PROSECUTING SUCH INFRINGEMENT ACTION, BUT SHALL HAVE NO OBLIGATION TO ACTIVELY
PARTICIPATE OR INCUR EXPENSES BEYOND THE MINIMUM LEVEL NECESSARY TO APPEAR FOR
THE PURPOSE OF SUSTAINING JURISDICTION.


8.4.2.      JOINT COLLABORATION IP AND COLLABORATION PRODUCT-SPECIFIC PATENT
RIGHTS.

8.4.2.A.    DECISIONS BY THE JOC.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE
PARTIES, THE JOC SHALL MAKE ALL DECISIONS REGARDING ENFORCEMENT OF (A) THE JOINT
COLLABORATION IP (OTHER THAN GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS) TO
PROTECT SUCH JOINT COLLABORATION IP FROM INFRINGEMENT BY A PRODUCT COMPETITIVE
WITH A PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY, AND (B) THE COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS (OTHER THAN GLYCOPROTEIN PRODUCT-RELATED PATENT
RIGHTS) IN THE RELEVANT TERRITORY, AND SHALL DESIGNATE A PARTY AS HAVING THE
INITIAL RIGHT TO INSTITUTE AN INFRINGEMENT ACTION, OR TAKE OTHER APPROPRIATE
ACTION, TO PROTECT SUCH JOINT COLLABORATION IP OR COLLABORATION PRODUCT-SPECIFIC
PATENT RIGHTS, AS APPLICABLE, IN THE RELEVANT TERRITORY (THE “ENFORCING PARTY”);
PROVIDED, HOWEVER, THAT, IN THE EVENT OF A DISPUTE WITHIN THE JOC AND JSC WITH
RESPECT TO SUCH DECISIONS, MUTUALLY ACCEPTABLE OUTSIDE PATENT COUNSEL NOT
REGULARLY EMPLOYED BY ANY PARTY OR THEIR AFFILIATES SHALL BE RETAINED TO RESOLVE
SUCH DISPUTE.  EACH PARTY SHALL PROVIDE TO THE OTHER PARTY COPIES OF ANY NOTICES
IT RECEIVES FROM THIRD PARTIES REGARDING ANY PATENT NULLITY ACTIONS, ANY
DECLARATORY JUDGMENT ACTIONS, ANY ALLEGED INFRINGEMENT OR ANY ALLEGED
MISAPPROPRIATION OF SUCH JOINT COLLABORATION IP OR THE COLLABORATION
PRODUCT-SPECIFIC PATENT RIGHTS.  SUCH

46


--------------------------------------------------------------------------------


NOTICES SHALL BE PROVIDED PROMPTLY, BUT IN NO EVENT AFTER MORE THAN [**] DAYS
FOLLOWING RECEIPT THEREOF.

8.4.2.B.    RIGHTS AND DUTIES OF THE ENFORCING PARTY.  SUBJECT TO ANY PRIOR
OBLIGATIONS OF THE PARTIES, THE ENFORCING PARTY SHALL HAVE THE INITIAL RIGHT,
BUT NOT THE OBLIGATION, TO INSTITUTE AN INFRINGEMENT ACTION OR TAKE OTHER
APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT THE JOINT
COLLABORATION IP OR COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS AS TO WHICH IT
HAS BEEN DESIGNATED PURSUANT TO SECTION 8.4.2.A FROM INFRINGEMENT BY A PRODUCT
COMPETITIVE WITH A PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY WHEN, FROM ITS
OWN KNOWLEDGE OR UPON NOTICE FROM THE OTHER PARTY, THE ENFORCING PARTY BECOMES
AWARE OF THE REASONABLE PROBABILITY THAT SUCH INFRINGEMENT EXISTS.  WITH RESPECT
TO SUCH AN INFRINGEMENT, THE OTHER PARTY MAY AT ANY TIME JOIN IN ANY
INFRINGEMENT ACTION BROUGHT BY THE ENFORCING PARTY AND MAY BE REPRESENTED BY
COUNSEL OF ITS CHOICE, BUT CONTROL OF SUCH ACTION SHALL REMAIN WITH THE
ENFORCING PARTY.  THE ENFORCING PARTY SHALL KEEP THE OTHER PARTY REASONABLY
INFORMED ABOUT THE ENFORCEMENT STRATEGY WITH RESPECT THERETO AND COPY THE OTHER
PARTY ON ALL PAPERS EXCHANGED WITH THE OPPOSING PARTY OR FILED WITH ANY COURT
WITH RESPECT THERETO.  THE ENFORCING PARTY SHALL CONSIDER IN GOOD FAITH ALL
COMMENTS PROVIDED BY THE OTHER PARTY WITH RESPECT TO ANY PAPERS EXCHANGED WITH
THE OPPOSING PARTY OR FILED WITH ANY COURT WITH RESPECT THERETO, WHICH COMMENTS
SHALL NOT BE UNREASONABLY REJECTED.  THE OTHER PARTY SHALL JOIN IN ANY
INFRINGEMENT ACTION AS A PARTY AT THE ENFORCING PARTY’S REQUEST IN THE EVENT
THAT AN ADVERSE PARTY ASSERTS, THE COURT RULES OR OTHER LAWS THEN APPLICABLE
PROVIDE OR THE ENFORCING PARTY DETERMINES IN GOOD FAITH, THAT A COURT LACKS
JURISDICTION BASED ON THE OTHER PARTY’S ABSENCE AS A PARTY IN SUCH SUIT.

8.4.2.C.    STEP-IN RIGHTS. SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES, IN
THE EVENT THAT THE ENFORCING PARTY SHALL NOT, WITHIN [**] MONTHS OF WRITTEN
NOTICE FROM THE OTHER PARTY OR OTHERWISE BECOMING AWARE OF A SUSPECTED
INFRINGEMENT OF SUCH JOINT COLLABORATION IP OR COLLABORATION PRODUCT-SPECIFIC
PATENT RIGHTS BY A THIRD PARTY MAKING, USING, SELLING, OFFERING TO SELL OR
IMPORTING A PRODUCT COMPETITIVE WITH A PRODUCT IN THE FIELD IN THE RELEVANT
TERRITORY, COMMENCE AND VIGOROUSLY PURSUE AN ACTION TO ENJOIN SUCH INFRINGEMENT,
SUCH OTHER PARTY SHALL BE ENTITLED TO COMMENCE THE ACTION IN ITS NAME.  THE
ENFORCING PARTY SHALL JOIN IN SUCH INFRINGEMENT ACTION AS A PARTY, AT THE
REQUEST OF THE OTHER PARTY, IN THE EVENT THAT THE COURT RULES OR OTHER LAWS THEN
APPLICABLE SHALL REQUIRE THE JOINDER OF THE ENFORCING PARTY FOR PURPOSES OF
PROSECUTING SUCH INFRINGEMENT ACTION, BUT SHALL HAVE NO OBLIGATION TO ACTIVELY
PARTICIPATE OR INCUR EXPENSES BEYOND THE MINIMUM LEVEL NECESSARY TO APPEAR FOR
THE PURPOSE OF SUSTAINING JURISDICTION.


8.4.3.      GLYCOPROTEIN-RELATED PATENT RIGHTS.

8.4.3.A.    INITIAL RIGHTS.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES,
THE PARTIES, THROUGH THE JOC, SHALL MAKE ALL DECISIONS REGARDING WHETHER AND HOW
TO ENFORCE THE GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS TO PROTECT THE

47


--------------------------------------------------------------------------------


GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS FROM INFRINGEMENT BY A PRODUCT
COMPETITIVE WITH A GLYCOPROTEIN PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY,
AND SHALL DESIGNATE AN ENFORCING PARTY AS HAVING THE INITIAL RIGHT TO ENFORCE
SUCH GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS TO PROTECT SUCH GLYCOPROTEIN
PRODUCT-RELATED PATENT RIGHTS FROM INFRINGEMENT BY A PRODUCT COMPETITIVE WITH A
GLYCOPROTEIN PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY; PROVIDED, HOWEVER,
THAT, IN THE EVENT OF A DISPUTE WITHIN THE JOC WITH RESPECT TO SUCH DECISIONS
WHICH IS NOT RESOLVED WITHIN [**] DAYS (INCLUSIVE OF ANY ESCALATION PURSUANT TO
SECTIONS 5.7(H), 13.1 AND 13.2), IF SUCH GLYCOPROTEIN PRODUCT-RELATED PATENT
RIGHTS ARE JOINT COLLABORATION PATENT RIGHTS, SANDOZ SHALL BE THE ENFORCING
PARTY; AND OTHERWISE THE OWNING PARTY SHALL BE THE ENFORCING PARTY.

8.4.3.B.    RIGHTS AND DUTIES OF THE ENFORCING PARTY. SUBJECT TO ANY PRIOR
OBLIGATIONS OF THE PARTIES, THE ENFORCING PARTY SHALL HAVE THE INITIAL RIGHT,
BUT NOT THE OBLIGATION, TO INSTITUTE AN INFRINGEMENT ACTION OR TAKE OTHER
APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT SUCH
GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS FROM INFRINGEMENT BY A PRODUCT
COMPETITIVE WITH A PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY WHEN, FROM ITS
OWN KNOWLEDGE OR UPON NOTICE FROM THE OTHER PARTY, THE ENFORCING PARTY BECOMES
AWARE OF THE REASONABLE PROBABILITY THAT SUCH INFRINGEMENT EXISTS.  WITH RESPECT
TO SUCH AN INFRINGEMENT, THE OTHER PARTY MAY AT ANY TIME JOIN IN ANY
INFRINGEMENT ACTION BROUGHT BY THE ENFORCING PARTY AND MAY BE REPRESENTED BY
COUNSEL OF ITS CHOICE, BUT CONTROL OF SUCH ACTION SHALL REMAIN WITH THE
ENFORCING PARTY, SUBJECT TO THE CONDITIONS OF SECTIONS 8.4.3.C.  THE ENFORCING
PARTY SHALL KEEP THE OTHER PARTY REASONABLY INFORMED ABOUT THE ENFORCEMENT
STRATEGY WITH RESPECT THERETO AND COPY THE OTHER PARTY ON ALL PAPERS EXCHANGED
WITH THE OPPOSING PARTY OR FILED WITH ANY COURT WITH RESPECT THERETO.  THE
ENFORCING PARTY SHALL CONSIDER IN GOOD FAITH ALL COMMENTS PROVIDED BY THE OTHER
PARTY WITH RESPECT TO ANY PAPERS EXCHANGED WITH THE OPPOSING PARTY OR FILED WITH
ANY COURT WITH RESPECT THERETO, WHICH COMMENTS SHALL NOT BE UNREASONABLY
REJECTED, SHOULD SUCH COMMENTS BE PROVIDED TO THE ENFORCING PARTY IN A TIMELY
FASHION TO PERMIT THEIR CONSIDERATION AND INCORPORATION INTO SUCH PAPERS TO BE
PROVIDED TO THE OPPOSING PARTY BY THE ENFORCING PARTY OR SUCH FILINGS TO BE
PROVIDED TO ANY COURT BY THE ENFORCING PARTY, AND THE ENFORCING PARTY SHALL
FURTHER PROVIDE TO THE OTHER PARTY, TO THE EXTENT POSSIBLE AND PRACTICABLE,
DRAFTS OF SUCH PAPERS TO BE PROVIDED TO THE OPPOSING PARTY BY THE ENFORCING
PARTY OR SUCH FILINGS TO BE PROVIDED TO ANY COURT BY THE ENFORCING PARTY, AND
THE ENFORCING PARTY SHALL CONSIDER IN GOOD FAITH THE COMMENTS OF THE OTHER PARTY
THEREON, IF TIMELY PROVIDED.  THE ENFORCING PARTY NONETHELESS SHALL HAVE THE
ULTIMATE AUTHORITY AND DISCRETION TO TAKE ANY ACTION THAT IS NECESSARY TO
ENFORCE SAID PATENT RIGHTS, WITHOUT CONSULTATION WITH THE OTHER PARTY, IF EITHER
THE OTHER PARTY HAS FAILED TO PROVIDE ITS COMMENTS AND COUNSEL IN A TIMELY
FASHION, OR IF IT IS NOT POSSIBLE AND PRACTICABLE TO CONSULT WITH THE OTHER
PARTY BEFORE ANY SUCH PAPERS MUST BE EXCHANGED OR FILINGS MUST BE MADE.  THE
OTHER PARTY SHALL JOIN IN ANY INFRINGEMENT ACTION AS A PARTY AT THE ENFORCING
PARTY’S REQUEST IN THE EVENT THAT AN ADVERSE PARTY ASSERTS, THE COURT RULES OR
OTHER LAWS THEN APPLICABLE PROVIDE OR THE ENFORCING PARTY DETERMINES IN GOOD
FAITH, THAT A COURT LACKS JURISDICTION BASED ON THE OTHER PARTY’S ABSENCE AS A
PARTY IN SUCH SUIT.

48


--------------------------------------------------------------------------------


8.4.3.C.    STEP-IN RIGHTS. SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES, IN
THE EVENT THAT THE ENFORCING PARTY SHALL NOT, WITHIN [**] MONTHS OF WRITTEN
NOTICE FROM THE OTHER PARTY OR OTHERWISE BECOMING AWARE OF A SUSPECTED
INFRINGEMENT OF SUCH GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS BY A THIRD PARTY
MAKING, USING, SELLING, OFFERING TO SELL OR IMPORTING A PRODUCT COMPETITIVE WITH
A PRODUCT IN THE FIELD IN THE RELEVANT TERRITORY, COMMENCE AND VIGOROUSLY PURSUE
AN ACTION TO ENJOIN SUCH INFRINGEMENT, SUCH OTHER PARTY SHALL BE ENTITLED, AT
ITS EXPENSE (SUBJECT TO SECTION 4.1.3, AND PROVIDED THAT WITH RESPECT TO ANY
GLYCOPROTEIN PRODUCT-RELATED PATENT RIGHTS WHICH ARE JOINT COLLABORATION PATENT
RIGHTS, SUCH COSTS SHALL BE BORNE EQUALLY BY THE PARTIES, , EXCEPT AS PROVIDED
IN SECTION 4.1.3), TO COMMENCE THE ACTION IN ITS NAME.  THE ENFORCING PARTY
SHALL JOIN IN SUCH INFRINGEMENT ACTION AS A PARTY, AT THE REQUEST OF THE OTHER
PARTY, IN THE EVENT THAT THE COURT RULES OR OTHER LAWS THEN APPLICABLE SHALL
REQUIRE THE JOINDER OF THE ENFORCING PARTY FOR PURPOSES OF PROSECUTING SUCH
INFRINGEMENT ACTION, BUT SHALL HAVE NO OBLIGATION TO ACTIVELY PARTICIPATE OR
INCUR EXPENSES BEYOND THE MINIMUM LEVEL NECESSARY TO APPEAR FOR THE PURPOSE OF
SUSTAINING JURISDICTION.


8.4.4.      RECOVERIES.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES, ANY
RECOVERY OBTAINED BY A PARTY(IES) AS A RESULT OF ANY PROCEEDING DESCRIBED IN
THIS SECTION 8.4 OR FROM ANY COUNTERCLAIM OR SIMILAR CLAIM ASSERTED IN A
PROCEEDING DESCRIBED IN SECTIONS 8.5 OR 8.6, BY SETTLEMENT OR OTHERWISE, SHALL
BE APPLIED AS FOLLOWS:

8.4.4.A.    FIRST, TO REIMBURSE EACH PARTY FOR ALL LITIGATION COSTS IN
CONNECTION WITH SUCH PROCEEDING PAID BY THAT PARTY (ON A PRO RATA BASIS,
DETERMINED IN ACCORDANCE WITH THE RELEVANT MOMENTA PROFIT PERCENTAGE, BASED ON
EACH PARTY’S RESPECTIVE LITIGATION COSTS, TO THE EXTENT THE RECOVERY WAS LESS
THAN ALL SUCH LITIGATION COSTS); AND

8.4.4.B.    SECOND, THE REMAINDER OF THE RECOVERY SHALL BE SHARED SO THAT
MOMENTA RECEIVES THE APPLICABLE MOMENTA PROFIT PERCENTAGE THEREOF.


8.4.5.       COOPERATION; SETTLEMENTS.  IN THE EVENT THAT ANY PARTY TAKES ACTION
PURSUANT TO THIS SECTION 8.4, THE OTHER PARTY SHALL COOPERATE WITH THE PARTY SO
ACTING TO THE EXTENT REASONABLY POSSIBLE, INCLUDING THE JOINING OF SUIT AS
REQUIRED BY THIS AGREEMENT OR AS OTHERWISE DESIRABLE.  NO PARTY PARTICIPATING IN
SUCH SUIT SHALL SETTLE OR COMPROMISE ANY CLAIM OR PROCEEDING RELATING TO THE
OTHER PARTY’S PATENT RIGHTS OR KNOW-HOW WITHOUT OBTAINING THE PRIOR WRITTEN
CONSENT OF SUCH OTHER PARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, IT
BEING UNDERSTOOD THAT THE CONSENT OF A THIRD PARTY LICENSOR OF SUCH OTHER PARTY,
OR OF THE RELEVANT SANDOZ AFFILIATE IN ACCORDANCE WITH THE EXISTING US LOVENOX
AGREEMENT, MAY ALSO BE REQUIRED IN ORDER TO SETTLE OR COMPROMISE ANY CLAIM OR
PROCEEDING RELATING TO SUCH PARTY’S PATENT RIGHTS OR KNOW-HOW.


8.4.6.       COSTS.  EXCEPT FOR PRODUCT-SPECIFIC PATENT RIGHTS, THE COSTS FOR
WHICH SHALL BE BORNE IN ACCORDANCE WITH SECTION 4.1.3, AND EXCEPT AS STATED
OTHERWISE IN SECTIONS 8.4.1.B OR 8.4.3.C, OUT-OF-POCKET COSTS INCURRED IN
CONNECTION WITH ANY LITIGATION OR PROCEEDINGS PURSUANT TO THIS SECTION 8.4 SHALL
BE BORNE BY THE PARTIES AS FOLLOWS:  (A) WITH RESPECT TO THE JOINT COLLABORATION
PATENT RIGHTS, SUCH COSTS SHALL BE BORNE EQUALLY BY THE

49


--------------------------------------------------------------------------------



PARTIES; (B) WITH RESPECT TO MOMENTA PATENT RIGHTS AND MOMENTA COLLABORATION
PATENT RIGHTS, SUCH COSTS SHALL BE BORNE SOLELY BY MOMENTA; AND (C) WITH RESPECT
TO SANDOZ PATENT RIGHTS AND SANDOZ COLLABORATION PATENT RIGHTS, SUCH COSTS SHALL
BE BORNE SOLELY BY SANDOZ.


8.5.          CLAIMED INFRINGEMENT.  IN THE EVENT THAT A PARTY BECOMES AWARE
THAT THE DEVELOPMENT, MANUFACTURE, USE, SALE, OFFER TO SELL OR IMPORTATION OF A
PRODUCT INFRINGES, OR IS LIKELY TO OR IS ALLEGED TO INFRINGE, THE PATENT RIGHTS
OR KNOW-HOW OF ANY THIRD PARTY, SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY
IN WRITING, AND, WITH RESPECT TO ACTIVITIES UNDERTAKEN PURSUANT TO THIS
AGREEMENT, THE PARTIES SHALL COOPERATE AND SHALL MUTUALLY AGREE, THROUGH THE
JOC, UPON AN APPROPRIATE COURSE OF ACTION AND SHALL ACT IN ACCORDANCE WITH SUCH
JOC-APPROVED COURSE OF ACTION; PROVIDED, HOWEVER, THAT, TO THE EXTENT THAT ANY
ACTION WOULD INVOLVE THE ENFORCEMENT OF A PARTY’S PATENT RIGHTS OR THE DEFENSE
OF AN INVALIDITY CLAIM WITH RESPECT TO A PARTY’S PATENT RIGHTS, THE GENERAL
CONCEPTS OF SECTION 8.4 SHALL APPLY TO THE ENFORCEMENT OF SUCH PARTY’S PATENT
RIGHTS OR THE DEFENSE OF SUCH INVALIDITY CLAIM (I.E., THE OWNING PARTY SHALL
HAVE THE INITIAL RIGHT, AND THE NON-OWNING PARTY SHALL HAVE A STEP-IN RIGHT, TO
ENFORCE OR DEFEND IN THE RELEVANT TERRITORY TO THE EXTENT PROVIDED IN SECTION
8.4.1, SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES, OTHER THAN JOINT
COLLABORATION IP, COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS AND GLYCOPROTEIN
PRODUCT-RELATED PATENT RIGHTS, FOR WHICH DECISIONS SHALL BE MADE AS PROVIDED IN
SECTIONS 8.4.2, 8.4.2 AND 8.4.3, RESPECTIVELY).  EACH PARTY SHALL PROVIDE TO THE
OTHER PARTY COPIES OF ANY NOTICES IT RECEIVES FROM THIRD PARTIES REGARDING ANY
PATENT NULLITY ACTIONS, ANY DECLARATORY JUDGMENT ACTIONS, OR ANY ALLEGED
INFRINGEMENT OR MISAPPROPRIATION OF MOMENTA IP, SANDOZ IP, JOINT COLLABORATION
IP OR THE PATENT RIGHTS OR KNOW-HOW OF ANY THIRD PARTY.  SUCH NOTICES SHALL BE
PROVIDED PROMPTLY, BUT IN NO EVENT LATER THAN [**] DAYS FOLLOWING RECEIPT
THEREOF.


8.6.          PATENT INVALIDITY CLAIM.  SUBJECT TO ANY PRIOR OBLIGATIONS OF THE
PARTIES, IF A THIRD PARTY AT ANY TIME ASSERTS A CLAIM THAT ANY MOMENTA IP,
SANDOZ IP OR JOINT COLLABORATION IP IS INVALID OR OTHERWISE UNENFORCEABLE (AN
“INVALIDITY CLAIM”), WHETHER AS A DEFENSE IN AN INFRINGEMENT ACTION BROUGHT BY A
PARTY PURSUANT TO SECTION 8.4 OR IN AN ACTION BROUGHT AGAINST A PARTY UNDER
SECTION 8.5, THE GENERAL CONCEPTS OF SECTION 8.4 SHALL APPLY TO SUCH INVALIDITY
CLAIM (I.E., THE OWNING PARTY SHALL HAVE THE INITIAL RIGHT, AND THE NON-OWNING
PARTY SHALL HAVE A STEP-IN RIGHT, TO DEFEND SUCH INVALIDITY CLAIM IN THE
RELEVANT TERRITORY TO THE EXTENT PROVIDED IN SECTION 8.4.1, IN THE CASE OF
CLAIMS REGARDING THE OWNING PARTY’S IP (OTHER THAN ANY JOINT COLLABORATION IP,
COLLABORATION PRODUCT-SPECIFIC PATENT RIGHTS AND GLYCOPROTEIN PRODUCT-RELATED
PATENT RIGHTS, WHICH ARE PROVIDED FOR IN SECTIONS 8.4.2, 8.4.2 AND 8.4.3,
RESPECTIVELY), SUBJECT TO ANY PRIOR OBLIGATIONS OF THE PARTIES).  NO PARTY SHALL
SETTLE OR COMPROMISE ANY INVALIDITY CLAIM WITHOUT OBTAINING THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, IT
BEING UNDERSTOOD THAT THE CONSENT OF A THIRD PARTY LICENSOR OF A PARTY, OR THE
RELEVANT SANDOZ AFFILIATE PURSUANT TO THE EXISTING US LOVENOX AGREEMENT, MAY
ALSO BE REQUIRED IN ORDER TO SETTLE OR COMPROMISE SUCH INVALIDITY CLAIM.


8.7.          OBLIGATIONS TO LICENSORS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS ARTICLE 8, THE TERMS OF THIS ARTICLE 8 ARE SUBJECT TO AND
LIMITED BY THE PROVISIONS OF ANY APPLICABLE AGREEMENT WITH THIRD PARTY
LICENSORS, INCLUDING, AS APPLICABLE, THE MIT AGREEMENT, AND THE LIMITATIONS
IMPOSED BY THE EXISTING US LOVENOX AGREEMENT. NEITHER PARTY SHALL AMEND ANY SUCH
THIRD PARTY LICENSE AGREEMENT EXISTING AS OF THE EFFECTIVE DATE (INCLUDING,
WITHOUT LIMITATION, THE MIT AGREEMENT) IN A MANNER THAT WOULD BE INCONSISTENT
WITH THE TERMS OF THIS AGREEMENT, NOR

50


--------------------------------------------------------------------------------



ENTER INTO ANY AGREEMENT AFTER THE EFFECTIVE DATE THAT WOULD BE INCONSISTENT
WITH THE TERMS OF THIS AGREEMENT.


8.8.          PATENT MARKING.  SANDOZ SHALL, AND SHALL CAUSE ITS AFFILIATES AND
DISTRIBUTORS, TO (A) MARK EACH PRODUCT THAT IS MANUFACTURED, OFFERED FOR SALE,
SOLD OR IMPORTED UNDER THIS AGREEMENT WITH THE NUMBER OF EACH ISSUED PATENT
UNDER MOMENTA IP, SANDOZ IP OR JOINT COLLABORATION IP THAT APPLIES TO SUCH
PRODUCT AND (B) COMPLY WITH THE PATENT MARKING STATUTES IN EACH COUNTRY IN WHICH
SUCH PRODUCT IS MANUFACTURED BY OR ON BEHALF OF SANDOZ OR ITS AFFILIATES.


9.                    WARRANTIES


9.1.          REPRESENTATIONS AND WARRANTIES OF THE PARTIES.  EXCEPT [**], EACH
OF MOMENTA, ON THE ONE HAND, AND SANDOZ, ON THE OTHER HAND, (THE “REPRESENTING
PARTY”) REPRESENTS AND WARRANTS, OR COVENANTS, TO SANDOZ AND MOMENTA,
RESPECTIVELY, AS OF THE EFFECTIVE DATE THAT:


9.1.1.       THE REPRESENTING PARTY IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION OR
FOREIGN JURISDICTION;


9.1.2.       THE REPRESENTING PARTY HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ALL OF ITS
OBLIGATIONS HEREUNDER.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE BY THE REPRESENTING PARTY OF ITS OBLIGATIONS HEREUNDER HAVE BEEN
AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON ITS PART.  THIS AGREEMENT HAS
BEEN VALIDLY EXECUTED AND DELIVERED BY THE REPRESENTING PARTY, AND, ASSUMING
THAT SUCH DOCUMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE OTHER
PARTY, CONSTITUTES A VALID AND BINDING OBLIGATION OF THE REPRESENTING PARTY,
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS;


9.1.3.       EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT OR THE STOCK
PURCHASE AGREEMENT, NO MATERIAL FILING WITH, AND NO MATERIAL PERMIT,
AUTHORIZATION, CONSENT OR APPROVAL OF, ANY GOVERNMENTAL AUTHORITY IS NECESSARY
FOR THE CONSUMMATION BY THE REPRESENTING PARTY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, EXCEPT FOR THOSE FILINGS, PERMITS, AUTHORIZATIONS, CONSENTS
OR APPROVALS, THE FAILURE OF WHICH TO BE MADE OR OBTAINED WOULD NOT MATERIALLY
IMPAIR SUCH PARTY’S ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
OR MATERIALLY DELAY THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;


9.1.4.       THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE REPRESENTING
PARTY AND THE PERFORMANCE BY SUCH PARTY OF ITS OBLIGATIONS HEREUNDER, WILL NOT
(A) VIOLATE THE CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENT OF SUCH PARTY; (B) CONFLICT IN ANY MATERIAL RESPECT WITH OR RESULT IN A
MATERIAL VIOLATION OR BREACH OF, OR CONSTITUTE A MATERIAL DEFAULT UNDER, ANY
MATERIAL CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH SUCH PARTY IS BOUND, OR
RESULT IN THE CREATION OR IMPOSITION OF ANY MATERIAL LIEN UPON THE PRODUCTS; OR
(C) VIOLATE OR CONFLICT IN ANY MATERIAL RESPECT WITH ANY MATERIAL LAW, RULE,
REGULATION, JUDGMENT, ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY
APPLICABLE TO SUCH PARTY OR THE PRODUCTS;


9.1.5.       THE REPRESENTING PARTY HAS THE FULL POWER AND RIGHT TO GRANT TO THE
RELEVANT PARTY THE LICENSE RIGHTS SET FORTH IN ARTICLE 2 AND SECTION 11.7, FREE
OF ANY LIENS OR

51


--------------------------------------------------------------------------------



ENCUMBRANCES (OTHER THAN THE RIGHTS OF ANY THIRD PARTY LICENSORS THEREIN AND
SUBJECT TO SECTION 2.5);


9.1.6.       EXCEPTING THE PENDING CASE [**] TO THE EXTENT IT MIGHT CONCERN THE
PRACTICE OF THE MOMENTA IP AND/OR THE SANDOZ IP WITH RESPECT TO A PRODUCT, THE
REPRESENTING PARTY HAS NOT, AS OF THE EFFECTIVE DATE, RECEIVED ANY NOTICE FROM
ANY THIRD PARTY THAT THE PRACTICE OF THE MOMENTA IP WITH RESPECT TO A PRODUCT,
IF THE REPRESENTING PARTY IS MOMENTA, OR THE PRACTICE OF THE SANDOZ IP WITH
RESPECT TO A PRODUCT, IF THE REPRESENTING PARTY IS SANDOZ, INFRINGES ANY PATENT
OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY, AND THE REPRESENTING PARTY HAS,
AS OF THE EFFECTIVE DATE, NO KNOWLEDGE THAT ANY THIRD PARTY PATENT OR
PROPRIETARY RIGHTS ARE INFRINGED AS OF THE EFFECTIVE DATE BY THE PRACTICE BY
MOMENTA OF THE MOMENTA IP WITH RESPECT TO A PRODUCT, IF THE REPRESENTING PARTY
IS MOMENTA, OR BY THE PRACTICE BY SANDOZ OF THE SANDOZ IP WITH RESPECT TO A
PRODUCT, IF THE REPRESENTING PARTY IS SANDOZ;


9.1.7.       TO THE REPRESENTING PARTY’S KNOWLEDGE, AS OF THE EFFECTIVE DATE,
THERE ARE NO INTERFERENCES OR OPPOSITIONS PENDING BEFORE ANY COURT OR
ADMINISTRATIVE OFFICE OR AGENCY RELATING TO THE MOMENTA IP, IF THE REPRESENTING
PARTY IS MOMENTA, OR SANDOZ IP, IF THE REPRESENTING PARTY IS SANDOZ;


9.1.8.       EXCEPTING THE PENDING CASE [**] TO THE EXTENT IT MIGHT CONCERN THE
MOMENTA IP AND/OR THE SANDOZ IP, TO THE REPRESENTING PARTY’S KNOWLEDGE, AS OF
THE EFFECTIVE DATE, ALL ISSUED PATENTS IN THE MOMENTA IP, IF THE REPRESENTING
PARTY IS MOMENTA, OR SANDOZ IP, IF THE REPRESENTING PARTY IS SANDOZ, ARE VALID
AND ENFORCEABLE AND HAVE NOT BEEN CHALLENGED IN ANY JUDICIAL OR ADMINISTRATIVE
PROCEEDING; AND


9.1.9.       THERE IS NO ACTION OR PROCEEDING PENDING OR, INSOFAR AS THE
REPRESENTING PARTY KNOWS AS OF THE EFFECTIVE DATE, THREATENED AGAINST THE
REPRESENTING PARTY BEFORE ANY COURT, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL
THAT MIGHT HAVE A MATERIAL ADVERSE EFFECT ON THE REPRESENTING PARTY’S
PERFORMANCE OF THIS AGREEMENT.


9.2.          NO RELIANCE BY THIRD PARTIES.  THE REPRESENTATIONS, WARRANTIES AND
COVENANTS OF A PARTY SET FORTH IN THIS AGREEMENT ARE INTENDED FOR THE SOLE AND
EXCLUSIVE BENEFIT OF THE OTHER PARTY AND THE INDEMNIFIED PARTIES, AND MAY NOT BE
RELIED UPON BY ANY THIRD PARTY OTHER THAN THE INDEMNIFIED PARTIES, AND MAY ONLY
BE RELIED ON BY THE INDEMNIFIED PARTIES FOR PURPOSES OF THEIR INDEMNITY
HEREUNDER.


9.3.          NO OTHER WARRANTIES.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS A REPRESENTATION MADE OR WARRANTY GIVEN BY ANY PARTY THAT (A) ANY PATENTS
WILL ISSUE BASED ON PENDING PATENT APPLICATIONS, (B) ANY PENDING PATENT
APPLICATIONS OR PATENTS ISSUED THEREON WILL BE VALID, OR (C) NO THIRD PARTY WILL
BRING A CLAIM AGAINST SANDOZ, MOMENTA OR ANY OF THEIR AFFILIATES OR LICENSEES
CLAIMING INFRINGEMENT OR MISAPPROPRIATION OF SUCH THIRD PARTY’S PATENT RIGHTS,
KNOW-HOW OR CONFIDENTIAL INFORMATION.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND
RENOUNCES ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

52


--------------------------------------------------------------------------------



10.              CONFIDENTIALITY


10.1.        PRIOR CONFIDENTIALITY AGREEMENTS.  MOMENTA AND AFFILIATES OF SANDOZ
ARE PARTIES TO THE PRIOR CONFIDENTIALITY AGREEMENTS.  THE FOLLOWING SHALL BE
CONSIDERED CONFIDENTIAL INFORMATION HEREUNDER, SUBJECT TO THE EXCEPTIONS IN
SECTION 1.21:  (A) ALL CONFIDENTIAL INFORMATION (AS THAT TERM IS DEFINED IN THE
BIOCHEMIE CDA) RELATING TO THE PRODUCTS DISCLOSED PURSUANT TO THE BIOCHEMIE CDA,
(B) ALL PROPRIETARY INFORMATION (AS THAT TERM IS DEFINED IN THE GENEVA CDA),
RELATING TO THE PRODUCTS DISCLOSED PURSUANT TO THE GENEVA CDA, AND (C) THE
POSITION STATEMENTS (AS THAT TERM IS DEFINED IN ONE OR MORE OF THE COMMUNITY OF
INTEREST LETTERS AND AGREEMENTS) AND OTHER INFORMATION DEEMED CONFIDENTIAL
PURSUANT TO THE COMMUNITY OF INTEREST LETTERS AND AGREEMENTS, WHICH,
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SHALL ALSO REMAIN SUBJECT TO
THE PROVISIONS OF (Y) SECTION 3 OF THE PARTICULAR COMMUNITY OF INTEREST LETTERS
AND AGREEMENTS DATED [**] AND (Z) THE PARTICULAR COMMUNITY OF INTEREST LETTER
AND AGREEMENT DATED [**].  THE TERMS OF THIS AGREEMENT SHALL BE DEEMED TO BE
CONFIDENTIAL INFORMATION OF EACH PARTY, SUBJECT TO THE EXCEPTIONS IN SECTION
1.21, FOR PURPOSES OF THIS AGREEMENT.


10.2.        CONFIDENTIAL INFORMATION.  EACH OF SANDOZ AND MOMENTA (THE
“RECEIVING PARTY”) SHALL KEEP STRICTLY CONFIDENTIAL ANY CONFIDENTIAL INFORMATION
DISCLOSED BY ANY OTHER PARTY (THE “DISCLOSING PARTY”), USING AT LEAST THE SAME
DEGREE OF CARE THAT IT USES TO PROTECT ITS OWN CONFIDENTIAL OR PROPRIETARY
INFORMATION BUT IN NO EVENT LESS THAN REASONABLE CARE.


10.3.        NONDISCLOSURE OF CONFIDENTIAL INFORMATION.  THE RECEIVING PARTY
SHALL USE THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION SOLELY FOR THE
PURPOSES OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND SHALL
NOT DISCLOSE OR DISSEMINATE ANY SUCH CONFIDENTIAL INFORMATION TO ANY PERSON AT
ANY TIME, EXCEPT FOR DISCLOSURE TO THOSE OF ITS AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, CONSULTANTS, ACCOUNTANTS, ATTORNEYS, ADVISERS AND AGENTS THAT HAVE A
NEED TO KNOW SUCH INFORMATION TO PERMIT THE RECEIVING PARTY TO EXERCISE ITS
RIGHTS OR FULFILL ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT, PROVIDED THAT SUCH
PERSONS ARE BOUND TO MAINTAIN THE CONFIDENTIALITY OF SUCH CONFIDENTIAL
INFORMATION TO THE SAME EXTENT AS IF THEY WERE PARTIES HERETO.


10.4.        EXCEPTIONS.  THE FOREGOING CONFIDENTIALITY AND NONDISCLOSURE
OBLIGATIONS ARE SUBJECT TO THE FOLLOWING EXCEPTIONS:


10.4.1.     THE RECEIVING PARTY MAY DISCLOSE THE DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION THAT IS REQUIRED TO BE PUBLICLY DISCLOSED BY LAW, REGULATION OR
LEGAL PROCESS (INCLUDING, WITHOUT LIMITATION, THE RULES OR REGULATIONS OF THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR SIMILAR REGULATORY AGENCY IN
A COUNTRY OTHER THAN THE UNITED STATES, OR THE RULES OR REGULATIONS OF ANY STOCK
EXCHANGE (INCLUDING, WITHOUT LIMITATION, NASDAQ)); PROVIDED, HOWEVER, THAT THE
RECEIVING PARTY SHALL (A) USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT IT
DISCLOSES THE MINIMUM AMOUNT OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION
NECESSARY TO COMPLY WITH LAW, (B) WHERE POSSIBLE, SEEK CONFIDENTIAL TREATMENT
FOR ANY SUCH INFORMATION WHICH IS DISCLOSED TO A GOVERNMENTAL AGENCY OR GROUP,
AND (C) PROVIDE THE DISCLOSING PARTY WITH PRIOR NOTICE OF SUCH DISCLOSURE (TO
THE EXTENT PERMISSIBLE).

53


--------------------------------------------------------------------------------



10.4.2.     PURSUANT TO AN AGREEMENT OR PROFESSIONAL RESPONSIBILITY TO MAINTAIN
CONFIDENTIALITY, ANY PARTY MAY DISCUSS THE TERMS OF THIS AGREEMENT WITH, OR
PROVIDE A COPY OF THIS AGREEMENT TO, ITS INDEPENDENT PUBLIC ACCOUNTANTS OR ITS
ATTORNEYS.


10.4.3.     PURSUANT TO AN AGREEMENT TO MAINTAIN CONFIDENTIALITY, MOMENTA MAY
PROVIDE A COPY OF THIS AGREEMENT OR RELEVANT PORTIONS THEREOF, TO MIT AND ANY
OTHER THIRD PARTY LICENSOR, IF AND TO THE EXTENT REQUIRED PURSUANT TO THE
RELEVANT LICENSE AGREEMENT WITH RESPECT TO MOMENTA IP.


10.4.4.     ANY OTHER DISCLOSURE OF THE TERMS OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY PUBLIC ANNOUNCEMENTS, PRESS RELEASES, DISCUSSIONS,
INTERVIEWS OR SIMILAR PUBLICITY WITH RESPECT TO THIS AGREEMENT) BY MOMENTA OR
SANDOZ MUST BE APPROVED IN ADVANCE IN WRITING BY SANDOZ OR MOMENTA,
RESPECTIVELY, AS TO FORM AND CONTENT OF SUCH DISCLOSURE; PROVIDED, HOWEVER, THAT
THE CONTENTS OF ANY PUBLIC ANNOUNCEMENT, PRESS RELEASE OR SIMILAR PUBLICITY
WHICH HAS BEEN REVIEWED AND APPROVED BY THE REVIEWING PARTY CAN BE RE-RELEASED
BY EITHER PARTY IN ANY FORM WITHOUT A REQUIREMENT FOR RE-APPROVAL.


10.5.        IDENTIFICATION.  IN ANY DISCLOSURE BY SANDOZ PERMITTED HEREUNDER
WHICH REFERS TO MOMENTA IP OR THE JOINT COLLABORATION IP, SANDOZ SHALL IDENTIFY
MOMENTA AS THE INVENTOR, CO-INVENTOR, ORIGINATOR, OWNER, CO-OWNER AND/OR
LICENSEE, AS APPROPRIATE, OF SUCH MOMENTA IP OR JOINT COLLABORATION IP.  IN ANY
DISCLOSURE BY MOMENTA PERMITTED HEREUNDER WHICH REFERS TO SANDOZ IP OR JOINT
COLLABORATION IP, MOMENTA SHALL IDENTIFY SANDOZ AS THE INVENTOR, CO-INVENTOR,
ORIGINATOR, OWNER, CO-OWNER AND/OR LICENSEE, AS APPROPRIATE, OF SUCH SANDOZ IP
OR JOINT COLLABORATION IP.


10.6.        EQUITABLE RELIEF.  THE RECEIVING PARTY AGREES THAT ANY BREACH OF
THIS ARTICLE 10 MAY CAUSE THE DISCLOSING PARTY SUBSTANTIAL AND IRREPARABLE
INJURY AND, THEREFORE, IN THE EVENT OF ANY SUCH BREACH, IN ADDITION TO OTHER
REMEDIES THAT MAY BE AVAILABLE, THE DISCLOSING PARTY SHALL HAVE THE RIGHT TO
SPECIFIC PERFORMANCE AND OTHER INJUNCTIVE AND EQUITABLE RELIEF.


10.7.        SURVIVAL.  THE CONFIDENTIALITY AND NONDISCLOSURE OBLIGATIONS OF
THIS ARTICLE 10 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT
AND REMAIN IN EFFECT FOR A PERIOD OF TEN (10) YEARS FOLLOWING THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.  FOR THE SAKE OF CLARITY, IF ANY ITEM OF
“CONFIDENTIAL INFORMATION” (AS DEFINED IN THE EXISTING US LOVENOX AGREEMENT) IS
ALSO CONSIDERED CONFIDENTIAL INFORMATION HEREUNDER, THEN, TO THE EXTENT THAT ANY
PROVISION OF ARTICLE 10 OF THE EXISTING US LOVENOX AGREEMENT CONFLICTS WITH ANY
PROVISION OF ARTICLE 10 IN THIS AGREEMENT, THEN SUCH PROVISION IN THIS ARTICLE
10 SHALL CONTROL AND, FOR THE SAKE OF CLARITY, SUCH CONFIDENTIAL INFORMATION
SHALL BE PROTECTED FOR THE LONGER OF TEN (10) YEARS FOLLOWING THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT OR OF THE EXISTING US LOVENOX AGREEMENT.


11.              TERM & TERMINATION


11.1.        TERM.  THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL BEGIN ON THE
EFFECTIVE DATE AND CONTINUE THROUGHOUT THE DEVELOPMENT AND COMMERCIALIZATION OF
THE PRODUCTS UNTIL THE LAST SALE OF THE PRODUCTS BY SANDOZ, ITS AFFILIATES OR
DISTRIBUTORS, OR SUBLICENSEES APPROVED BY THE

54


--------------------------------------------------------------------------------



PARTIES, ANYWHERE IN THE RELEVANT TERRITORY, UNLESS EARLIER TERMINATED BY EITHER
PARTY PURSUANT TO THE PROVISIONS OF THIS AGREEMENT.


11.2.       TERMINATION FOR CAUSE.


11.2.1.     EITHER PARTY MAY TERMINATE THIS AGREEMENT, IN WHOLE OR, IN ITS
DISCRETION, SOLELY WITH RESPECT TO THE RELEVANT PRODUCT IF THE RELEVANT BREACH
RELATES TO SUCH PRODUCT, UPON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO THE
OTHER PARTY UPON ANY MATERIAL BREACH OF THIS AGREEMENT BY SUCH OTHER PARTY;
PROVIDED THAT SUCH TERMINATION SHALL BECOME EFFECTIVE ONLY IF SUCH OTHER PARTY
FAILS TO CURE SUCH BREACH WITHIN [**] DAYS AFTER RECEIVING SUCH NOTICE.  IF
SANDOZ SHALL TERMINATE A GLYCOPROTEIN PRODUCT PURSUANT TO THIS SECTION 11.2.1,
SANDOZ MAY SPECIFY IN THE NOTICE OF TERMINATION THAT IT CHOOSES TO RETAIN THE
LICENSES GRANTED TO SANDOZ UNDER ARTICLE 2 WITH RESPECT TO THE TERMINATED
GLYCOPROTEIN PRODUCT.


11.2.2.     TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, EITHER PARTY MAY
TERMINATE THIS AGREEMENT EFFECTIVE IMMEDIATELY WITH WRITTEN NOTICE IF THE OTHER
PARTY SHALL FILE FOR BANKRUPTCY, SHALL BE ADJUDICATED BANKRUPT, SHALL FILE A
PETITION UNDER INSOLVENCY LAWS, SHALL BE DISSOLVED OR SHALL HAVE A RECEIVER
APPOINTED FOR SUBSTANTIALLY ALL OF ITS PROPERTY.


11.3.        NEED FOR CLINICAL TRIALS FOR COLLABORATION PRODUCTS.  EACH PARTY
MAY TERMINATE THIS AGREEMENT WITH RESPECT TO THE COLLABORATION PRODUCTS, ON A
PRODUCT-BY-PRODUCT AND REGION-BY-REGION BASIS, UPON NINETY (90) DAYS’ PRIOR
WRITTEN NOTICE TO THE OTHER PARTY PROVIDED TO SUCH OTHER PARTY WITHIN SIXTY (60)
DAYS AFTER (A) RECEIPT OF WRITTEN CORRESPONDENCE FROM THE APPLICABLE REGULATORY
AUTHORITY WITH RESPECT TO SUCH REGION SPECIFYING THAT SUCH PRODUCT WILL NOT
RECEIVE MARKETING APPROVAL IN SUCH REGION WITHOUT CONDUCTING CLINICAL STUDIES
(OTHER THAN BIOEQUIVALENCE STUDIES) OR (B) THE REASONABLE DETERMINATION BY THE
JSC THAT CLINICAL STUDIES (OTHER THAN BIOEQUIVALENCE STUDIES) WILL BE REQUIRED
IN ORDER FOR SUCH PRODUCT TO RECEIVE MARKETING APPROVAL IN SUCH REGION;
PROVIDED, HOWEVER, THAT SUCH PARTY MAY TERMINATE THIS AGREEMENT WITH RESPECT TO
ALL REGIONS FOR THE COPAXONE-REFERENCED PRODUCT IF THE RELEVANT REGION FOR WHICH
SUCH CORRESPONDENCE IS RECEIVED OR FOR WHICH THE JSC MAKES SUCH DETERMINATION IS
THE U.S. TERRITORY.  IF ONE PARTY PROVIDES NOTICE TO THE OTHER PARTY OF A
TERMINATION PURSUANT TO THIS SECTION 11.3, THE OTHER PARTY SHALL HAVE THIRTY
(30) DAYS THEREAFTER TO PROVIDE EQUIVALENT NOTICE OF TERMINATION FOR SUCH REASON
TO THE FIRST PARTY, IN WHICH CASE THE PARTIES WILL BE CONSIDERED TO HAVE JOINTLY
TERMINATED SUCH PRODUCT WITH RESPECT TO THE RELEVANT REGION(S).


11.4.        SANDOZ TERMINATION OF GLYCOPROTEIN PRODUCTS.  WITH RESPECT TO EACH
GLYCOPROTEIN PRODUCT, SANDOZ MAY TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH
GLYCOPROTEIN PRODUCT:


11.4.1.     FOR CONVENIENCE UPON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO
MOMENTA, WHICH NOTICE MAY BE PROVIDED TO MOMENTA NO SOONER THAN FIFTEEN (15)
MONTHS, AND NO LATER THAN (21) MONTHS, AFTER THE MOU EFFECTIVE DATE, SO THAT
SUCH TERMINATION IS EFFECTIVE BETWEEN EIGHTEEN (18) AND TWENTY-FOUR (24) MONTHS
AFTER THE MOU EFFECTIVE DATE;


11.4.2.     IF, IN THE REASONABLE DETERMINATION OF THE PARTIES, AS DOCUMENTED IN
WRITING, THE MOMENTA IP DOES NOT AND WILL NOT MATERIALLY CONTRIBUTE TO THE
ACHIEVEMENT OF

55


--------------------------------------------------------------------------------



MARKETING APPROVAL OR FULL-SUBSTITUTABILITY FOR SUCH GLYCOPROTEIN PRODUCT IN THE
RELEVANT TERRITORY; PROVIDED, HOWEVER, THAT ONCE ANY MOMENTA IP IS USED IN A
REGULATORY FILING FOR SUCH GLYCOPROTEIN PRODUCT THAT HAS BEEN FILED BY SANDOZ,
ITS AFFILIATES OR SUBLICENSEES WITH A REGULATORY AUTHORITY IN THE RELEVANT
TERRITORY, THE TERMINATION RIGHT PURSUANT TO THIS SECTION 11.4.2 SHALL
AUTOMATICALLY EXPIRE;


11.4.3.     UPON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO MOMENTA IF THE
REGULATORY AUTHORITY FOR THE RELEVANT TERRITORY STATES IN WRITING THAT THE
MOMENTA IP DID NOT CONTRIBUTE TO THE MARKETING APPROVAL OF SUCH GLYCOPROTEIN
PRODUCT;


11.4.4.     ON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO MOMENTA UPON SANDOZ’S
DECISION TO PERMANENTLY CEASE DEVELOPMENT AND COMMERCIALIZATION OF SUCH
GLYCOPROTEIN PRODUCT AND OF THE RELEVANT RELATED PRODUCTS; OR


11.4.5.     ON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO MOMENTA IF, FOLLOWING A
CHANGE IN CONTROL OF MOMENTA, THERE OCCURS THE CONTINUOUS NEGLECT BY MOMENTA OF
ITS MATERIAL OBLIGATIONS UNDER THE ANNUAL COLLABORATION PLAN WITH RESPECT TO
SUCH GLYCOPROTEIN PRODUCT WHICH HAS A MATERIAL ADVERSE EFFECT ON THE DEVELOPMENT
AND/OR COMMERCIALIZATION OF SUCH GLYCOPROTEIN PRODUCT.  IF SANDOZ SHALL
TERMINATE A GLYCOPROTEIN PRODUCT PURSUANT TO THIS SECTION 11.4.5, SANDOZ MAY
SPECIFY IN THE NOTICE OF TERMINATION THAT IT CHOOSES TO RETAIN THE LICENSES
GRANTED TO SANDOZ UNDER ARTICLE 2 WITH RESPECT TO THE TERMINATED GLYCOPROTEIN
PRODUCT.


11.5.        MOMENTA TERMINATION OF GLYCOPROTEIN PRODUCTS.  WITH RESPECT TO EACH
GLYCOPROTEIN PRODUCT, MOMENTA MAY TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH
GLYCOPROTEIN PRODUCT ON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO SANDOZ IF,
FOLLOWING A CHANGE IN CONTROL OF SANDOZ, THERE OCCURS THE CONTINUOUS NEGLECT BY
SANDOZ OF ITS MATERIAL OBLIGATIONS UNDER THE ANNUAL COLLABORATION PLAN WITH
RESPECT TO SUCH GLYCOPROTEIN PRODUCT WHICH HAS A MATERIAL ADVERSE EFFECT ON THE
DEVELOPMENT AND/OR COMMERCIALIZATION OF SUCH GLYCOPROTEIN PRODUCT.  IF MOMENTA
SHALL TERMINATE A GLYCOPROTEIN PRODUCT PURSUANT TO THIS SECTION 11.5, MOMENTA
MAY SPECIFY IN THE NOTICE OF TERMINATION THAT IT CHOOSES TO RETAIN THE LICENSES
GRANTED TO MOMENTA UNDER ARTICLE 2 WITH RESPECT TO THE TERMINATED GLYCOPROTEIN
PRODUCT.


11.6.        INTERPRETATION.  IN THE EVENT THAT THIS AGREEMENT HAS BEEN
TERMINATED WITH RESPECT TO ALL PRODUCTS, THIS AGREEMENT SHALL TERMINATE IN ITS
ENTIRETY (SUBJECT TO SECTIONS 11.7 AND 11.8).  FOR THE SAKE OF CLARITY, IN THE
EVENT THAT THIS AGREEMENT IS TERMINATED IN ITS ENTIRETY, ALL PRODUCTS SHALL BE
CONSIDERED TERMINATED PRODUCTS FOR PURPOSES OF SECTION 11.7.


11.7.       EFFECTS OF TERMINATION.


11.7.1.     WITH RESPECT TO THE COLLABORATION PRODUCTS, IF THIS AGREEMENT IS
TERMINATED (IN ITS ENTIRETY OR WITH RESPECT TO A COLLABORATION PRODUCT, AS
APPLICABLE), EXCEPT AS PROVIDED IN SECTION 11.7.2,

11.7.1.A.  ALL LICENSES GRANTED BY MOMENTA TO SANDOZ WITH RESPECT TO SUCH
TERMINATED PRODUCT(S) (LIMITED TO THE RELEVANT REGION, WITH RESPECT TO A
TERMINATION PURSUANT TO SECTION 11.3 FOR THE COPAXONE-REFERENCED PRODUCT IN LESS
THAN ALL REGIONS) SHALL TERMINATE;

56


--------------------------------------------------------------------------------


11.7.1.B.  ALL LICENSES GRANTED BY SANDOZ TO MOMENTA UNDER ARTICLE 2 WITH
RESPECT TO SUCH TERMINATED PRODUCT(S) (IN SUCH REGION, IF APPLICABLE) SHALL
REMAIN IN EFFECT ON AN IRREVOCABLE, PERPETUAL AND SUBLICENSEABLE (PROVIDED THAT
SUCH SUBLICENSEES COMPLY WITH THE RELEVANT PROVISIONS OF THIS AGREEMENT) BASIS,
AND SANDOZ HEREBY GRANTS TO MOMENTA AN IRREVOCABLE, PERPETUAL, EXCLUSIVE,
ROYALTY-FREE, SUBLICENSEABLE (PROVIDED THAT SUCH SUBLICENSEES COMPLY WITH THE
RELEVANT PROVISIONS OF THIS AGREEMENT) LICENSE, UNDER SANDOZ IP AND UNDER
SANDOZ’S RIGHTS IN THE JOINT COLLABORATION IP, TO SELL, OFFER TO SELL AND
OTHERWISE COMMERCIALIZE SUCH TERMINATED PRODUCT(S) IN THE RELEVANT TERRITORY (OR
IN SUCH REGION, IF APPLICABLE) IN THE FIELD (WHICH LICENSE MOMENTA SHALL NOT
EXERCISE UNTIL SUCH TERMINATION OF THIS AGREEMENT);

11.7.1.C.  SANDOZ SHALL CEASE TO USE AND SHALL ASSIGN TO MOMENTA ALL OF ITS
RIGHT, TITLE AND INTEREST IN AND TO ALL CLINICAL, TECHNICAL AND OTHER RELATED
REPORTS, RECORDS, DATA, INFORMATION AND MATERIALS AND ALL REGULATORY FILINGS AND
MARKETING APPROVALS RELATING TO SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE
RELEVANT TERRITORY (OR SUCH REGION, AS APPLICABLE) (AND SANDOZ SHALL DELIVER TO
MOMENTA, AT SANDOZ’S EXPENSE, ONE (1) COPY OF EACH PHYSICAL EMBODIMENT OF THE
AFOREMENTIONED ITEMS WITHIN THIRTY (30) DAYS AFTER SUCH TERMINATION);

11.7.1.D.  SANDOZ SHALL CEASE TO USE IN THE FIELD ANY TECHNOLOGY ARISING OUT OF
THE COLLABORATIVE PROGRAM, INCLUDING, WITHOUT LIMITATION, ANY MANUFACTURING
PROCESSES, TO DEVELOP, MANUFACTURE OR COMMERCIALIZE SUCH TERMINATED PRODUCT(S);

11.7.1.E.  SANDOZ SHALL PROMPTLY RETURN TO MOMENTA ALL MATERIALS AND RECORDS IN
ITS POSSESSION OR CONTROL CONTAINING CONFIDENTIAL INFORMATION OF MOMENTA WHICH
SOLELY RELATES TO SUCH TERMINATED PRODUCT(S) (OR SUCH PRODUCT(S) ONLY WITH
RESPECT TO THE TERMINATED REGIONS, IF APPLICABLE);

11.7.1.F.   SANDOZ SHALL TRANSFER AND ASSIGN TO MOMENTA ALL TRADEMARKS AND
TRADENAMES OF SUCH TERMINATED PRODUCT(S) THAT HAVE RECEIVED MARKETING APPROVAL
IN THE RELEVANT TERRITORY (OR REGION, AS APPLICABLE) IN THE FIELD, EXCEPT FOR
ANY SUCH TRADEMARKS OR TRADENAMES OR A PART THEREOF THAT USE THE NAME “SANDOZ”
OR A DERIVATIVE THEREOF OR ANY OTHER TRADEMARK OR TRADENAME OR PART OR
DERIVATIVE THEREOF THAT IS THE NAME OR DERIVATIVE OF A NAME OF ANY SANDOZ
AFFILIATE;

11.7.1.G.  IF SO REQUESTED BY MOMENTA, SANDOZ SHALL, AT SANDOZ’S EXPENSE, TAKE
REASONABLE STEPS TO ASSIST MOMENTA IN ESTABLISHING A CONTRACT MANUFACTURING
RELATIONSHIP WITH ITS SUPPLIERS (IF ANY) OF SUCH TERMINATED PRODUCT(S), IT BEING
UNDERSTOOD THAT SANDOZ IN NO WAY GUARANTEES THE ABILITY TO TRANSFER ANY SUCH
RELATIONSHIP TO MOMENTA;

11.7.1.H.  AT MOMENTA’S REQUEST, SANDOZ SHALL SELL TO MOMENTA AT THE COST OF
GOODS SOLD ALL UNITS, WHETHER IN FINISHED PRODUCT OR WORK-IN-PROCESS

57


--------------------------------------------------------------------------------


FORM, IN ITS INVENTORY OF SUCH TERMINATED PRODUCT(S) FOR SALE IN OR INTO THE
RELEVANT TERRITORY (OR REGION, AS APPLICABLE);

11.7.1.I.   SUBJECT TO ANY PRIOR OBLIGATIONS OF SANDOZ, SANDOZ SHALL CONTINUE TO
USE COMMERCIALLY REASONABLE EFFORTS TO TIMELY PREPARE, FILE, PROSECUTE AND
MAINTAIN, AT ITS EXPENSE, SANDOZ PATENT RIGHTS AND SANDOZ COLLABORATION PATENT
RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY (OR REGION, IF APPLICABLE) TO THE
EXTENT REASONABLY NECESSARY FOR THE DEVELOPMENT AND COMMERCIALIZATION OF SUCH
TERMINATED PRODUCT(S) IN THE FIELD IN THE TERRITORY (OR REGION, IF APPLICABLE);
PROVIDED, HOWEVER, THAT IF SANDOZ DECLINES TO FILE, PROSECUTE OR MAINTAIN ANY
SUCH PATENT RIGHT OR IF SANDOZ ELECTS TO ALLOW ANY SUCH PATENT RIGHT TO LAPSE OR
ELECTS TO ABANDON ANY SUCH PATENT RIGHT BEFORE ALL APPEALS WITHIN THE RESPECTIVE
PATENT OFFICE HAVE BEEN EXHAUSTED, THEN, SUBJECT TO ANY PRIOR OBLIGATIONS OF
SANDOZ, (1) MOMENTA SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE AND UPON WRITTEN
NOTICE TO SANDOZ, TO ASSUME CONTROL OF THE FILING, PROSECUTION AND MAINTENANCE
OF SUCH PATENT RIGHT IN SANDOZ’S NAME OR THE NAME OF ITS THIRD PARTY LICENSOR,
AS APPLICABLE, IN WHICH EVENT, SANDOZ SHALL PROVIDE ASSISTANCE (INCLUDING THE
EXECUTION OF ALL NECESSARY DOCUMENTS AND INSTRUMENTS) TO AND COOPERATE WITH
MOMENTA IN PROSECUTING THE SUBJECT PATENT RIGHT, SHOULD MOMENTA ELECT TO
PROSECUTE AND MAINTAIN THE SUBJECT PATENT RIGHT, AND (2) SANDOZ SHALL PROVIDE
MOMENTA WITH REASONABLE NOTICE OF ITS DECISION TO DECLINE TO FILE, PROSECUTE OR
MAINTAIN ANY SUCH PATENT RIGHT OR ITS ELECTION TO ALLOW ANY SUCH PATENT RIGHT TO
LAPSE OR ITS ELECTION TO ABANDON ANY SUCH PATENT RIGHT SO AS TO PERMIT MOMENTA
(A) TO REVIEW THE PATENT OR APPLICATION, (B) TO DECIDE WHETHER TO PROSECUTE OR
MAINTAIN THE SAME, AND (C) TO TAKE APPROPRIATE ACTION TO PROSECUTE OR MAINTAIN
THE PATENT APPLICATION OR PATENT;

11.7.1.J.   THE PROVISIONS OF SECTIONS 8.4, 8.5 AND 8.6 (EXCEPT THAT MOMENTA,
RATHER THAN THE JOC, SHALL DETERMINE THE APPROPRIATE COURSE OF ACTION, SUBJECT
TO SANDOZ’ RIGHTS IN ACCORDANCE WITH THE GENERAL CONCEPTS OF SECTION 8.4), AND
SECTION 8.7 SHALL CONTINUE TO APPLY WITH RESPECT TO SANDOZ PATENT RIGHTS AND
SANDOZ COLLABORATION PATENT RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY (OR
REGION, IF APPLICABLE), TO THE EXTENT REASONABLY NECESSARY FOR THE DEVELOPMENT
AND COMMERCIALIZATION OF SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE RELEVANT
TERRITORY (OR REGION, IF APPLICABLE).

The post-termination license rights granted to Momenta in Section 11.7.1(b)
shall apply only as to any Sandoz IP and Joint Collaboration IP existing as of
the date of such termination of this Agreement that (i) has actually been used
in the Collaborative Program with respect to such terminated Product(s) prior to
the date of such termination of this Agreement or (ii) is otherwise necessary or
reasonably useful for the Development and Commercialization of such terminated
Product(s) in the Field in the relevant Territory (or Region, if applicable),
and shall expressly exclude any other Sandoz IP and any other Joint
Collaboration IP.

58


--------------------------------------------------------------------------------



11.7.2.     WITH RESPECT TO THE COLLABORATION PRODUCTS, IN THE EVENT OF
TERMINATION OF THIS AGREEMENT (IN ITS ENTIRETY OR WITH RESPECT TO A
COLLABORATION PRODUCT, AS APPLICABLE) BY SANDOZ PURSUANT TO SECTION 11.2 OR
SOLELY BY MOMENTA PURSUANT TO SECTION 11.3,

11.7.2.A.  ALL LICENSES GRANTED BY SANDOZ TO MOMENTA WITH RESPECT TO SUCH
TERMINATED PRODUCT(S) (LIMITED TO THE RELEVANT REGION, WITH RESPECT TO A
TERMINATION PURSUANT TO SECTION 11.3 FOR THE COPAXONE-REFERENCED PRODUCT IN LESS
THAN ALL REGIONS) SHALL TERMINATE;

11.7.2.B.  ALL LICENSES GRANTED BY MOMENTA TO SANDOZ UNDER ARTICLE 2 WITH
RESPECT TO SUCH TERMINATED PRODUCT(S) (IN SUCH REGION, IF APPLICABLE) SHALL
REMAIN IN EFFECT ON AN IRREVOCABLE, PERPETUAL AND SUBLICENSEABLE (PROVIDED THAT
SUCH SUBLICENSEES COMPLY WITH THE RELEVANT PROVISIONS OF THIS AGREEMENT) BASIS;

11.7.2.C.  MOMENTA SHALL CEASE TO USE AND SHALL ASSIGN TO SANDOZ ALL OF ITS
RIGHT, TITLE AND INTEREST IN AND TO ALL CLINICAL, TECHNICAL AND OTHER RELATED
REPORTS, RECORDS, DATA, INFORMATION AND MATERIALS AND ALL REGULATORY FILINGS AND
MARKETING APPROVALS RELATING TO SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE
RELEVANT TERRITORY (OR REGION, IF APPLICABLE) (AND MOMENTA SHALL DELIVER TO
SANDOZ, AT MOMENTA’S EXPENSE, ONE (1) COPY OF EACH PHYSICAL EMBODIMENT OF THE
AFOREMENTIONED ITEMS WITHIN THIRTY (30) DAYS AFTER SUCH TERMINATION);

11.7.2.D.  MOMENTA SHALL PROMPTLY RETURN TO SANDOZ ALL MATERIALS AND RECORDS IN
MOMENTA’S POSSESSION OR CONTROL CONTAINING CONFIDENTIAL INFORMATION OF SANDOZ
WHICH SOLELY RELATES TO SUCH TERMINATED PRODUCT(S) (OR SUCH PRODUCT(S) ONLY WITH
RESPECT TO THE TERMINATED REGIONS, IF APPLICABLE);

11.7.2.E.  MOMENTA SHALL TRANSFER AND ASSIGN TO SANDOZ ALL TRADEMARKS AND
TRADENAMES OF SUCH TERMINATED PRODUCT(S) THAT HAVE RECEIVED MARKETING APPROVAL
IN THE RELEVANT TERRITORY (OR REGION, IF APPLICABLE) IN THE FIELD, EXCEPT FOR
ANY SUCH TRADEMARKS OR TRADENAMES OR A PART THEREOF THAT USE THE NAME “MOMENTA”
OR A DERIVATIVE THEREOF OR ANY OTHER TRADEMARK OR TRADENAME OR PART OR
DERIVATIVE THEREOF THAT IS THE NAME OR DERIVATIVE OF A NAME OF ANY MOMENTA
AFFILIATE;

11.7.2.F.   SUBJECT TO ANY PRIOR OBLIGATIONS OF MOMENTA, MOMENTA SHALL CONTINUE
TO USE COMMERCIALLY REASONABLE EFFORTS TO TIMELY PREPARE, FILE, PROSECUTE AND
MAINTAIN, AT ITS EXPENSE, MOMENTA PATENT RIGHTS AND MOMENTA COLLABORATION PATENT
RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY (OR REGION, IF APPLICABLE) TO THE
EXTENT REASONABLY NECESSARY FOR THE DEVELOPMENT AND COMMERCIALIZATION OF SUCH
TERMINATED PRODUCT(S) IN THE FIELD IN THE TERRITORY (OR REGION, IF APPLICABLE);
PROVIDED, HOWEVER, THAT IF MOMENTA DECLINES TO FILE, PROSECUTE OR MAINTAIN ANY
SUCH PATENT RIGHT OR IF MOMENTA ELECTS TO ALLOW ANY SUCH PATENT RIGHT TO LAPSE
OR ELECTS TO ABANDON ANY SUCH PATENT RIGHT BEFORE ALL APPEALS WITHIN THE
RESPECTIVE PATENT OFFICE HAVE BEEN EXHAUSTED, THEN, SUBJECT TO ANY PRIOR
OBLIGATIONS OF MOMENTA, (1) SANDOZ SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE AND
UPON WRITTEN NOTICE TO MOMENTA, TO ASSUME CONTROL OF THE FILING,

59


--------------------------------------------------------------------------------


PROSECUTION AND MAINTENANCE OF SUCH PATENT RIGHT IN MOMENTA’S NAME OR THE NAME
OF ITS THIRD PARTY LICENSOR, AS APPLICABLE, IN WHICH EVENT, MOMENTA SHALL
PROVIDE ASSISTANCE (INCLUDING THE EXECUTION OF ALL NECESSARY DOCUMENTS AND
INSTRUMENTS) TO AND COOPERATE WITH SANDOZ IN PROSECUTING THE SUBJECT PATENT
RIGHT, SHOULD SANDOZ ELECT TO PROSECUTE AND MAINTAIN THE SUBJECT PATENT RIGHT,
AND (2) MOMENTA SHALL PROVIDE SANDOZ WITH REASONABLE NOTICE OF ITS DECISION TO
DECLINE TO FILE, PROSECUTE OR MAINTAIN ANY SUCH PATENT RIGHT OR ITS ELECTION TO
ALLOW ANY SUCH PATENT RIGHT TO LAPSE OR ITS ELECTION TO ABANDON ANY SUCH PATENT
RIGHT SO AS TO PERMIT SANDOZ (A) TO REVIEW THE PATENT OR APPLICATION, (B) TO
DECIDE WHETHER TO PROSECUTE OR MAINTAIN THE SAME, AND (C) TO TAKE APPROPRIATE
ACTION TO PROSECUTE OR MAINTAIN THE PATENT APPLICATION OR PATENT;

11.7.2.G.  THE FINANCIAL AND RELATED PAYMENT OBLIGATIONS OF SANDOZ WITH RESPECT
TO SUCH TERMINATED PRODUCT(S) WITH RESPECT TO SUCH TERRITORY (OR REGION, IF
APPLICABLE) SET FORTH IN ARTICLE 4, EACH AS APPLICABLE, SHALL REMAIN IN EFFECT,
EXCEPT THAT, (I) IF SUCH TERMINATION WAS DUE TO MOMENTA’S BREACH OF THE
EXCLUSIVE RIGHTS AND LICENSES GRANTED, OR THE EXCLUSIVITY OBLIGATIONS OWED, TO
SANDOZ PURSUANT TO SECTIONS 2.1 AND 2.3, THEN THE RELEVANT PAYMENT OBLIGATIONS
SHALL TERMINATE AS OF THE DATE OF SUCH TERMINATION, AND (II) IF SUCH TERMINATION
IS BY MOMENTA ALONE PURSUANT TO SECTION 11.3, SANDOZ MAY OFFSET FROM THE PROFIT
INTEREST DUE TO MOMENTA WITH RESPECT TO SUCH TERMINATED PRODUCT ONE HUNDRED
FIFTY PERCENT (150%) OF THE ACTUAL COSTS OF CLINICAL STUDIES (OTHER THAN
BIOEQUIVALENCE STUDIES) WITH RESPECT TO SUCH TERMINATED PRODUCT FOR SUCH
TERRITORY (OR REGION, IF APPLICABLE), WHICH WOULD OTHERWISE HAVE BEEN BORNE BY
MOMENTA PURSUANT TO SECTION 4.1.1 HAD THIS AGREEMENT NOT BE SO TERMINATED WITH
RESPECT TO SUCH PRODUCT FOR SUCH REGION(S);

11.7.2.H.  THE PATENT MARKING OBLIGATIONS SET FORTH IN SECTION 8.8, AND THE
INSURANCE OBLIGATIONS OF SECTION 12.6 SHALL REMAIN IN EFFECT;

11.7.2.I.   FOR AS LONG AS SANDOZ IS MARKETING SUCH TERMINATED PRODUCT(S) AND
ABIDING BY ITS FINANCIAL OBLIGATIONS TO MOMENTA PURSUANT TO SECTION 11.7.2(G),
MOMENTA SHALL NOT PROVIDE ANY PATENT RIGHTS, KNOW-HOW OR ANY OTHER ASSISTANCE TO
ANY THIRD PARTY TO CHARACTERIZE, DEVELOP, PRODUCE, MANUFACTURE OR COMMERCIALIZE
THE RELEVANT REFERENCE-EQUIVALENT PRODUCT(S) IN THE FIELD IN THE RELEVANT
TERRITORY (OR REGION, IF APPLICABLE); AND

11.7.2.J.   THE PROVISIONS OF SECTIONS 8.4, 8.5 AND 8.6 (EXCEPT THAT SANDOZ,
RATHER THAN THE JOC, SHALL DETERMINE THE APPROPRIATE COURSE OF ACTION, SUBJECT
TO MOMENTA’S RIGHTS IN ACCORDANCE WITH THE GENERAL CONCEPTS OF SECTION 8.4), AND
SECTION 8.7 SHALL CONTINUE TO APPLY WITH RESPECT TO MOMENTA PATENT RIGHTS AND
MOMENTA COLLABORATION PATENT RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY (OR
REGION, AS APPLICABLE), TO THE EXTENT REASONABLY NECESSARY FOR THE DEVELOPMENT
AND COMMERCIALIZATION OF SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE RELEVANT
TERRITORY (OR REGION, IF APPLICABLE).

60


--------------------------------------------------------------------------------


The post-termination license rights granted to Sandoz in Section 11.7.2(b) shall
apply only as to any Momenta IP and Joint Collaboration IP existing as of the
date of such termination of this Agreement that (i) has actually been used in
the Collaborative Program with respect to such terminated Product(s) prior to
the date of such termination of this Agreement, or (ii) is otherwise necessary
or reasonably useful for the Development and Commercialization of such
terminated Product(s) in the Field in the relevant Territory (or Region, if
applicable), and shall expressly exclude any other Momenta IP and any other
Joint Collaboration IP.

11.7.3.     With respect to the Glycoprotein Products, in the event of
termination of this Agreement (in its entirety or with respect to a Glycoprotein
Product, as applicable), except as provided in Section 11.7.4,

11.7.3.A.      ALL LICENSES GRANTED BY SANDOZ TO MOMENTA WITH RESPECT TO SUCH
TERMINATED PRODUCT(S) SHALL TERMINATE;

11.7.3.B.     ALL LICENSES GRANTED BY MOMENTA TO SANDOZ UNDER ARTICLE 2 WITH
RESPECT TO SUCH TERMINATED PRODUCT(S) SHALL TERMINATE; PROVIDED, HOWEVER, THAT,
IF SUCH TERMINATION IS BY SANDOZ PURSUANT TO SECTION 11.2 OR 11.4.5 AND IF, IN
ITS NOTICE OF TERMINATION PURSUANT TO SUCH SECTION 11.2 OR 11.4.5, SANDOZ
ELECTED TO RETAIN THE MOMENTA LICENSE, THEN SUCH LICENSES SHALL REMAIN IN EFFECT
ON AN IRREVOCABLE, PERPETUAL AND SUBLICENSEABLE (PROVIDED THAT SUCH SUBLICENSEES
COMPLY WITH THE RELEVANT PROVISIONS OF THIS AGREEMENT) BASIS;

11.7.3.C.      MOMENTA SHALL CEASE TO USE AND SHALL ASSIGN TO SANDOZ ALL OF ITS
RIGHT, TITLE AND INTEREST IN AND TO ALL CLINICAL, TECHNICAL AND OTHER RELATED
REPORTS, RECORDS, DATA, INFORMATION AND MATERIALS AND ALL REGULATORY FILINGS AND
MARKETING APPROVALS RELATING TO SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE
RELEVANT TERRITORY (AND MOMENTA SHALL DELIVER TO SANDOZ, AT MOMENTA’S EXPENSE,
ONE (1) COPY OF EACH PHYSICAL EMBODIMENT OF THE AFOREMENTIONED ITEMS WITHIN
THIRTY (30) DAYS AFTER SUCH TERMINATION);

11.7.3.D.     MOMENTA SHALL PROMPTLY RETURN TO SANDOZ ALL MATERIALS AND RECORDS
IN ITS POSSESSION OR CONTROL CONTAINING CONFIDENTIAL INFORMATION OF SANDOZ WHICH
SOLELY RELATES TO SUCH TERMINATED PRODUCT(S);

11.7.3.E.      MOMENTA SHALL TRANSFER AND ASSIGN TO SANDOZ ALL TRADEMARKS AND
TRADENAMES OF SUCH TERMINATED PRODUCT(S) THAT HAVE RECEIVED MARKETING APPROVAL
IN THE RELEVANT TERRITORY IN THE FIELD, EXCEPT FOR ANY SUCH TRADEMARKS OR
TRADENAMES OR A PART THEREOF THAT USE THE NAME “MOMENTA” OR A DERIVATIVE THEREOF
OR ANY OTHER TRADEMARK OR TRADENAME OR PART OR DERIVATIVE THEREOF THAT IS THE
NAME OR DERIVATIVE OF A NAME OF ANY MOMENTA AFFILIATE;

11.7.3.F.      TO THE EXTENT THAT SANDOZ RETAINED MOMENTA LICENSES PURSUANT TO
SECTION 11.7.3(B), SUBJECT TO ANY PRIOR OBLIGATIONS OF MOMENTA, MOMENTA SHALL
CONTINUE TO USE COMMERCIALLY REASONABLE EFFORTS TO TIMELY PREPARE, FILE,
PROSECUTE AND MAINTAIN, AT ITS EXPENSE, MOMENTA PATENT RIGHTS AND

61


--------------------------------------------------------------------------------


MOMENTA COLLABORATION PATENT RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY TO
THE EXTENT REASONABLY NECESSARY FOR THE DEVELOPMENT AND COMMERCIALIZATION OF
SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE TERRITORY; PROVIDED, HOWEVER,
THAT IF MOMENTA DECLINES TO FILE, PROSECUTE OR MAINTAIN ANY SUCH PATENT RIGHT OR
IF MOMENTA ELECTS TO ALLOW ANY SUCH PATENT RIGHT TO LAPSE OR ELECTS TO ABANDON
ANY SUCH PATENT RIGHT BEFORE ALL APPEALS WITHIN THE RESPECTIVE PATENT OFFICE
HAVE BEEN EXHAUSTED, THEN, SUBJECT TO ANY PRIOR OBLIGATIONS OF MOMENTA, (1)
SANDOZ SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE AND UPON WRITTEN NOTICE TO
MOMENTA, TO ASSUME CONTROL OF THE FILING, PROSECUTION AND MAINTENANCE OF SUCH
PATENT RIGHT IN MOMENTA’S NAME OR THE NAME OF ITS THIRD PARTY LICENSOR, AS
APPLICABLE, IN WHICH EVENT, MOMENTA SHALL PROVIDE ASSISTANCE (INCLUDING THE
EXECUTION OF ALL NECESSARY DOCUMENTS AND INSTRUMENTS) TO AND COOPERATE WITH
SANDOZ IN PROSECUTING THE SUBJECT PATENT RIGHT, SHOULD SANDOZ ELECT TO PROSECUTE
AND MAINTAIN THE SUBJECT PATENT RIGHT, AND (2) MOMENTA SHALL PROVIDE SANDOZ WITH
REASONABLE NOTICE OF ITS DECISION TO DECLINE TO FILE, PROSECUTE OR MAINTAIN ANY
SUCH PATENT RIGHT OR ITS ELECTION TO ALLOW ANY SUCH PATENT RIGHT TO LAPSE OR ITS
ELECTION TO ABANDON ANY SUCH PATENT RIGHT SO AS TO PERMIT SANDOZ (A) TO REVIEW
THE PATENT OR APPLICATION, (B) TO DECIDE WHETHER TO PROSECUTE OR MAINTAIN THE
SAME, AND (C) TO TAKE APPROPRIATE ACTION TO PROSECUTE OR MAINTAIN THE PATENT
APPLICATION OR PATENT;

11.7.3.G.     THE PATENT MARKING OBLIGATIONS SET FORTH IN SECTION 8.8, AND THE
INSURANCE OBLIGATIONS OF SECTION 12.6 SHALL REMAIN IN EFFECT;

11.7.3.H.     THE PROVISIONS OF SECTIONS 8.4, 8.5 AND 8.6 (EXCEPT THAT SANDOZ,
RATHER THAN THE JOC, SHALL DETERMINE THE APPROPRIATE COURSE OF ACTION, SUBJECT
TO MOMENTA’S RIGHTS IN ACCORDANCE WITH THE GENERAL CONCEPTS OF SECTION 8.4), AND
SECTION 8.7 SHALL CONTINUE TO APPLY WITH RESPECT TO MOMENTA PATENT RIGHTS AND
MOMENTA COLLABORATION PATENT RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY, TO
THE EXTENT REASONABLY NECESSARY FOR THE DEVELOPMENT AND COMMERCIALIZATION OF
SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE RELEVANT TERRITORY;

11.7.3.I.       IF THIS AGREEMENT WAS TERMINATED PURSUANT TO SECTION 11.4.4,
SANDOZ SHALL NO LONGER, AND SHALL ENSURE THAT ITS AFFILIATES WILL NO LONGER,
DEVELOP OR COMMERCIALIZE SUCH TERMINATED PRODUCT(S) OR THE RELEVANT RELATED
PRODUCT ANYWHERE IN THE WORLD, ALONE OR WITH OR THROUGH THIRD PARTIES; AND

11.7.3.J.       EXCEPT FOR ANY PAYMENTS OWED TO MOMENTA AS OF THE RELEVANT DATE
OF TERMINATION OR EXPIRATION, SANDOZ WILL NOT OWE ANY FURTHER PROFIT INTEREST OR
MILESTONE PAYMENTS TO MOMENTA WITH RESPECT TO SUCH TERMINATED PRODUCT(S) IN THE
RELEVANT TERRITORY.

The post-termination license rights granted to Sandoz in Section 11.7.3(b) shall
apply only as to any Momenta IP that has actually been used in the Collaborative
Program prior to the date of termination of this Agreement, and shall expressly
exclude any other Momenta IP.

62


--------------------------------------------------------------------------------



11.7.4.     WITH RESPECT TO THE GLYCOPROTEIN PRODUCTS, IN THE EVENT OF
TERMINATION OF THIS AGREEMENT WITH RESPECT TO A GLYCOPROTEIN PRODUCT BY MOMENTA
PURSUANT TO SECTION 11.5,

11.7.4.A.      ALL LICENSES GRANTED BY MOMENTA TO SANDOZ WITH RESPECT TO SUCH
TERMINATED PRODUCT(S) SHALL TERMINATE;

11.7.4.B.     ALL LICENSES GRANTED BY SANDOZ TO MOMENTA UNDER ARTICLE 2 WITH
RESPECT TO SUCH TERMINATED PRODUCT(S) SHALL TERMINATE; PROVIDED, HOWEVER, THAT,
IF, IN ITS NOTICE OF TERMINATION PURSUANT TO SECTION 11.5, MOMENTA ELECTED TO
RETAIN THE SANDOZ LICENSE, THEN SUCH LICENSES SHALL REMAIN IN EFFECT ON AN
IRREVOCABLE, PERPETUAL AND SUBLICENSEABLE (PROVIDED THAT SUCH SUBLICENSEES
COMPLY WITH THE RELEVANT PROVISIONS OF THIS AGREEMENT) BASIS;

11.7.4.C.      SANDOZ SHALL CEASE TO USE AND SHALL ASSIGN TO MOMENTA ALL OF ITS
RIGHT, TITLE AND INTEREST IN AND TO ALL CLINICAL, TECHNICAL AND OTHER RELATED
REPORTS, RECORDS, DATA, INFORMATION AND MATERIALS AND ALL REGULATORY FILINGS AND
MARKETING APPROVALS RELATING TO SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE
RELEVANT TERRITORY (AND SANDOZ SHALL DELIVER TO MOMENTA, AT SANDOZ’ EXPENSE, ONE
(1) COPY OF EACH PHYSICAL EMBODIMENT OF THE AFOREMENTIONED ITEMS WITHIN THIRTY
(30) DAYS AFTER SUCH TERMINATION);

11.7.4.D.     SANDOZ SHALL PROMPTLY RETURN TO MOMENTA ALL MATERIALS AND RECORDS
IN ITS POSSESSION OR CONTROL CONTAINING CONFIDENTIAL INFORMATION OF MOMENTA
WHICH SOLELY RELATES TO SUCH TERMINATED PRODUCT(S);

11.7.4.E.      SANDOZ SHALL TRANSFER AND ASSIGN TO MOMENTA ALL TRADEMARKS AND
TRADENAMES OF SUCH TERMINATED PRODUCT(S) THAT HAVE RECEIVED MARKETING APPROVAL
IN THE RELEVANT TERRITORY IN THE FIELD, EXCEPT FOR ANY SUCH TRADEMARKS OR
TRADENAMES OR A PART THEREOF THAT USE THE NAME “SANDOZ” OR A DERIVATIVE THEREOF
OR ANY OTHER TRADEMARK OR TRADENAME OR PART OR DERIVATIVE THEREOF THAT IS THE
NAME OR DERIVATIVE OF A NAME OF ANY SANDOZ AFFILIATE;

11.7.4.F.      TO THE EXTENT THAT MOMENTA RETAINED SANDOZ LICENSES PURSUANT TO
SECTION 11.7.4(B), SUBJECT TO ANY PRIOR OBLIGATIONS OF SANDOZ, SANDOZ SHALL
CONTINUE TO USE COMMERCIALLY REASONABLE EFFORTS TO TIMELY PREPARE, FILE,
PROSECUTE AND MAINTAIN, AT ITS EXPENSE, SANDOZ PATENT RIGHTS AND SANDOZ
COLLABORATION PATENT RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY TO THE EXTENT
REASONABLY NECESSARY FOR THE DEVELOPMENT AND COMMERCIALIZATION OF SUCH
TERMINATED PRODUCT(S) IN THE FIELD IN THE TERRITORY; PROVIDED, HOWEVER, THAT IF
SANDOZ DECLINES TO FILE, PROSECUTE OR MAINTAIN ANY SUCH PATENT RIGHT OR IF
SANDOZ ELECTS TO ALLOW ANY SUCH PATENT RIGHT TO LAPSE OR ELECTS TO ABANDON ANY
SUCH PATENT RIGHT BEFORE ALL APPEALS WITHIN THE RESPECTIVE PATENT OFFICE HAVE
BEEN EXHAUSTED, THEN, SUBJECT TO ANY PRIOR OBLIGATIONS OF SANDOZ, (1) MOMENTA
SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE AND UPON WRITTEN NOTICE TO SANDOZ, TO
ASSUME CONTROL OF THE FILING, PROSECUTION AND MAINTENANCE OF SUCH PATENT RIGHT
IN SANDOZ’S NAME OR THE NAME OF ITS THIRD PARTY LICENSOR, AS APPLICABLE, IN
WHICH EVENT, SANDOZ SHALL

63


--------------------------------------------------------------------------------


PROVIDE ASSISTANCE (INCLUDING THE EXECUTION OF ALL NECESSARY DOCUMENTS AND
INSTRUMENTS) TO AND COOPERATE WITH MOMENTA IN PROSECUTING THE SUBJECT PATENT
RIGHT, SHOULD MOMENTA ELECT TO PROSECUTE AND MAINTAIN THE SUBJECT PATENT RIGHT,
AND (2) SANDOZ SHALL PROVIDE MOMENTA WITH REASONABLE NOTICE OF ITS DECISION TO
DECLINE TO FILE, PROSECUTE OR MAINTAIN ANY SUCH PATENT RIGHT OR ITS ELECTION TO
ALLOW ANY SUCH PATENT RIGHT TO LAPSE OR ITS ELECTION TO ABANDON ANY SUCH PATENT
RIGHT SO AS TO PERMIT MOMENTA (A) TO REVIEW THE PATENT OR APPLICATION, (B) TO
DECIDE WHETHER TO PROSECUTE OR MAINTAIN THE SAME, AND (C) TO TAKE APPROPRIATE
ACTION TO PROSECUTE OR MAINTAIN THE PATENT APPLICATION OR PATENT;

11.7.4.G.     THE PATENT MARKING OBLIGATIONS SET FORTH IN SECTION 8.8, AND THE
INSURANCE OBLIGATIONS OF SECTION 12.6 SHALL REMAIN IN EFFECT;

11.7.4.H.     THE PROVISIONS OF SECTIONS 8.4, 8.5 AND 8.6 (EXCEPT THAT MOMENTA,
RATHER THAN THE JOC, SHALL DETERMINE THE APPROPRIATE COURSE OF ACTION, SUBJECT
TO SANDOZ’S RIGHTS IN ACCORDANCE WITH THE GENERAL CONCEPTS OF SECTION 8.4), AND
SECTION 8.7 SHALL CONTINUE TO APPLY WITH RESPECT TO SANDOZ PATENT RIGHTS AND
SANDOZ COLLABORATION PATENT RIGHTS IN THE FIELD IN THE RELEVANT TERRITORY, TO
THE EXTENT REASONABLY NECESSARY FOR THE DEVELOPMENT AND COMMERCIALIZATION OF
SUCH TERMINATED PRODUCT(S) IN THE FIELD IN THE RELEVANT TERRITORY; AND

11.7.4.I.       EXCEPT FOR ANY PAYMENTS OWED TO SANDOZ AS OF THE RELEVANT DATE
OF TERMINATION OR EXPIRATION, MOMENTA WILL NOT OWE ANY OTHER PAYMENTS TO SANDOZ
WITH RESPECT TO SUCH TERMINATED PRODUCT(S) IN THE RELEVANT TERRITORY.

The post-termination license rights granted to Momenta in Section 11.7.4(b)
shall apply only as to any Sandoz IP that has actually been used in the
Collaborative Program prior to the date of termination of this Agreement, and
shall expressly exclude any other Sandoz IP.


11.8.        SURVIVAL.  UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY
REASON, (A) NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO RELEASE EITHER PARTY
FROM ANY OBLIGATIONS THAT WERE INCURRED PRIOR TO THE EFFECTIVE DATE OF
EXPIRATION OR TERMINATION; (B) THE FOLLOWING PROVISIONS SHALL EXPRESSLY SURVIVE
ANY SUCH EXPIRATION OR TERMINATION:  ARTICLES 1, 10 AND 14, ARTICLE 3 WITH
RESPECT TO ANY THEN-CURRENT SANDOZ MFN PROJECTS (TO THE EXTENT THAT THE
AGREEMENT HAS TERMINATED AS A RESULT OF A BREACH BY MOMENTA UNDER SECTION 11.2),
SECTIONS 2.1.2, 2.4, 2.5 (TO THE EXTENT APPLICABLE TO THE LICENSES WHICH SURVIVE
TERMINATION), 2.6, 4.4 (AS APPLICABLE), 8.1.1, 8.1.2, 8.1.3, 8.1.4, 8.2.3 (WITH
RESPECT TO ALL JOINT COLLABORATION PATENT RIGHTS, FOR WHICH ALL OUT-OF-POCKET
COSTS SHALL BE BORNE EQUALLY BY THE PARTIES), 9.3, 11.7 (AS APPLICABLE), 11.8,
11.9, 13.2, 13.3; AND (C) (I) THE OBLIGATIONS TO INDEMNIFY UNDER SECTIONS 12.1
AND 12.2 (SUBJECT TO SECTIONS 12.3, 12.4 AND, IF APPLICABLE, 12.5) SHALL SURVIVE
THE EXPIRATION OR TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY LIABILITIES,
WHETHER ASSERTED DURING OR AFTER THE TERM, THAT RESULT FROM ACTIVITIES THAT
OCCURRED BEFORE OR DURING THE TERM (INCLUDING THE DETERMINATION OF THE STRATEGY
TO ACHIEVE LEGAL CLEARANCE), (II) SUBJECT TO SECTION 11.8(C)(I), THE OBLIGATIONS
OF MOMENTA TO INDEMNIFY SANDOZ INDEMNIFIED PARTIES UNDER SECTION 12.2 (SUBJECT
TO SECTIONS 12.3 AND 12.4) SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT WITH RESPECT TO ANY LIABILITIES THAT RESULT FROM ACTIVITIES THAT OCCUR
AFTER THE TERM PURSUANT TO SECTION 11.7.1, (III) SUBJECT TO SECTION 11.8(C)(I),

64


--------------------------------------------------------------------------------



THE OBLIGATIONS OF SANDOZ TO INDEMNIFY THE MOMENTA INDEMNIFIED PARTIES UNDER
SECTION 12.1 (SUBJECT TO SECTIONS 12.3, 12.4 AND, IF APPLICABLE, SECTION 12.5)
SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT WITH RESPECT TO
ANY LIABILITIES THAT RESULT FROM ACTIVITIES THAT OCCUR AFTER THE TERM PURSUANT
TO SECTION 11.7.2 OR 11.7.3, AND (IV) OTHERWISE THERE SHALL BE NO CONTINUING
OBLIGATION OF THE INDEMNIFYING PARTY TO INDEMNIFY, DEFEND OR HOLD HARMLESS THE
INDEMNIFIED PARTY AFTER THE DATE OF EXPIRATION OR TERMINATION OF THIS AGREEMENT;
AND (C) EACH PARTY SHALL PROMPTLY RETURN TO THE OTHER PARTY ALL MATERIALS AND
RECORDS IN ITS POSSESSION OR CONTROL CONTAINING CONFIDENTIAL INFORMATION OF SUCH
OTHER PARTY, EXCEPT TO THE EXTENT NECESSARY TO EXERCISE RIGHTS UNDER THE
LICENSES RETAINED PURSUANT TO SECTION 11.7.1(B), 11.7.2(B), 11.7.3(B) OR
11.7.4(B), AS APPLICABLE.


11.9.        NON-EXCLUSIVE REMEDY.  TERMINATION OF THIS AGREEMENT SHALL BE IN
ADDITION TO, AND SHALL NOT PREJUDICE, THE PARTIES’ REMEDIES AT LAW OR IN EQUITY,
INCLUDING, WITHOUT LIMITATION, THE PARTIES’ ABILITY TO RECEIVE LEGAL DAMAGES
AND/OR EQUITABLE RELIEF WITH RESPECT TO ANY BREACH OF THIS AGREEMENT, REGARDLESS
OF WHETHER OR NOT SUCH BREACH WAS THE REASON FOR THE TERMINATION.


12.              INDEMNIFICATION


12.1.        SANDOZ INDEMNIFICATION OF MOMENTA.  SANDOZ SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS THE MOMENTA INDEMNIFIED PARTIES FROM AND AGAINST ALL LOSSES,
COSTS, DAMAGES, JUDGMENTS, SETTLEMENTS, INTEREST, FEES OR EXPENSES (INCLUDING
ALL REASONABLE ATTORNEYS’ FEES, EXPERTS’ OR CONSULTANTS’ FEES, EXPENSES AND
COSTS) (“LIABILITIES”) AWARDED TO A THIRD PARTY AGAINST ANY MOMENTA INDEMNIFIED
PARTY, OR THAT MAY BE INCURRED OR PAID BY ANY MOMENTA INDEMNIFIED PARTY IN THE
DEFENSE OR COMPROMISE OF LEGAL OR EQUITABLE CLAIMS ASSERTED BY A THIRD PARTY,
ARISING OUT OF OR RESULTING FROM (A) ANY BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT, OBLIGATION OR AGREEMENT BY SANDOZ HEREUNDER, (B) ANY MISREPRESENTATION
BY SANDOZ HEREUNDER (INCLUDING BUT NOT LIMITED TO ANY SUCH BREACH BY SANDOZ OF
ARTICLE 9 – WARRANTIES), (C) ANY PATENT LITIGATION, (D) ANY PROPERTY DAMAGE OR
PERSONAL INJURY (INCLUDING, WITHOUT LIMITATION, DEATH) RESULTING FROM THE
DEVELOPMENT, USE, MANUFACTURE, SALE, OFFERING FOR SALE OR IMPORTATION OF A
PRODUCT BY SANDOZ, ITS AFFILIATES OR THEIR THIRD PARTY CONTRACTORS OR
DISTRIBUTORS OR OTHER ACTUAL OR ALLEGED PRODUCT LIABILITY WITH RESPECT TO SUCH
PRODUCT, OR (E) ANY CLAIMS OR DEMANDS RELATED TO A PRODUCT THAT ARE COMMENCED BY
THE RELEVANT INNOVATOR OR ANY THIRD PARTY AGAINST ANY MOMENTA INDEMNIFIED PARTY
BASED ON THE ACTIVITIES OF MOMENTA OR SANDOZ (INCLUDING THOSE UNDERTAKEN BY
AFFILIATES OR THIRD PARTIES ON BEHALF OF MOMENTA OR SANDOZ) PRIOR TO THE
EFFECTIVE DATE OR PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT SANDOZ
SHALL HAVE NO OBLIGATION TO INDEMNIFY THE MOMENTA INDEMNIFIED PARTIES AGAINST
LIABILITIES UNDER (A) THROUGH (E) TO THE EXTENT THAT SUCH LIABILITIES ARISE FROM
ANY THIRD PARTY LEGAL OR EQUITABLE CLAIM THAT IS SUBJECT TO MOMENTA’S OBLIGATION
TO INDEMNIFY, DEFEND, AND HOLD SANDOZ INDEMNIFIED PARTIES HARMLESS UNDER SECTION
12.2.


12.2.        MOMENTA INDEMNIFICATION OF SANDOZ.  MOMENTA SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS SANDOZ INDEMNIFIED PARTIES FROM AND AGAINST ALL LIABILITIES
AWARDED TO A THIRD PARTY AGAINST SANDOZ INDEMNIFIED PARTIES OR THAT MAY BE
INCURRED OR PAID BY ANY OF SANDOZ INDEMNIFIED PARTIES IN THE DEFENSE OR
COMPROMISE OF LEGAL OR EQUITABLE CLAIMS ASSERTED BY A THIRD PARTY, ARISING OUT
OF OR RESULTING FROM (A) ANY BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT,
OBLIGATION OR AGREEMENT BY MOMENTA HEREUNDER, (B) ANY MISREPRESENTATION BY
MOMENTA HEREUNDER (INCLUDING BUT NOT LIMITED TO ANY SUCH BREACH BY MOMENTA OF
ARTICLE 9 – WARRANTIES),

65


--------------------------------------------------------------------------------



OR (C) ANY FINAL MISAPPROPRIATION DETERMINATION WITH RESPECT TO A CLAIM OF
MISAPPROPRIATION BY ANY MOMENTA INDEMNIFIED PARTY OF ANY THIRD PARTY TRADE
SECRET OR KNOW-HOW.


12.3.        FINAL MISAPPROPRIATION DETERMINATION.  “FINAL MISAPPROPRIATION
DETERMINATION” MEANS, WITH RESPECT TO A PARTY, ACTUAL MISAPPROPRIATION BY SUCH
PARTY OR ITS RELATED INDEMNIFIED PARTIES OF ANY THIRD PARTY TRADE SECRET OR
KNOW-HOW; PROVIDED THAT, (A) THERE HAS BEEN A FINAL ADJUDICATION OF LIABILITY
FOR MISAPPROPRIATION BY A COURT OF COMPETENT JURISDICTION, OR, (B) WITH RESPECT
TO MISAPPROPRIATION THAT HAS BEEN ALLEGED BUT NOT FINALLY ADJUDICATED, THERE IS
A SETTLEMENT WITH A THIRD PARTY WHICH THE PARTIES DETERMINE BY MUTUAL AGREEMENT
CONSTITUTES AN ACKNOWLEDGEMENT BY SUCH PARTY OF ACTUAL MISAPPROPRIATION.  IF
THERE IS A DISPUTE BETWEEN THE PARTIES AS TO WHETHER A SETTLEMENT CONSTITUTES
SUCH AN ACKNOWLEDGEMENT, NATIONALLY-RECOGNIZED OUTSIDE COUNSEL NOT REGULARLY
EMPLOYED BY ANY PARTY OR THEIR AFFILIATES WHO IS MUTUALLY ACCEPTABLE TO THE
PARTIES SHALL BE RETAINED TO RESOLVE SUCH DISPUTE.  IN THE EVENT THAT A PARTY
HAS, PURSUANT TO THE PROVISIONS OF SECTION 12.1 OR 12.2, INCURRED LIABILITIES
WITH RESPECT TO AN ACTUAL OR ALLEGED MISAPPROPRIATION BY ANY INDEMNIFIED PARTY
RELATED TO THE OTHER PARTY OF ANY THIRD PARTY TRADE SECRET OR KNOW-HOW AND A
FINAL MISAPPROPRIATION DETERMINATION OCCURS, SUCH OTHER PARTY SHALL, IN ADDITION
TO INDEMNIFYING THE INDEMNIFIED PARTIES OF SUCH OTHER PARTY FOR SUCH LIABILITIES
INCURRED BY THEM PURSUANT TO SECTION 12.1 OR 12.2(C), AS APPLICABLE, REIMBURSE
SUCH PARTY FOR ANY LIABILITIES WHICH SUCH PARTY PREVIOUSLY PAID TO OR INCURRED
ON BEHALF OF ANY OF THE MISAPPROPRIATING PARTY’S INDEMNIFIED PARTIES THAT ARE
ALLOCABLE TO THE MISAPPROPRIATION CLAIM THAT GAVE RISE TO THE FINAL
MISAPPROPRIATION DETERMINATION.


12.4.        PROCEDURE.  IF ANY MOMENTA INDEMNIFIED PARTY OR ANY SANDOZ
INDEMNIFIED PARTY (IN EACH CASE, AN “INDEMNIFIED PARTY”) RECEIVES ANY WRITTEN
CLAIM OR DEMAND WHICH SUCH INDEMNIFIED PARTY BELIEVES IS THE SUBJECT OF
INDEMNITY HEREUNDER BY SANDOZ OR MOMENTA AS THE CASE MAY BE (IN EACH CASE, AN
“INDEMNIFYING PARTY”), THE INDEMNIFIED PARTY SHALL, AS SOON AS REASONABLY
PRACTICABLE AFTER FORMING SUCH BELIEF, GIVE NOTICE THEREOF TO THE INDEMNIFYING
PARTY; PROVIDED THAT THE FAILURE TO GIVE TIMELY NOTICE TO THE INDEMNIFYING PARTY
AS CONTEMPLATED HEREBY SHALL NOT RELEASE THE INDEMNIFYING PARTY FROM ANY
LIABILITY TO THE INDEMNIFIED PARTY UNLESS THE INDEMNIFYING PARTY DEMONSTRATES
THAT THE DEFENSE OF SUCH CLAIM IS MATERIALLY PREJUDICED BY SUCH FAILURE.  THE
INDEMNIFYING PARTY SHALL ASSUME AND DILIGENTLY PURSUE THE DEFENSE OF SUCH CLAIM,
AT ITS COST, WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  THE
INDEMNIFYING PARTY SHALL HAVE ABSOLUTE CONTROL OF THE CONDUCT OF THE LITIGATION;
PROVIDED, HOWEVER, THAT


12.4.1.     THE INDEMNIFIED PARTY MAY, NEVERTHELESS, PARTICIPATE THEREIN THROUGH
COUNSEL OF ITS CHOICE AND AT ITS COST, AND SHALL BE PERMITTED TO EFFECTIVELY
ASSOCIATE WITH THE INDEMNIFYING PARTY IN THE DEFENSE, THE PROSECUTION AND THE
NEGOTIATION OF ANY SETTLEMENT OF THE CLAIM OR DEMAND;


12.4.2.     THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY INFORMED,
THROUGH THE JSC, OF THE STATUS OF THE LITIGATION;


12.4.3.     THE INDEMNIFYING PARTY SHALL PROVIDE THE INDEMNIFIED PARTY WITH A
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON ALL PLEADINGS, MOTIONS AND OTHER
PAPERS EXCHANGED WITH THE OPPOSING PARTY OR FILED WITH ANY COURT BY THE
INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM OR DEMAND (COLLECTIVELY, THE
“PLEADINGS”) AND THE

66


--------------------------------------------------------------------------------



INDEMNIFYING PARTY SHALL CONSIDER IN GOOD FAITH ANY INPUT PROVIDED BY THE
INDEMNIFIED PARTY WITH RESPECT TO THE PLEADINGS; AND


12.4.4.     IF THE SUIT INCLUDES A DEFENSE OF MOMENTA IP OR THE JOINT
COLLABORATION IP OR AN INVALIDITY CLAIM WITH RESPECT TO MOMENTA IP OR THE JOINT
COLLABORATION IP (IN THE EVENT MOMENTA IS THE INDEMNIFIED PARTY), THEN THE
INDEMNIFYING PARTY’S CONDUCT OF THE LITIGATION WITH RESPECT TO SUCH CLAIM(S)
SHALL BE SUBJECT TO:

12.4.4.A.      THE APPROVAL OF MOMENTA (SOLELY IN RELATION TO MOMENTA IP OR
JOINT COLLABORATION IP); AND/OR

12.4.4.B.     ANY CONTRACTUAL OBLIGATIONS AS OF THE EFFECTIVE DATE (OR
THEREAFTER IF OTHERWISE AGREED BY THE PARTIES) TO, OR RESTRICTIONS EXISTING AS
OF THE EFFECTIVE DATE (OR THEREAFTER IF OTHERWISE AGREED BY THE PARTIES) IMPOSED
BY, THE RELEVANT THIRD PARTY LICENSOR OR THE EXISTING US LOVENOX AGREEMENT.

The Party not assuming the defense of any such claim or demand shall render all
reasonable assistance to the Party assuming such defense as requested by such
defending Party, and all reasonable out-of-pocket costs of such assistance shall
be for the account of the Indemnifying Party.  No such claim or demand shall be
settled other than by the Party defending the same, and then only with the
consent of the other Party, which shall not be unreasonably withheld; provided
that the Indemnified Party shall have no obligation to consent to any settlement
of any such claim which imposes on the Indemnified Party any liability or
obligation which cannot be assumed and performed in full by the Indemnifying
Party or which agrees that any element of any of Momenta IP or Joint
Collaboration IP (in the event Momenta is the Indemnified Party) is invalid, not
infringed or unenforceable.  The Indemnified Parties shall be third party
beneficiaries of this Agreement.


12.5.        SHARING OF LEGAL EXPENSES.


12.5.1.     EXCEPT WITH RESPECT TO A FINAL MISAPPROPRIATION DETERMINATION, FOR
WHICH THE PROVISIONS OF SECTION 12.3 SHALL APPLY, MOMENTA SHALL REIMBURSE
SANDOZ, VIA OFFSET FROM PROFIT INTEREST PAYMENTS DUE TO MOMENTA PURSUANT TO
SECTION 4.3 WITH RESPECT TO THE RELEVANT COLLABORATION PRODUCT, THE MOMENTA
PROFIT PERCENTAGE OF ALL LEGAL EXPENSES INCURRED BY SANDOZ WITH RESPECT TO SUCH
COLLABORATION PRODUCT (WHETHER OR NOT A CLAIM WAS MADE AGAINST MOMENTA OR NAMED
MOMENTA WITH RESPECT TO SUCH LEGAL EXPENSES) (OTHER THAN ANY SANDOZ FTE COSTS);
PROVIDED, HOWEVER, THAT IF SUCH COLLABORATION PRODUCT IS NO LONGER BEING
MARKETED, THEN [**] PERCENT ([**]%) OF MOMENTA’S REMAINING SHARE OF SUCH LEGAL
EXPENSES MAY BE OFFSET AGAINST THE PROFIT PAYMENTS DUE TO MOMENTA FOR THE OTHER
COLLABORATION PRODUCT.


12.5.2.     UNDER NO CIRCUMSTANCES SHALL THE PROFIT INTEREST PAYABLE TO MOMENTA,
AS A RESULT OF THIS SECTION 12.5, IN ANY QUARTER BE REDUCED TO LESS THAN [**]
PERCENT ([**]%) OF THE PROFIT INTEREST AMOUNT OTHERWISE PAYABLE TO MOMENTA IN
SUCH QUARTER UNDER THIS AGREEMENT.  SANDOZ MAY OFFSET ANY PORTION OF THE LEGAL
EXPENSES NOT DEDUCTIBLE FROM

67


--------------------------------------------------------------------------------



THE PROFIT INTEREST PAYABLE TO MOMENTA AS A RESULT OF SUCH LIMITATION AGAINST
FUTURE PROFIT INTERESTS DUE TO MOMENTA WITH RESPECT TO SUCH PRODUCT (OR THE
OTHER COLLABORATION PRODUCT, TO THE EXTENT SUCH OFFSET IS PERMITTED BY THE
PROVISO IN SECTION 12.5.1).


12.6.        INSURANCE.  SANDOZ SHALL BE SELF-INSURED.  TO THE EXTENT MOMENTA IS
REQUIRED TO OBTAIN THE CONSENT OR WAIVER OF MIT UNDER THE MIT AGREEMENT TO
PERMIT SUCH SELF-INSURANCE BY SANDOZ, MOMENTA SHALL USE ITS BEST EFFORTS TO
OBTAIN SUCH WAIVER OR CONSENT.  MOMENTA SHALL COMPLY WITH THE INSURANCE
OBLIGATIONS IMPOSED ON MOMENTA PURSUANT TO THE MIT AGREEMENT.


13.              DISPUTE RESOLUTION


13.1.        FIRST LEVEL RESOLUTION.  UNLESS OTHERWISE EXPRESSLY PROVIDED FOR
HEREIN, ANY CLAIM OR CONTROVERSY BETWEEN MOMENTA AND SANDOZ ARISING OUT OF OR
RELATING TO THE EXECUTION, INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT
(INCLUDING THE VALIDITY, SCOPE AND ENFORCEABILITY OF THIS PROVISION) WILL BE
IDENTIFIED IN WRITING AND PRESENTED TO THE JSC.  THE JSC SHALL MEET WITHIN [**]
DAYS AFTER DELIVERY OF THE NOTICE OF DISPUTE PURSUANT TO THIS SECTION 13.1 AND
ATTEMPT IN GOOD FAITH TO RESOLVE THE DISPUTE.  IF THE JSC IS UNABLE TO DECIDE OR
RESOLVE SUCH DISPUTE, A NOTICE OF DISPUTE SHALL BE SUBMITTED TO THE RELEVANT
EXECUTIVE OFFICERS OF THE PARTIES FOR RESOLUTION BY GOOD-FAITH NEGOTIATIONS
PURSUANT TO SECTION 13.2.


13.2.        NEGOTIATION BETWEEN EXECUTIVES.  WITHIN [**] DAYS AFTER DELIVERY OF
THE NOTICE OF DISPUTE PURSUANT TO SECTION 13.1, THE EXECUTIVE OFFICERS SHALL
MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE, AND THEREAFTER AS OFTEN AS THEY
REASONABLY DEEM NECESSARY, TO ATTEMPT TO RESOLVE THE DISPUTE IN GOOD FAITH.  ALL
REASONABLE REQUESTS FOR INFORMATION MADE BY ONE PARTY TO ANOTHER WILL BE
HONORED.  ALL NEGOTIATIONS PURSUANT TO THIS CLAUSE ARE CONFIDENTIAL AND SHALL BE
TREATED AS COMPROMISE AND SETTLEMENT NEGOTIATIONS FOR PURPOSES OF APPLICABLE
RULES OF EVIDENCE.  IF SUCH EXECUTIVE OFFICERS CANNOT RESOLVE SUCH DISPUTE
WITHIN [**] DAYS AFTER THEIR INITIAL MEETING PURSUANT TO THIS SECTION 13.2, THEN
EACH PARTY RESERVES ITS RIGHT TO PURSUE ANY AND ALL REMEDIES AVAILABLE UNDER LAW
OR EQUITY WITH RESPECT TO SUCH DISPUTE.


13.3.        LEGAL REMEDIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
ARTICLE 13, EITHER PARTY MAY SEEK IMMEDIATE INJUNCTIVE OR OTHER INTERIM RELIEF
FROM ANY COURT OF COMPETENT JURISDICTION AS NECESSARY TO ENFORCE AND PREVENT
INFRINGEMENT OR MISAPPROPRIATION OF THE PATENT RIGHTS, COPYRIGHT RIGHTS,
TRADEMARKS, CONFIDENTIAL INFORMATION, TRADE SECRETS, OR OTHER INTELLECTUAL
PROPERTY RIGHTS OWNED OR CONTROLLED BY A PARTY OR ITS AFFILIATES OR TO PREVENT
BREACH OF ARTICLE 10.


14.              ADDITIONAL PROVISIONS


14.1.        ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE SCHEDULES HERETO,
TOGETHER WITH THE EQUITY AGREEMENTS, CONTAIN THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES AND RELATING TO THE
SUBJECT MATTER HEREOF, INCLUDING, WITHOUT LIMITATION, THE MOU AND, TO THE EXTENT
RELATING TO THE PRODUCTS, THE PRIOR CONFIDENTIALITY AGREEMENTS, ARE SUPERSEDED
BY THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE COMMUNITY OF INTEREST LETTERS AND
AGREEMENTS SHALL EXPRESSLY SURVIVE AND ARE HEREBY AMENDED TO REMAIN IN EFFECT
FOR THE LONGER OF TEN (10) YEARS AFTER THE TERM OR TEN (10) YEARS FOLLOWING THE
EXPIRATION OR TERMINATION OF THE EXISTING US LOVENOX AGREEMENT, AND ANY
REFERENCES IN THE SPECIFIC COMMUNITY OF INTEREST LETTER AND

68


--------------------------------------------------------------------------------



AGREEMENT DATED [**] TO THE PRIOR CONFIDENTIALITY AGREEMENT SHALL REFER INSTEAD
TO THE CONFIDENTIALITY PROVISIONS OF ARTICLE 10 OF THIS AGREEMENT.  THE PARTIES
ALSO EXPRESSLY AGREE AND ACKNOWLEDGE THAT THE EQUITY AGREEMENTS AND THE EXISTING
US LOVENOX AGREEMENT SHALL NOT BE SUPERSEDED BY THIS AGREEMENT; PROVIDED,
HOWEVER, THAT THE PARTIES AGREE THAT THE EXISTING US LOVENOX AGREEMENT IS
AMENDED TO SUBSTITUTE THE DEFINITION OF “CONFIDENTIAL INFORMATION” IN SECTION
1.21 HEREOF FOR THE DEFINITION OF “CONFIDENTIAL INFORMATION” IN SECTION 1.18 OF
THE EXISTING US LOVENOX AGREEMENT.  NEITHER PARTY SHALL BE LIABLE OR BOUND TO
ANY OTHER PARTY IN ANY MANNER BY ANY REPRESENTATIONS, WARRANTIES OR COVENANTS
RELATING TO SUCH SUBJECT MATTER EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


14.2.        AMENDMENTS AND WAIVER.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED ON BEHALF OF EACH OF THE PARTIES.  BY AN
INSTRUMENT IN WRITING EITHER PARTY MAY WAIVE COMPLIANCE BY THE OTHER PARTY WITH
ANY TERM OR PROVISION OF THIS AGREEMENT THAT SUCH OTHER PARTY WAS OR IS
OBLIGATED TO COMPLY WITH OR PERFORM.  ANY FAILURE OF A PARTY TO ENFORCE AT ANY
TIME, OR FOR ANY PERIOD OF TIME, ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL
NOT BE DEEMED OR CONSTRUED TO BE A WAIVER OF SUCH PROVISIONS OR A WAIVER OF ANY
RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE EACH AND EVERY SUCH PROVISION ON ANY
SUCCEEDING OCCASION OR BREACH THEREOF.


14.3.        ASSIGNMENT.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE ASSIGNABLE ONLY:  (A) EXCEPT AS PROVIDED UNDER SECTION
14.3(C)(I)(B), BY A PARTY TO AN AFFILIATE OF THAT PARTY, WITHOUT THE CONSENT OF
THE OTHER PARTY, PROVIDED THAT IN SUCH CASE, THE ASSIGNING PARTY REMAINS LIABLE
WITH THE ASSIGNEE FOR ALL OF ITS OBLIGATIONS HEREUNDER; (B) BY A PARTY WITH THE
WRITTEN CONSENT OF THE OTHER PARTY; OR (C) BY A PARTY WITHOUT THE CONSENT OF THE
OTHER PARTY TO (I) THE PURCHASER (WHICH, IMMEDIATELY PRIOR TO SUCH TRANSACTION,
IS A THIRD PARTY) OF (A) ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE ASSIGNING
PARTY’S BUSINESS TO WHICH THIS AGREEMENT RELATES, OR (B) A MAJORITY OF THE
VOTING EQUITY SECURITIES OF THE ASSIGNING PARTY WHO THEREBY BECOMES AN AFFILIATE
OF SUCH PARTY (PROVIDED THAT IN SUCH CASE, THE ASSIGNING PARTY REMAINS LIABLE
WITH THE ASSIGNEE FOR ALL OF ITS OBLIGATIONS HEREUNDER); OR (II) THE SURVIVING
PERSON, IN THE EVENT OF A MERGER OF THE ASSIGNING PARTY AND ANOTHER PERSON, AND
ANY SUCH PURCHASER OR SUCCESSOR SHALL BE BOUND BY THE TERMS HEREOF.  ANY
ATTEMPTED ASSIGNMENT THAT DOES NOT COMPLY WITH THE TERMS OF THIS SECTION 14.3
SHALL BE VOID.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES, THEIR SUCCESSORS (INCLUDING ANY SUCCESSOR RESULTING FROM A CHANGE
OF CONTROL OF SUCH PARTY) AND PERMITTED ASSIGNS.  EACH PARTY AGREES THAT,
NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, IN THE EVENT
THAT THIS AGREEMENT IS ASSIGNED BY EITHER PARTY AS PROVIDED IN THE FOREGOING
CLAUSE (C) OR A TRANSACTION DESCRIBED IN CLAUSE (C) OCCURS WITH RESPECT TO A
PARTY, SUCH ASSIGNMENT OR TRANSACTION SHALL NOT PROVIDE THE OTHER PARTY WITH
RIGHTS OR ACCESS TO INTELLECTUAL PROPERTY RIGHTS OF THE ACQUIRER OF SUCH PARTY
WHICH WERE NOT ALREADY PATENT RIGHTS OR KNOW-HOW CONTROLLED BY SUCH PARTY PRIOR
TO SUCH ASSIGNMENT OR TRANSACTION.


14.4.        NATURE OF RELATIONSHIP.  IN MAKING AND PERFORMING THIS AGREEMENT,
THE PARTIES ARE ACTING, AND INTEND TO BE TREATED, AS INDEPENDENT ENTITIES AND
NOTHING CONTAINED HEREIN SHALL BE DEEMED OR IMPLIED TO CREATE AN AGENCY,
DISTRIBUTORSHIP, JOINT VENTURE OR PARTNERSHIP RELATIONSHIP AMONG THE PARTIES. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO PARTY MAY MAKE ANY
REPRESENTATION, WARRANTY OR COMMITMENT, WHETHER EXPRESS OR IMPLIED, ON BEHALF OF
OR INCUR ANY CHARGES OR EXPENSES FOR, OR IN THE NAME OF, THE OTHER PARTY. 
EXCEPT AS PROVIDED IN ARTICLE 12, NO

69


--------------------------------------------------------------------------------



PARTY SHALL BE LIABLE FOR THE ACT OF THE OTHER PARTY UNLESS SUCH ACT IS
EXPRESSLY AUTHORIZED IN WRITING BY THE PARTIES.


14.5.        NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN OR MADE PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING
SIGNED BY THE SENDER AND SHALL BE DEEMED DULY GIVEN (A) ON THE DATE DELIVERED,
IF PERSONALLY DELIVERED, (B) ON THE DATE SENT BY TELECOPIER WITH AUTOMATIC
CONFIRMATION BY THE TRANSMITTING MACHINE SHOWING THE PROPER NUMBER OF PAGES WERE
TRANSMITTED WITHOUT ERROR, (C) ON THE BUSINESS DAY AFTER BEING SENT BY FEDERAL
EXPRESS OR ANOTHER RECOGNIZED OVERNIGHT MAIL SERVICE WHICH UTILIZES A WRITTEN
FORM OF RECEIPT FOR NEXT DAY OR NEXT BUSINESS DAY DELIVERY, OR (D) TWO (2)
BUSINESS DAYS AFTER MAILING, IF MAILED BY UNITED STATES POSTAGE-PREPAID
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, IN EACH CASE ADDRESSED
TO THE APPLICABLE PARTY AT THE ADDRESS SET FORTH BELOW; PROVIDED THAT A PARTY
MAY CHANGE ITS ADDRESS FOR RECEIVING NOTICE BY THE PROPER GIVING OF NOTICE
HEREUNDER:

If to Sandoz:

 

If to Momenta:

 

 

 

 

 

Sandoz AG
Lichtstraße 35
CH 4056 Basel BS
Switzerland
Attn:     Peter Rupprecht,
             Authorized Signatory
Tele:    +41 61 324 5570
Fax:    +41 61 324 5372

 

Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, MA 02142
USA
Attn:    Chief Executive Officer
Tele:     617-395-4915
Fax:       617-621-3014

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Sandoz Inc.

 

Momenta Pharmaceuticals, Inc.

506 Carnegie Center, Suite 400

 

675 West Kendall Street

Princeton, NJ 08540

 

Cambridge, MA 02142

Attn:  General Counsel

 

Attn:  General Counsel

Tele:  (609) 627-8510

 

Tele:  617-491-9700

Fax:   (609) 627-8684

 

Fax:   617-621-3014

 

 

 

and:

 

 

 

 

 

Sandoz International GmbH

 

Wilmer Cutler Pickering Hale and
Dorr LLP

Industriestrasse 25

 

60 State Street

83607 Holzkirchen

 

Boston, MA 02109

Germany

 

USA

Attn:  General Counsel

 

Attn:  Steven D. Singer, Esq.

Tele:  +49-8024-476-0

 

Tele:  (617) 526-6000

Fax:   +49-8024-476-2589

 

Fax:   (617) 526-5000

 


14.6.        GOVERNING LAW.  THIS AGREEMENT AND ANY AND ALL MATTERS ARISING
DIRECTLY OR INDIRECTLY HEREFROM SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE

70


--------------------------------------------------------------------------------



INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.


14.7.        JURISDICTION AND VENUE.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN MANHATTAN,
NEW YORK FOR THE PURPOSE OF ANY CLAIM, CONTROVERSY, ACTION, CAUSE OF ACTION,
SUIT OR LITIGATION BETWEEN THE PARTIES ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND AGREES THAT SUCH COURTS ARE A PROPER VENUE
FOR SUCH ACTION.  EACH PARTY AGREES THAT EFFECTIVE PROCESS MAY BE SERVED TO A
PARTY PURSUANT TO SECTION 14.5.


14.8.        JURY WAIVER.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM BASED UPON, DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH
PARTY ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 14.8.


14.9.        COUNTERPARTS; FACSIMILE SIGNATURE.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  THIS AGREEMENT MAY ALSO BE
EXECUTED VIA FACSIMILE, WHICH SHALL BE DEEMED AN ORIGINAL.


14.10.      SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCES, IS HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE PARTIES
SHALL NEGOTIATE IN GOOD FAITH WITH A VIEW TO THE SUBSTITUTION THEREFOR OF A
SUITABLE AND EQUITABLE SOLUTION IN ORDER TO CARRY OUT, SO FAR AS MAY BE VALID
AND ENFORCEABLE, THE INTENT AND PURPOSE OF SUCH INVALID PROVISION; PROVIDED,
HOWEVER, THAT THE VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN
EVERY OTHER RESPECT AND OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT
BE IN ANY WAY IMPAIRED THEREBY, IT BEING INTENDED THAT ALL OF THE RIGHTS AND
PRIVILEGES OF THE PARTIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED
BY LAW.


14.11.      EXPENSES.  EACH PARTY SHALL BEAR ITS OWN DIRECT AND INDIRECT
EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THIS
AGREEMENT AND, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE PERFORMANCE OF THE
OBLIGATIONS CONTEMPLATED HEREBY AND THEREBY.


14.12.      FURTHER ACTIONS AND DOCUMENTS.  EACH PARTY AGREES TO EXECUTE,
ACKNOWLEDGE AND DELIVER ALL SUCH FURTHER INSTRUMENTS, AND TO DO ALL SUCH FURTHER
ACTS, AS MAY BE REASONABLY NECESSARY OR APPROPRIATE TO CARRY OUT THE INTENT AND
PURPOSES OF THIS AGREEMENT.


14.13.      USE OF TRADE NAMES AND TRADEMARKS.  EACH PARTY RECOGNIZES THAT THE
NAME OF THE OTHER PARTY REPRESENTS VALUABLE ASSETS OF SUCH OTHER PARTY AND THAT
SUBSTANTIAL RECOGNITION AND GOODWILL ARE ASSOCIATED WITH SUCH ASSETS.  EACH
PARTY HEREBY AGREES THAT NEITHER IT NOR ANY OF ITS AFFILIATES SHALL USE SUCH
ASSETS OF THE OTHER PARTY WITHOUT PRIOR WRITTEN AUTHORIZATION FROM SUCH OTHER
PARTY.  NOTHING IN THIS AGREEMENT CONSTITUTES A LICENSE ENTITLING ANY PARTY TO
USE ANY OTHER

71


--------------------------------------------------------------------------------



PARTY’S NAME, LOGOS OR TRADEMARKS; PROVIDED, HOWEVER, THAT A PARTY MAY USE THE
OTHER PARTY’S NAME, LOGOS OR TRADEMARKS TO THE EXTENT PERMITTED IN SECTIONS 10.4
AND 10.5.


14.14.      AFFILIATES.  TO THE EXTENT THAT THE RIGHTS GRANTED TO A PARTY
HEREUNDER MAY BE AND ARE EXERCISED BY AN AFFILIATE OF SUCH PARTY, SUCH AFFILIATE
SHALL BE BOUND BY THE CORRESPONDING OBLIGATIONS OF SUCH PARTY.


14.15.      EXPORTS.  THE PARTIES ACKNOWLEDGE THAT THE EXPORT OF TECHNICAL DATA,
MATERIALS OR PRODUCTS IS SUBJECT TO THE EXPORTING PARTY RECEIVING ANY NECESSARY
EXPORT LICENSES AND THAT THE PARTIES CANNOT BE RESPONSIBLE FOR ANY DELAYS
ATTRIBUTABLE TO EXPORT CONTROLS THAT ARE BEYOND THE REASONABLE CONTROL OF EITHER
PARTY.  THE PARTIES AGREE NOT TO EXPORT OR RE-EXPORT, DIRECTLY OR INDIRECTLY,
ANY INFORMATION, TECHNICAL DATA, THE DIRECT PRODUCT OF SUCH DATA, SAMPLES OR
EQUIPMENT RECEIVED OR GENERATED UNDER THIS AGREEMENT IN VIOLATION OF ANY
GOVERNMENTAL REGULATIONS THAT MAY BE APPLICABLE.  THE PARTIES AGREE TO OBTAIN
SIMILAR COVENANTS FROM THEIR LICENSEES WITH RESPECT TO THE SUBJECT MATTER OF
THIS SECTION 14.15.


14.16.      FORCE MAJEURE.  NO FAILURE OR OMISSION BY A PARTY IN THE PERFORMANCE
OF ANY OBLIGATION OF THIS AGREEMENT (EXCLUDING PAYMENT OBLIGATIONS) SHALL BE
DEEMED A BREACH OF THIS AGREEMENT OR CREATE ANY LIABILITY IF THE SAME SHALL
ARISE FROM ANY CAUSE OR CAUSES BEYOND THE REASONABLE CONTROL OF SUCH PARTY,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING:  ACTS OF GOD; ACTS OR OMISSIONS OF
ANY GOVERNMENT; ANY RULES, REGULATIONS OR ORDERS ISSUED BY ANY GOVERNMENTAL
AUTHORITY OR BY ANY OFFICER, DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF;
FIRE; STORM; FLOOD; EARTHQUAKE; ACCIDENT; WAR; REBELLION; TERRORISM;
INSURRECTION; RIOT; AND INVASION (A “FORCE MAJEURE EVENT”); AND PROVIDED THAT
SUCH FAILURE OR OMISSION RESULTING FROM A FORCE MAJEURE EVENT IS CURED AS SOON
AS IS PRACTICABLE AFTER THE OCCURRENCE OF SUCH FORCE MAJEURE EVENT.  THE PARTY
CLAIMING FORCE MAJEURE SHALL NOTIFY THE OTHER PARTY WITH NOTICE OF THE FORCE
MAJEURE EVENT AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN FOURTEEN (14)
DAYS AFTER ITS OCCURRENCE, WHICH NOTICE SHALL REASONABLY IDENTIFY SUCH
OBLIGATIONS UNDER THIS AGREEMENT AND THE EXTENT TO WHICH PERFORMANCE THEREOF
WILL BE AFFECTED.  IN SUCH EVENT, THE PARTIES SHALL MEET PROMPTLY TO DETERMINE
AN EQUITABLE SOLUTION TO THE EFFECTS OF ANY SUCH FORCE MAJEURE EVENT.


14.17.      NON-USE OF MIT NAME.  NEITHER SANDOZ NOR ITS AFFILIATES SHALL USE
THE NAME OF “MIT,” “LINCOLN LABORATORY” OR ANY VARIATION, ADAPTATION, OR
ABBREVIATION THEREOF, OR OF ANY OF ITS TRUSTEES, OFFICERS, FACULTY, STUDENTS,
EMPLOYEES, OR AGENTS (COLLECTIVELY, “MIT ASSOCIATES”), OR ANY TRADEMARK OWNED BY
MIT, OR ANY TERMS OF THE MIT AGREEMENT, IN ANY PROMOTIONAL MATERIAL OR OTHER
PUBLIC ANNOUNCEMENT OR DISCLOSURE WITHOUT THE PRIOR WRITTEN CONSENT OF MIT, OR
IN THE CASE OF THE NAME OF ANY MIT ASSOCIATE, THE WRITTEN CONSENT OF SUCH MIT
ASSOCIATE.  THE IMMEDIATELY PRECEDING SENTENCE NOTWITHSTANDING, WITHOUT THE
CONSENT OF MIT (BUT SUBJECT TO THE PROVISIONS OF ARTICLE 10), SANDOZ AND ITS
AFFILIATES MAY STATE THAT THEY ARE SUBLICENSED BY MIT UNDER ONE OR MORE OF THE
APPLICABLE MOMENTA PATENT RIGHTS, MAY MAKE STATEMENTS OF FACTS, AND MAY MAKE
DISCLOSURES OR STATEMENTS REQUIRED BY LAW.


14.18.      HEADINGS.  THE CAPTIONS OR HEADINGS OF THE SECTIONS OR OTHER
SUBDIVISIONS HEREOF ARE INSERTED ONLY AS A MATTER OF CONVENIENCE OR FOR
REFERENCE AND ARE NOT PART OF THE AGREEMENT OF THE PARTIES AND SHALL HAVE NO
EFFECT ON THE MEANING OF THE PROVISIONS HEREOF.  ALL REFERENCES IN THIS
AGREEMENT TO SECTIONS AND SCHEDULES ARE TO SECTIONS AND SCHEDULES TO THIS
AGREEMENT, UNLESS OTHERWISE INDICATED.

72


--------------------------------------------------------------------------------



14.19.      CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY
COUNSEL DURING THE COURSE OF NEGOTIATION OF THIS AGREEMENT AND, THEREFORE, THAT
THIS AGREEMENT SHALL BE INTERPRETED WITHOUT REGARD TO ANY PRESUMPTION OR RULE
REQUIRING CONSTRUCTION AGAINST THE PARTY CAUSING THIS AGREEMENT TO BE DRAFTED. 
EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES, WHEREVER USED, THE USE OF ANY
GENDER WILL BE APPLICABLE TO ALL GENDERS AND THE WORD “OR” IS USED IN THE
INCLUSIVE SENSE (AND/OR).  THE TERM “INCLUDING” MEANS INCLUDING, WITHOUT
LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING SUCH TERM.  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (A) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT REFERS TO SUCH AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
(SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN OR THEREIN), (B) ANY REFERENCE TO ANY LAWS REFER TO SUCH LAWS
AS FROM TIME TO TIME ENACTED, REPEALED OR AMENDED, AND (C) THE WORDS “HEREIN”,
“HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, REFER TO THIS AGREEMENT
IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF


14.20.      NO CONSEQUENTIAL DAMAGES.  UNLESS RESULTING FROM A PARTY’S WILLFUL
MISCONDUCT OR FROM A PARTY’S BREACH OF ARTICLE 10, NO PARTY WILL BE LIABLE TO
THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOSS OF PROFITS, LOSS
OF DATA OR LOSS OF USE DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS SECTION
14.20 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER THIS AGREEMENT.

[Remainder of Page Intentionally Left Blank]

73


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Collaboration and License
Agreement in counterparts, effective as of the 13th day of June, 2007.

MOMENTA PHARMACEUTICALS, INC.

 

SANDOZ AG

 

 

 

 

 

By:

   /s/ Craig Wheeler

 

 

By:

   /s/ Peter Rupprecht

 

 

 

 

 

 

 

 

Name:

  Craig Wheeler

 

 

Name:

  Peter Rupprecht

 

 

 

 

 

 

 

 

Title:

  President & CEO

 

 

Title:

  Member of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

   /s/ Christina Ackermann

 

 

 

 

 

 

 

 

 

 

 

 

Name:

  Christina Ackermann

 

 

 

 

 

 

 

 

 

 

 

 

Title:

  General Counsel Sandoz

 

 

74


--------------------------------------------------------------------------------


SCHEDULE 1.28
COST OF GOODS SOLD

Cost of goods sold comprises all the costs incurred in producing goods for sale:

·      variable and fixed production costs including factory overhead

·      purchase price variances

·      inventory revaluations, inventory destroyed or written-off

·      change in the value of inventory provisions and

·      production variances

·      payments related to product rights, dossiers, patents, trademarks and
registration costs that do not meet the criteria for capitalization

·      amortization and impairment losses related to marketable products, i.e.
product rights, patent rights, trademarks and core development technologies

·      Other non-production related cost of goods sold that cannot be allocated
to any other line of COGS

75


--------------------------------------------------------------------------------


SCHEDULE 1.82
CURRENT MOMENTA PATENT RIGHTS


MNTA Ref. No.

 

Inventors

 

Title

 

Serial No. if pending/
Patent No. if issued

M-series (Momenta-owned cases)

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

C-series (Licensed to Momenta under the MIT Agreement)

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

76


--------------------------------------------------------------------------------


 

MNTA Ref. No.

 

Inventors

 

Title

 

Serial No. if pending/
Patent No. if issued

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

77


--------------------------------------------------------------------------------


SCHEDULE 1.89
NET SALES

Net Sales Concepts

The Novartis Group’s principal accounting policies are set out in note 1 of the
Group’s consolidated financial statements and conform to International Financial
Reporting Standards (“IFRS”).  Significant judgments and estimates are used in
the preparation of the consolidated financial statements which, to the extent
that actual outcomes and results may differ from these assumptions and
estimates, could affect the accounting in the areas described in this section.

REVENUE

Revenue is recognized when title and risk of loss for the products are
transferred to the customer. Provisions for rebates and discounts granted to
government agencies, wholesalers, managed care and other customers are recorded
as a reduction of revenue at the time the related revenues are recorded or when
the incentives are offered. They are calculated on the basis of historical
experience and the specific terms in the individual agreements. Cash discounts
are offered to customers to encourage prompt payment. They are recorded as a
reduction of revenue at the time of invoicing. Wholesaler shelf-inventory
adjustments are granted to customers based on the existing inventory of a
product at the time of decreases in the invoice or contract price of a product
or at the point of sale if a price decline is reasonably estimable.  Where there
is a historical experience of Novartis agreeing to customer returns, Novartis
records a provision for estimated sales returns by applying historical
experience of customer returns to the amounts invoiced and the amount of
returned products to be destroyed versus products that can be placed back in
inventory for resale.

Optional

DEDUCTIONS FROM REVENUES: As is typical in the pharmaceutical industry,
Novartis’ gross sales are subject to various deductions, primarily comprised of
rebates and discounts to retail customers, government agencies, wholesalers and
managed health care organizations. These deductions represent estimates of the
related obligations, requiring the use of judgment when estimating the impact of
these sales deductions on gross sales for a reporting period. These adjustments
are reported as a reduction of Gross Sales to arrive at Net Sales.

The following briefly describes the nature of each deduction and how the
deduction is estimated. The US market has the most complex arrangements related
to revenue deductions. However, in a number of countries outside the U.S.,
including major European countries, Novartis provides rebates to government
entities. These rebates are often legislatively mandated. Specific references
are made to the US market, and where applicable, to [**]:

·                  The US Medicaid program is a state government-administered
program that uses state and federal funds to provide assistance to certain
vulnerable and needy individuals and families. In 1990, the Medicaid Drug Rebate
Program was established to reduce state and federal expenditures for
prescription drugs. Under the rebate program, [**]. Provisions for estimating 
Medicaid rebates are calculated using a combination of historical experience,

78


--------------------------------------------------------------------------------


product and population growth, price increases, the impact of contracting
strategies and specific terms in the individual state agreements. These
provisions are adjusted based upon established processes for refiling data with
individual states. For Medicaid, the calculation of rebates involves
interpretation of relevant regulations, which are subject to challenge or change
in interpretative guidance by government authorities. Since Medicaid rebates are
typically billed up to six months after the products are dispensed to patients,
any rebate adjustments may involve revisions of provisions for several periods.

·                  [**]. These savings vary based on a patient’s current drug
coverage and personal income levels. Provisions for the subsidiaries’
obligations under these programs are based on historical experience, trend
analysis and current program terms.  On January 1, 2006, an additional
prescription drug benefit will be added to the US Medicare program. Individuals
that have dual Medicaid/Medicare drug benefit eligibility will have their
Medicaid prescription drug coverage replaced on January 1, 2006 by the new
Medicare Part D coverage, provided through private prescription drug plans. The
change will lead to a significant shift of plan participants between programs in
which the subsidiaries participate. The [**].

·                  Wholesaler chargebacks relate to [**]. A wholesaler
chargeback represents the difference between the invoice price to the wholesaler
and the indirect customer’s contract discount price. Provisions for estimating
chargebacks are calculated using a combination of factors such as historical
experience, product growth rates and the specific terms in each agreement. The
subsidiaries account for wholesaler’s chargebacks by reducing accounts
receivable.  Wholesaler chargebacks are generally settled within three months of
incurring the liability.

·                  Customer rebates are offered to key managed health care
plans, group purchasing organizations and other direct and indirect customers to
[**]. These rebate programs provide that the customer receive a rebate after
attaining certain performance parameters relating to product purchases,
formulary status and/or pre-established market share milestones relative to
competitors. Since rebates are contractually agreed upon, rebates are estimated
based on the specific terms in each agreement, historical experience and product
growth rates. [**].

·                  In order to evaluate adequacy of ending provision balances,
[**]. Management internally estimates the inventory level in the retail channel
and in transit.

·                  Where a product with right of customer returns is sold, [**].
Other factors are also considered, such as product recalls and, in the case of
[**]. In the US, historical rates of return are utilized and are adjusted for
known or expected changes in the marketplace when appropriate. Sales returns
amount to approximately [**]% of gross product sales.

·                  The policy of [**]. Based on this information, the
inventories on hand at wholesalers and other distribution channels in the US are
estimated to be approximately one month at December 31, 2005.  Novartis believes
the third party data sources of information are sufficiently reliable, however
its accuracy cannot be verified.

·                  At the end of 2005, [**].

79


--------------------------------------------------------------------------------


·      Cash discounts are offered to customers in the US and certain other
countries to encourage prompt payment. Cash discounts, which are typically [**]%
of gross sales in the US, are accrued at the time of invoicing.

·                  Shelf-stock adjustments are generally granted to customers
based on the existing inventory of a customer following decreases in the invoice
or contract price of the related product. Provisions for [**], are determined at
the time of the [**] or at the [**].

·                  Other sales discounts, such as consumer coupons and discount
cards, are also offered. These discounts are recorded at the time of sales or
when the coupon is issued and estimated utilizing historical experience and the
specific terms for each program.

·                  Discounts, rebates or other deductions shown on the invoice
are generally recorded directly as a reduction in the gross to net sales value
and do not pass through the provision account.

80


--------------------------------------------------------------------------------


SCHEDULE 1.124
CURRENT SANDOZ PATENT RIGHTS

[**]

81


--------------------------------------------------------------------------------